Exhibit 10.1

Execution Version

ASSET PURCHASE AGREEMENT

by and between

ST USA Holding Corp.

and

Sport Truck USA Inc.

and

Fox Factory Holding Corporation

(for purposes of Section 10.1 only)

Dated as of March 5, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   1.   DEFINITIONS AND USAGE      1      1.1   Definitions   
  1      1.2   Additional Definitions      9      1.3   Usage      12    2.  
SALE AND TRANSFER OF ASSETS; CLOSING      12      2.1   Assets to be Sold     
12      2.2   Excluded Assets      13      2.3   Consideration      14      2.4
  Liabilities      14      2.5   Allocation      16      2.6   Closing      18
     2.7   Closing Deliveries      18      2.8   Adjustment Procedure      20   
  2.9   Escrow of Escrow Amount      21      2.10   Earn-Out      22      2.11  
Third Party Consents      27      2.12   EBITDA Adjustment Payments      27   
3.   REPRESENTATIONS AND WARRANTIES OF SELLER      30      3.1   Organization
and Good Standing      30      3.2   Enforceability; Authority; No Conflict     
30      3.3   Ownership of Seller      31      3.4   Financial Statements     
31      3.5   Books and Records      31      3.6   Sufficiency of Assets      32
     3.7   Owned Real Property      32      3.8   Leased Real Property; Michigan
Facilities      32      3.9   Title to Assets; Encumbrances      32      3.10  
Condition of Facilities      32      3.11   Accounts Receivable      33     
3.12   Inventories      33      3.13   No Undisclosed Liabilities      34     
3.14   Taxes      34      3.15   No Material Adverse Effect      35      3.16  
Employee Benefits      35      3.17   Compliance With Laws      36      3.18  
Legal Proceedings      37      3.19   Absence of Certain Changes and Events     
37      3.20   Contracts; No Defaults      38      3.21   Insurance      39     
3.22   Environmental Matters      40      3.23   Employees      41   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     3.24   Labor Disputes; Compliance      41      3.25  
Intellectual Property Assets      42      3.26   No Options      42      3.27  
Certain Payments      42      3.28   Customers and Suppliers      43      3.29  
Relationships with Related Persons      43      3.30   Brokers or Finders     
43      3.31   Warranties      43      3.32   Full Disclosure      43    4.  
REPRESENTATIONS AND WARRANTIES OF BUYER      44      4.1   Organization and Good
Standing      44      4.2   Enforceability; Authority; No Conflict      44     
4.3   Certain Proceedings      44      4.4   Brokers or Finders      44      4.5
  Solvency      44      4.6   Exclusivity      44    5.   PRE-CLOSING COVENANTS
     45      5.1   Pre-Closing Covenants of Seller      45      5.2  
Pre-Closing Covenants of Buyer      47    6.   CONDITIONS TO CLOSE      47     
6.1   Conditions Precedent to the Obligations of Seller      47      6.2  
Conditions Precedent to the Obligations of Buyer      48      6.3   Conditions
Precedent to the Obligations of Buyer and Seller      48    7.   ADDITIONAL
COVENANTS      48      7.1   Employees      48      7.2   Payment of All Taxes
Resulting from Sale of Acquired Assets by Seller      49      7.3   Payment of
Other Retained Liabilities      51      7.4   Operation of the Business During
the Earn-Out Period      52      7.5   Restrictions on Seller’s Dissolution     
53      7.6   Removing Excluded Assets      53      7.7   Assistance in
Proceedings      53      7.8   Non-competition, Nonsolicitation,
Non-disparagement and Confidentiality      54      7.9   Change of Name      55
     7.10   Bulk Sales      55      7.11   Collection of Accounts Receivable   
  55      7.12   SEC Financial Statements, Auditor’s Consents and Audited
Financial Statements      55      7.13   Further Assurances      56      7.14  
Delivery of 2013 Audited Financial Statements      56   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page   8.   INDEMNIFICATION; REMEDIES      56      8.1   Survival
     56      8.2   Indemnification and Reimbursement by Seller      56      8.3
  Indemnification and Reimbursement by Buyer      57      8.4   Limitations on
Amount – Seller      58      8.5   Limitations on Amount – Buyer      58     
8.6   Time Limitations      58      8.7   Third-Party Claims      58      8.8  
Procedures for Direct Claims      60      8.9   Calculation of Damages;
Treatment of Indemnity Payments      60      8.10   No Double Recovery      61
     8.11   Exclusion of Other Remedies      61    9.   TERMINATION      62     
9.1   Termination Events      62      9.2   Effect of Termination      62    10.
  GUARANTY      62      10.1   Guaranty      62    11.   GENERAL PROVISIONS     
62      11.1   Expenses      62      11.2   Public Announcements      63     
11.3   Notices      63      11.4   Enforcement of Agreement      64      11.5  
Waiver; Remedies Cumulative      64      11.6   Entire Agreement      64     
11.7   Assignments, Successors and No Third-Party Rights      64      11.8  
Severability      65      11.9   Time of Essence      65      11.10   Governing
Law; WAIVER OF TRIAL BY JURY      65      11.11   Exhibits and Schedules      65
     11.12   Amendments and Waivers      65      11.13   Time Periods      66   
  11.14   Execution of Agreement      66      11.15   Appointment of Seller
Representative      66   

 

-iii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (“Agreement”), dated as of March 5, 2014, is made
by and between ST USA Holding Corp., a Delaware corporation (“Buyer”), and Sport
Truck USA Inc., a Michigan corporation (“Seller”). Each of Buyer and Seller are
sometimes individually referred to herein as a “Party” and collectively as the
“Parties”. Fox Factory Holding Corporation, a Delaware corporation
(“Guarantor”), is also executing this Agreement solely for purposes of the
guaranty set forth in Section 10.1.

RECITALS

WHEREAS, Seller is engaged in the business of designing and distributing lifted
suspension and related products for light trucks and sport utility vehicles
(together, the “Business”);

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell,
assign, transfer and convey to Buyer, the Acquired Assets (as defined herein)
for the consideration and upon the terms and conditions set forth herein.

The Parties, intending to be legally bound, hereby agree as follows:

 

1. DEFINITIONS AND USAGE.

1.1 Definitions. For purposes of this Agreement, the following terms and
variations thereof have the meanings specified to in this Section 1.1:

“Accounts Receivable” means (i) all trade accounts receivable of Seller and
other rights of Seller to payments from its customers and the full benefit of
all security for such accounts or rights to payment, including all trade
accounts receivable representing amounts receivable in respect of goods shipped
or products sold or services rendered, (ii) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or
notes, and (iii) any claim, remedy or other right related to any of the
foregoing.

“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, or any event which with the passing of time or the giving of notice,
or both, would constitute such a breach, inaccuracy or failure.

“Business Day” means any day other than Saturday or Sunday, or any other day on
which banks in New York, New York are permitted or required to be closed.

“COBRA” means Part 6 of Subtitle B of Title 1 of ERISA, Section 4980B of the
Code and similar state Legal Requirements.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Benefit Plans” means all of the following maintained by Seller or any
ERISA Affiliate, or to which Seller or any ERISA Affiliate contributes or has
any obligation to contribute, for the benefit of any current or former employee,
officer, director, consultant or independent contractor (or any dependent of any
such person) of Seller or any ERISA Affiliate: (i) any “employee benefit plan”
within the meaning of Section 3(3) of ERISA; and (ii) all plans, agreements,
policies, programs, or understandings providing for fringe benefits or
perquisites, and each other bonus, incentive compensation, deferred
compensation, retention, change in control, profit sharing, stock, severance,
retirement, health,

 

- 1 -



--------------------------------------------------------------------------------

life, disability, sick leave, group insurance, employment, stock option, stock
purchase, stock appreciation right, performance share, supplemental
unemployment, layoff, vacation, holiday, or any other similar plans, agreements,
policies, programs or understandings (whether written or oral, qualified or
nonqualified).

“Consent” means any approval, consent, ratification, waiver, notice or other
authorization.

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.

“Contract” means any agreement, contract, lease, consensual obligation, promise
or undertaking (whether written or oral and whether express or implied) pursuant
to which Seller is a party or any of the Acquired Assets are legally bound,
including any and all amendments and modifications thereto, but excluding any
purchase orders entered into in the ordinary course of business, consistent with
past practice.

“Current Assets” means all current assets of Seller as of the Effective Time,
including Accounts Receivable and Inventories, to the extent included in the
Acquired Assets, all as determined in accordance with GAAP.

“Current Liabilities” means all current liabilities of Seller as of the
Effective Time to the extent included in Assumed Liabilities, all as determined
in accordance with GAAP.

“Disclosure Schedules” means the disclosure schedules delivered by Seller to
Buyer concurrently with the execution and delivery of this Agreement, and as
updated and supplemented prior to and at Closing in accordance with
Section 5.1(f).

“EBITDA” means, with respect to a specified period the total, without
duplication, of (in each case as determined in accordance with GAAP) net income
for such period plus, in each case to the extent included in determining such
net income, interest, income taxes, depreciation and amortization, applied on a
consistent basis; provided, however, that for purposes of calculating
(i) Earn-Out Amounts, EBITDA shall be adjusted in accordance with
Section 2.10(c), and (ii) 2013 EBITDA for purposes of Section 2.12, and
Section 6.2(e), EBITDA shall be calculated in accordance with the methodology
and example that are set forth on Schedule 1.1 (EBITDA).

“Effective Time” means 12:01 A.M. (Eastern Standard Time) on the Closing Date.

“Encumbrance” means any charge, claim, condition, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, right of first option,
right of first refusal or similar restriction.

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.

 

- 2 -



--------------------------------------------------------------------------------

“Environmental, Health and Safety Liabilities” means any cost (including
attorneys’ fees), damages, expense, fines, penalties, suits, Orders, claims,
demands, judgment, Liability or other responsibility (collectively, “EH&S
Losses”) arising from or under any Environmental Law or Occupational Safety and
Health Law, provided that such E&H Losses are not solicited from a Governmental
Body in any way by Buyer or its officers, directors, agents, representatives or
employees (“Environmental Order”), including those EH&S Losses consisting or
arising out of, or relating to:

(i) The Release prior to the Closing of Hazardous Material on, in, under, to or
from the Facilities;

(ii) The operation of the Business prior to the Closing or actions or omissions
of Seller in violation of Environmental Laws or Occupational Safety and Health
Laws, including any related Governmental Authorization;

(iii) Any (a) “removal,” “remedial” or “response action” (as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”)); and (b) investigation, corrective action, monitoring,
containment, prevention of Release or other cleanup activity (the preceding
(a) and (b) are collectively defined as, “Cleanup”) required by or under, or
necessary to comply with, any Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) arising out of or relating to conditions
that were present prior to the Closing, whether such Cleanup or damages are at
the Facilities, real property at which Seller conducted the Business, or other
properties to which Hazardous Materials have migrated from such Facilities or
real properties, or have been transported from the Facilities, provided,
however, Cleanup shall not include any costs incurred to remediate any Facility
to standards in excess of standards applicable to industrial property in the
jurisdiction in which the Facility is located; or

(iv) any other compliance, corrective or remedial measure required under any
Environmental Law or Occupational Safety and Health Law with respect to
conditions that were present prior to the Closing.

“Environmental Law” means any current Legal Requirements relating to the
protection of the Environment, human health and safety or the use, storage,
treatment, generation, transportation, processing, handling, Release,
production, distribution, Remedial Action, Cleanup, purchase, sale or disposal
of Hazardous Materials, including but not limited to CERCLA, the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §6901 et seq., Federal Water
Pollution Control Act, 33 U.S. C. § 1251, et seq., and the Toxic Substance
Control Act, 15 U.S.C. § 2601 et seq., and similar state statutes, and the
rules, regulations and Orders of any Governmental Body relating to the
Environment.

“Environmental Reports” means each of (i) the Phase I Environmental Site
Assessment prepared by GaiaTech Incorporated dated February 2014, project number
153254.611.00 regarding 225 and 229 East Garfield Road, Coldwater, Michigan;
(ii) the Phase I Environmental Site Assessment prepared by GaiaTech Incorporated
dated February 2014, project number 153254.621.00 regarding 491 West Garfield
Road, Coldwater, Michigan; (iii) the Phase I Environmental Site Assessment
prepared by Environmental Consulting & Technology, Inc. dated November 2001,
project number 01-0926 regarding 225 West Garfield Road and 230 S. Michigan
Ave., Coldwater, Michigan; and (iv) the Phase I Environmental Site Assessment
prepared by GaiaTech Incorporated dated February 2014, project number
153253.621.00 regarding the Leased Real Property located at 7607 Fuller St.,
Casper, Wyoming 82604.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person that at any relevant time is or was
considered a single employer with Seller under Section 414 of the Code or under
ERISA Section 4001(b) or part of the same “controlled group” as Seller for
purposes of ERISA Section 302(d)(8)(C).

“Escrow Agent” means SunTrust Bank in its capacity under the Escrow Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Escrow Amount” means $4,385,700 minus, if determined prior to Closing, the
EBITDA Deficit Amount.

“Facilities” means any real property, leasehold or other interest in real
property currently or formerly owned or operated by Seller, together with the
Tangible Personal Property used or operated by Seller at the respective
locations of the Owned Real Property set forth in Schedule 3.7 and the Leased
Real Property set forth in Schedule 3.8.

“Financing” has the meaning set forth in the definition of “Financing Sources.”

“Financing Sources” means the Persons that have committed to provide financing
or otherwise entered into, or hereafter do enter into agreements in connection
with the financing related to the Contemplated Transactions (the “Financing”),
the Affiliates of such Persons and the officers, directors, partners, members,
employees, advisors, agents and representatives of the foregoing, including the
parties to any commitment letter, term sheet, fee letter and any joinder
agreement or credit agreement relating thereto. Notwithstanding anything to the
contrary contained herein, and for the avoidance of doubt, (i) the definition of
“Financing Sources” shall not include SunTrust Bank in its capacity as Escrow
Agent, (ii) the definition of “Financing” shall not include the transactions
under the Escrow Agreement or SunTrust Bank’s obligations under the Escrow
Agreement and (iii) any obligations or liabilities of the Escrow Agent or any
claims arising against the Escrow Agent, in such capacity, shall be governed
solely by the terms of the Escrow Agreement.

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied in accordance with past
practices.

“Governing Documents” means, with respect to Buyer, its certificate of
incorporation and bylaws and, with respect to Seller, its articles of
incorporation and bylaws and, in each case together with any amendment to any of
the foregoing.

“Governmental Authorization” means any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.

“Governmental Body” means any:

(i) nation, state, county, city, town, borough, village, district or other
jurisdiction;

(ii) federal, state, local, municipal, foreign or other government;

(iii) governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers);

(iv) multinational organization or body;

(v) body exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or

(vi) official of any of the foregoing.

 

- 4 -



--------------------------------------------------------------------------------

“Hazardous Material” means any substance, material, pollutant or waste which is
regulated or defined as a “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,”
“contaminant,” “pollutant,” “toxic waste” or “toxic substance” under, any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde and polychlorinated biphenyls.

“Improvements” means all buildings, structures, fixtures and improvements
located on real property, including those under construction.

“Indebtedness” means (i) all indebtedness of Seller, whether or not contingent,
for borrowed money, (ii) all obligations of Seller evidenced by notes, bonds or
debentures, (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by Seller,
(iv) all obligations, contingent or otherwise, of Seller under letter of credit
or similar facilities, (v) any Liabilities of Seller arising from or related to
securitized or factored accounts receivable arrangements, and (vi) all
Indebtedness of others referred to in clauses (i) through (v) above guaranteed
directly or indirectly in any manner by Seller or in effect guaranteed directly
or indirectly by Seller.

“Intellectual Property” means (i) all United States and foreign patents, patent
applications and statutory invention registrations, (ii) all unpatented
inventions that have not yet been the subject of a patent application, (iii) all
United States and foreign trademark, trade name, service mark, collective mark,
and certification mark registrations and applications therefor at the federal,
state or local level, (iv) all trademarks, trade names, service marks,
collective marks, and certification marks that have been used in commerce at any
time in the last five years, (v) all United States and foreign and copyright
registrations and applications therefor, (vi) all copyrightable works of
authorship that have not been the subject of a copyright registration or
application therefor, including but not limited to software code, manuals and
other text works, photographs, video recordings, and audio recordings, (vii) all
trade secrets, proprietary information, databases and data, (viii) all mask
works, (ix) all proprietary data formulae, (x) all rights in internet web sites
and internet domain names, (xi) all other intangible property and
(xii) registrations and applications for registration of any of the foregoing.

“Intellectual Property Rights” means all Intellectual Property that Seller owns
in whole or in part and/or in which Seller has a valid claim of ownership in
whole or in part (such as a contract right of assignment from an employee or
independent contractor).

“Inventories” means all inventories, wherever located, including all finished
goods, work in process, raw materials, spare parts and all other materials and
supplies, to be used or consumed, or intended to be used or consumed, by Seller
in the production of finished goods.

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

“Knowledge” means, with respect to Seller, the actual knowledge of Steven E.
Olmstead, Glen Hard, Mark Meldrum, Mike Maloney and Matt Everline after
reasonable inquiry of Seller personnel who directly report to the foregoing
Persons.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute, treaty, resolution, Order or directive.

 

- 5 -



--------------------------------------------------------------------------------

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

“Licensed Rights” means all Intellectual Property in which Seller owns a license
or has other valid rights of use, other than Intellectual Property Rights.

“Material Adverse Effect” means any change in, effect on or set of circumstances
(regardless of whether foreseeable at the time of the Parties’ execution and
delivery of this Agreement) that, individually or in the aggregate with any
other changes in, effects on or set of circumstances relating to, the Business
or the Acquired Assets, is, or could reasonably be expected to be, materially
adverse to the Business, the results of operations or condition (financial or
otherwise) of the Business or the Acquired Assets; provided, however, that none
of the following shall be taken into account in determining whether there has
been a Material Adverse Effect: (i) the effects of changes that are generally
applicable to the industry and markets in which the Business operates, (ii) the
effects of changes that are generally applicable to the United States economy or
securities markets or the world economy or international securities markets,
(iii) the effects of war, riots, terrorism, acts of God, or other unavoidable
casualties, (iv) the effects of changes in Legal Requirements or GAAP, or
(v) any effects on the employees, suppliers, licensors or customers of the
Business directly resulting from the public announcement of this Agreement, the
Contemplated Transactions or the consummation of the Contemplated Transactions;
provided further, however, that any change in, effect on or set of circumstances
referenced in clauses (i) and (ii) immediately above shall be taken into account
in determining whether a “Material Adverse Effect” has occurred or could
reasonably be expected to occur to the extent that such change in, effect on or
set of circumstances has a disproportionate and adverse effect on the Business
or the Acquired Assets compared to other participants in the industries in which
the Business operates.

“Michigan Facilities” means the Michigan Facility 225-229 and the Michigan
Facility 491.

“Michigan Facility 225-229” shall mean the real property located at 225 E
Garfield Ave., Coldwater, Michigan 49036 and the real property located at 229 E.
Garfield Road, Coldwater, Michigan 49036 and all Improvements thereon; but
excluding any assets or properties of Seller located thereon or therein other
than the Improvements.

“Michigan Facility 491” shall mean the real property located at 491 West
Garfield Ave., Coldwater, Michigan 49036 and all Improvements thereon; but
excluding any assets or properties of Seller located thereon or therein other
than the Improvements.

“Michigan Facilities’ Fair Market Value” shall, in the case of Michigan Facility
225-229, be equal to the market value of the Michigan Facility 225-229 and, in
the case of Michigan Facility 491, be equal to the market value of the Michigan
Facility 491 on an “as-is” basis (i.e. not on an “as completed” basis) in each
case as set forth on page seven of that certain Real Estate Appraisal Restricted
Appraisal Report, prepared by the Pillar Valuation Group, Inc., dated
February 13, 2014.

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program mandated by a Governmental Body.

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

- 6 -



--------------------------------------------------------------------------------

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure Proceeding shall have been commenced:
(a) Encumbrances imposed by Legal Requirement, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s liens, liens for Taxes not yet
due and payable, and other similar liens arising in the ordinary course of
business, consistent with past practice, securing obligations that are not
overdue for a period of more than thirty days; (b) minor survey exceptions,
reciprocal easement agreements and other customary Encumbrances on title to real
property that (i) were not incurred in connection with any Indebtedness, (ii) do
not render title to the property encumbered thereby unmarketable and (iii) do
not, individually or in the aggregate, materially adversely affect the value or
use of such property for its current purposes; (c) rights of the public,
Governmental Bodies and any other party with respect to the Owned Real Property
or the Leased Real Property taken, used, or deeded for street, road, or highway
purposes; (d) matters which would be disclosed by an accurate survey of the
Owned Real Property or the Leased Real Property; and (e) Encumbrances, if any,
set forth on Schedule 1.1 (Permitted Encumbrances).

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and, with respect to any Tax period beginning on or before the Closing Date and
ending after the Closing Date, the portion of such period beginning after the
Closing Date.

“Pre-Closing Tax Obligations” means any Taxes due and payable that are allocable
to any Pre-Closing Tax Period pursuant to Section 7.2(a).

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and, with respect to any Tax period beginning on or before the Closing Date
and ending after the Closing Date, the portion of such period ending on and
including the Closing Date.

“Proceeding” means any action, arbitration, audit, hearing, litigation or suit
(whether civil, criminal, administrative, judicial or investigative, and whether
public or private) commenced, brought, conducted or heard by or before, any
Governmental Body or arbitrator.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Related Person” means, with respect to any Person:

(vii) any other Person that directly or indirectly controls, or is directly or
indirectly controlled by, such Person;

(viii) each other member of such Person’s Family, if such Person is an
individual;

(ix) any other Person (and if such Person is an individual, such individual’s
Family, individually or in the aggregate with such Person) that holds a Material
Interest in such Person;

(x) any other Person that serves as a director, officer, partner, executor or
trustee (or in a similar capacity) of such Person;

(xi) any other Person in which such Person holds a Material Interest.

 

- 7 -



--------------------------------------------------------------------------------

For purposes of this definition, (A) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (B) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree and (iv) any other natural person who resides with such individual; and
(C) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
voting securities or other voting interests representing at least ten percent
(10%) of the outstanding voting power of a Person or equity securities or other
equity interests representing at least ten percent (10%) of the outstanding
equity securities or equity interests in a Person.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, escaping, injection, deposit, disposal, discharge, dispersal,
leaching or migration on or into the Environment or into or out of any property.

“Remedial Action” means all actions required to be undertaken or to comply with,
Environmental Laws by applicable Legal Requirements (a) to Cleanup, remove,
treat or in any other way address any Hazardous Material or other substance;
(b) to prevent the Release or Threat of Release or to minimize the further
Release of any Hazardous Material or other substance so it does not migrate or
endanger or threaten to endanger public health or welfare or the Environment;
(c) to perform pre-remedial studies and investigations or post-remedial
monitoring and care; or (d) to bring all Facilities and the operations conducted
thereon into compliance with Environmental Laws and environmental Governmental
Authorizations.

“Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

“Seller ESOP” means the Sport Truck USA, Inc. Employee Stock Ownership Plan and
Trust, Plan No. 001, sponsored by Seller.

“Subsidiary” means, with respect to any Person (the “Owner”), each other Person
that is a corporation, joint venture, trust, partnership, limited liability
company or any other entity (i) of which the securities or other interests
having the power to elect a majority of that other Person’s board of directors
or similar governing body are held by the Owner or one or more of its
Subsidiaries (other than securities or other interests having such power only
upon the happening of a contingency that has not occurred), or (ii) over which
the Owner has, directly or indirectly, the power to direct its business and
policies.

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by Seller or used in the Business (wherever located and whether or not
carried on Seller’s books, including all such property located at the Michigan
Facilities), together with any express or implied warranty by the manufacturers
or Seller or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto.

“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, unclaimed

 

- 8 -



--------------------------------------------------------------------------------

property or other charges, or duty of any kind whatsoever and any interest,
penalty, addition or additional amount thereon imposed, assessed or collected by
or under the authority of any Governmental Body or payable under any tax-sharing
agreement or any other Contract.

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

“Third Party” means any Person other than the Parties.

“Threat of Release” means a reasonable likelihood of a Release that would
reasonably be expected to require action in order to prevent or mitigate damage
to the Environment that may result from such Release.

“Treasury Regulations” shall mean the regulations of the United States Treasury
Department, as amended, and any successor provisions thereto.

“Working Capital” means the excess of the aggregate Current Assets (reduced by
all applicable reserves in respect thereof as determined in a manner consistent
with Seller’s historical practices) over the aggregate Current Liabilities.

1.2 Additional Definitions. In addition, the meanings of the following terms and
variations thereof are specified in the Section set forth opposite such term:

 

Term

  

Section

“2013 Audited Financial Statements”

   2.7(a)(xviii)

“2013 EBITDA”

   2.10(e)                    

“2013 EBITDA Target”

   2.10(e)

“2014 Actual EBITDA”

   2.10(a)

“2014 Earn-Out”

   2.10(a)

“2014 EBITDA Maximum”

   2.10(f)

“2014 EBITDA Target”

   2.10(e)

“2014 EBITDA Threshold”

   2.10(d)

“2015 Earn-Out”

   2.10(a)

“2015 Actual EBITDA”

   2.10(a)

“2015 EBITDA Maximum”

   2.10(f)

“2015 EBITDA Target”

   2.10(e)

“2015 EBITDA Threshold”

   2.10(d)

“2016 Earn-Out”

   2.10(a)

“2016 Actual EBITDA”

   2.10(a)

“2016 EBITDA Maximum”

   2.10(f)

“2016 EBITDA Target”

   2.10(e)

“2016 EBITDA Threshold”

   2.10(d)

“AAA”

   2.10(i)(ii)

 

- 9 -



--------------------------------------------------------------------------------

Term

  

Section

“Acquired Assets”

   2.1

“Additional EBITDA Purchase Price”

   2.12(a)                

“Adjustment Amount”

   2.8(a)

“Allocation”

   2.5(a)

“Amount in Controversy”

   2.10(i)

“Arbitration Panel”

   2.10(i)(ii)

“Assumed Liabilities”

   2.4(a)

“Balance Sheet”

   3.4

“Base Purchase Price”

   2.3

“Bill of Sale and Assignment and Assumption Agreement”

   2.7(a)(i)

“Breach Acceleration Payment”

   7.4(e)

“Business”

   Recitals

“Buyer”

   Introductory Paragraph

“Buyer Closing Documents”

   4.2(a)

“Buyer Group”

   5.1(a)

“Buyer Indemnified Persons”

   8.2(a)

“Buyer’s Tax Contest”

   7.2(c)

“Cap”

   8.4

“CERCLA”

   1.1

“Change of Control Acceleration Payment”

   7.4(c)

“Cleanup”

   1.1

“Closing”

   2.6

“Closing Date”

   2.6

“Closing Financial Statements”

   2.8(b)

“Commitment Letter”

   6.2(d)

“Competing Business”

   7.8(a)

“Control Notice”

   8.7(b)

“Current Employees”

   3.23(a)

“Deductible”

   8.4

“Damages”

   8.2(a)

“Earn-Out Amounts”

   2.10(a)

“Earn-Out Period”

   7.4(b)

“Earn-Out Target”

   2.10(a)

“EBITDA Amount in Controversy”

   2.12(c)(iv)

“EBITDA Deficit Amount”

   2.12(b)F

“EBITDA of the Business”

   2.10(c)

“EH&S Losses”

   1.1

“Electing Party’s 2013 EBITDA Statement”

   2.12(c)(iv)

“Electing Party’s Earn-Out Statement”

   2.10(i)

“Escrow Agreement”

   2.7(a)(vii)

 

- 10 -



--------------------------------------------------------------------------------

Term

  

Section

“Estimated Adjustment Amount”

   2.3

“Estimated Working Capital”

   2.3

“Excluded Assets”

   2.2

“FIRPTA Certificate”

   2.7(a)(viii)

“FMVSS”

   3.17(b)

“Fundamental Representations”

   8.4

“Guarantor”

   Introductory Paragraph

“Indemnified Person”

   8.7(a)

“Indemnifying Person”

   8.7(a)

“Independent Accountants”

   2.5(a)

“Interim Balance Sheet”

   3.4

“Installment Sale Payment”

   2.10(n)(i)

“Leased Real Property”

   3.8

“Loan Payoff Amount”

   2.7(a)(vi)

“Owned Real Property”

   3.7

“Owner”

   1.1

“Products”

   3.31

“Proprietary Information”

   7.8(d)

“Purchase Price”

   2.3

“Real Property Lease”

   3.8

“Reasonable Efforts”

   8.9(a)

“Reference Working Capital”

   2.8(a)

“Representation and Warranty Insurance Policy”

   6.2(f)

“Retained Liabilities”

   2.4(b)

“Restricted Period”

   7.8(a)

“SEC Financial Statements”

   7.13(a)

“Securities Act”

   3.3

“Seller Closing Documents”

   3.2(a)

“Seller Indemnified Persons”

   8.3

“Seller’s Representative”

   11.15

“Shared Tax Return”

   7.2(b)

“Seller’s Tax Contest”

   7.2(c)

“Survival Period”

   8.6(a)

“Tax Proceeding”

   7.2(c)

“Tax Purchase Price”

   2.5(a)

“Third Party Claim”

   8.7(a)

“Transfer Taxes”

   7.2(e)

 

- 11 -



--------------------------------------------------------------------------------

1.3 Usage.

(a) Interpretation. In this Agreement, unless a clear contrary intention
appears: (i) the singular number includes the plural number and vice versa;
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; (iii) reference to any gender
includes each other gender; (iv) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect as of the time or times relevant to the reference in accordance
with the terms thereof; (v) reference to any Legal Requirement means such Legal
Requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement as in
existence, amended, modified, codified, replaced or reenacted, in whole or in
part, at the time or times relevant to the reference; (vi) “hereunder,”
“hereof,” “hereto,” and words of similar import shall be deemed references to
this Agreement as a whole and not to any particular Section or other provision
hereof; (vii) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (viii) “or” is used in the inclusive sense of “and/or”; (ix) with respect
to the determination of any period of time, “from” means “from and including”
and “to” means “to but excluding”; and (x) references to documents, instruments
or agreements shall be deemed to refer as well to all addenda, exhibits,
schedules or amendments thereto.

(b) Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

(c) Legal Representation of the Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any Party shall not apply to any construction or
interpretation hereof.

 

2. SALE AND TRANSFER OF ASSETS; CLOSING.

2.1 Assets to be Sold. Upon the terms and subject to the conditions set forth in
this Agreement, effective as of the Effective Time, Seller hereby agrees to
sell, convey, assign, transfer and deliver to Buyer, and Buyer hereby agrees to
purchase and acquire from Seller, free and clear of any Encumbrances other than
Permitted Encumbrances, all rights, title and interests in and to all property
and assets (real, personal or mixed, tangible and intangible) of every kind and
description, wherever located, owned, held or used in the conduct of the
Business by Seller, but excluding the Excluded Assets (all such assets to be
transferred to Buyer hereunder being herein referred to collectively as the
“Acquired Assets”), including, except to the extent constituting Excluded
Assets, the following:

(a) all interests of Seller in real property, including the Michigan Facilities
and any other Owned Real Property and the Leased Real Property;

(b) all Tangible Personal Property, including those items described in Schedule
2.1(b);

(c) all Inventories;

(d) all Accounts Receivable;

 

- 12 -



--------------------------------------------------------------------------------

(e) all Contracts, including those listed in Schedule 3.20(a), and all
outstanding bids, offers or solicitations made by or to Seller to enter into any
Contract;

(f) all Governmental Authorizations and all pending applications therefor or
renewals thereof, including those listed in Schedule 3.17(a), in each case to
the extent transferable to Buyer (but if any Governmental Authorization cannot
be transferred, Seller agrees to cooperate with and reasonably assist Buyer in
obtaining such Governmental Authorization, at Buyer’s expense);

(g) all data and Records related to the operations of Seller, including client
and customer lists and Records, referral sources, research and development
reports and Records, production reports and Records, service and warranty
Records, equipment logs, operating guides and manuals, financial and accounting
Records, creative materials, advertising materials, promotional materials,
studies, reports, correspondence and other similar documents and Records and,
subject to Legal Requirements, copies of all personnel Records and other Records
described in Section 2.2(f);

(h) all of the intangible rights and property of Seller, including all
Intellectual Property Rights, Licensed Rights, going concern value, goodwill,
telephone, telecopy and e-mail addresses and listings and those items listed in
Schedules 3.25(a) and 3.25(d);

(i) all insurance benefits, including rights and proceeds, arising from or
relating to the Acquired Assets or the Assumed Liabilities prior to the
Effective Time, unless expended prior to or in accordance with this Agreement;

(j) all claims of Seller against any other Person and relating to the Business
or the Acquired Assets, whether choate or inchoate, known or unknown, contingent
or non-contingent; and

(k) all rights of Seller relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof.

Notwithstanding the foregoing, the transfer of the Acquired Assets pursuant to
this Agreement shall not include the assumption of any Liability related to the
Business or any of the Acquired Assets unless Buyer expressly assumes that
Liability pursuant to Section 2.4(a).

2.2 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the following assets of Seller at
the Effective Time (collectively, the “Excluded Assets”) are not part of the
sale and purchase contemplated hereunder, are excluded from the Acquired Assets
and shall remain the property of Seller after the Closing:

(a) all cash, cash equivalents and short-term investments and deferred Tax
assets;

(b) all minute books, stock Records and corporate seals of Seller;

(c) the shares of capital stock or other equity securities of Seller held in
treasury;

(d) all insurance policies and rights thereunder (except to the extent specified
in Sections 2.1(i) and 2.1(j);

(e) all Contracts that are listed in Schedule 2.2(e);

(f) all personnel Records and other Records that Seller is required by Legal
Requirement to retain in its possession;

 

- 13 -



--------------------------------------------------------------------------------

(g) all claims for refund of Taxes and other governmental charges of whatever
nature, in each case, paid by Seller with respect to Pre-Closing Tax Periods;

(h) all Company Benefit Plans (including, without limitation, Seller ESOP); all
assets held in trust or otherwise relating to any Company Benefit Plan or the
funding thereof; any insurance policy, Contract, trust, third party
administrator Contract, or other funding arrangement for any Company Benefit
Plan; any monies held by Seller in any account dedicated to the payment of
benefits or insurance premiums relating to any Company Benefit Plan; and the
rights of Seller to any such assets, Contracts, or monies;

(i) all rights of Seller under this Agreement, the Bill of Sale and Assignment
and Assumption Agreement, the Escrow Agreement, and any other agreement that is
entered into pursuant to this Agreement; and

(j) the assets, if any, expressly designated in Schedule 2.2(j).

2.3 Consideration. The consideration for the Acquired Assets (the “Purchase
Price”) will be (a) $43,857,000 (the “Base Purchase Price”) plus the Adjustment
Amount (to the extent required by Section 2.8) plus the Earn-Out Amounts (if
earned) plus the Additional EBITDA Purchase Price, if any, minus the EBITDA
Deficit Amount, if any, and (b) the assumption of the Assumed Liabilities.
Seller shall determine, in good faith and in accordance with GAAP, and deliver
to Buyer on or before the third (3rd) Business Day prior to Closing a statement
evidencing Seller’s estimate of Working Capital reasonably acceptable to Buyer
(the “Estimated Working Capital”) and, based thereon, a written estimate of the
Adjustment Amount (the “Estimated Adjustment Amount”), which Estimated Working
Capital and Estimated Adjustment Amount shall reflect Inventories as observed
and mutually agreed upon by the Parties in accordance with Section 5.1(a)(iv)
(provided that, if such an agreement as to Inventories cannot be reached,
Seller’s estimate of Inventories shall, but only for purposes of the calculation
of Estimated Working Capital and Estimated Adjustment Amount, control and,
provided further, that the Final Working Capital shall be based, in part, on the
actual number of items of Inventory as so observed and mutually agreed with such
adjustments thereto, if any, necessary to account for items determined to be
obsolete, defective or otherwise not suitable for use or consumption in the
Business). The final Adjustment Amount and any adjustment to the Purchase Price
on account of the final Adjustment Amount shall be determined and paid in
accordance with the provisions of Section 2.8.

2.4 Liabilities.

(a) Assumed Liabilities. Effective as of the Effective Time, Buyer hereby agrees
to assume and discharge only the following Liabilities of Seller (the “Assumed
Liabilities”):

(i) any trade account payable to the extent reflected on the Interim Balance
Sheet or incurred by Seller in the ordinary course of business, consistent with
past practice, between the date of the Interim Balance Sheet and the Effective
Time that (A) is not payable to a Related Person of Seller, and (B) remains
unpaid at and is not delinquent as of the Effective Time;

(ii) those accrued expenses of Seller to the extent reflected on the Interim
Balance Sheet or incurred by Seller in the ordinary course of business between
the date of the Interim Balance Sheet and the Effective Time and, in each case,
that remain unpaid at and are not delinquent as of the Effective Time, other
than any unpaid contribution or distribution to Seller ESOP;

 

- 14 -



--------------------------------------------------------------------------------

(iii) any Liability to Seller’s customers incurred by Seller in the ordinary
course of business for non-delinquent orders outstanding as of the Effective
Time (other than any Liabilities of Seller in respect of a breach of or default
under any customer Contract that occurs prior to the Effective Time);

(iv) any Liability to Seller’s customers incurred by Seller in the ordinary
course of business consistent with past practice for customer warranties
outstanding as of the Effective Time to the extent reflected on the Interim
Balance Sheet;

(v) any Liability under the Contracts set forth in Schedule 3.20(a) that by
their terms are to be paid, discharged, satisfied or performed on and after the
Effective Time (other than any Liabilities of Seller in respect of a breach of
or default under any such Contract that occurs prior to the Effective Time);

(vi) all Transfer Taxes for which the Buyer is liable pursuant to
Section 7.2(e);

(vii) all Liabilities to the extent taken into account in determining Working
Capital;

(viii) all Permitted Encumbrances; and

(ix) any Liability of Seller to the extent described in Schedule 2.4(a)(ix).

(b) Retained Liabilities. Seller hereby acknowledges and agrees that all
Liabilities of Seller other than the Assumed Liabilities (collectively, the
“Retained Liabilities”) shall remain the sole responsibility of and shall be
retained, paid, performed and discharged solely by Seller. Without limiting the
foregoing, Retained Liabilities include the following Liabilities of Seller, to
the extent not taken into account in determining Working Capital:

(i) any Liability arising out of or relating to products or services of Seller
to the extent manufactured, sold or provided prior to the Effective Time other
than to the extent assumed under Section 2.4(a)(iii), (a)(iv) or (a)(v);

(ii) any Liability of Seller under any Contract assumed by Buyer pursuant to
Section 2.4(a)(v) arising out of a breach of or default under any such Contract
that occurs prior to the Effective Time;

(iii) any Liability for (A) Taxes arising as a result of Seller’s operation of
the Business or ownership of the Acquired Assets prior to the Effective Time;
(B) Transfer Taxes for which Seller is liable pursuant to Section 7.2(e); and
(C) Taxes for which Seller is liable pursuant to this Agreement;

(iv) any Liability under any Contract not assumed by Buyer under
Section 2.4(a)(v), including any Liability arising out of or relating to any
Indebtedness or any security interest or Encumbrance related thereto;

(v) any Environmental, Health and Safety Liabilities arising out of or relating
to the (x) operation of the Business prior to the Effective Time, or
(y) Seller’s leasing, ownership or operation of real property or the Facilities;

(vi) any Liability under or that relates to the Company Benefit Plans
(including, without limitation, Seller ESOP) or relating to payroll, vacation,
sick leave, workers’

 

- 15 -



--------------------------------------------------------------------------------

compensation, unemployment benefits, pension benefits, employee stock option or
profit-sharing plans, health care plans or benefits or any other employee plans
or benefits of any kind for Seller’s current or former employees, officers,
directors or other Persons;

(vii) any Liability under any employment, severance, retention or termination
agreement entered into by Seller with any current or former employee of Seller
or any of their Related Persons;

(viii) any Liability arising out of or relating to any current or former
employee grievance with respect to an event or occurrence prior to the Effective
Time whether or not the affected employees are hired by Buyer;

(ix) any Liability to any Related Person of Seller;

(x) any Liability to indemnify, reimburse or advance amounts to any current or
former officer, director, employee or agent of Seller;

(xi) any Liability to distribute to any equity holders of Seller or otherwise
apply all or any part of the consideration received hereunder;

(xii) any Liability arising out of any Proceeding by or against Seller whether
pending as of or commenced after the Effective Time;

(xiii) any Liability arising out of or resulting from Seller’s compliance or
noncompliance with any Legal Requirement or Order of any Governmental Body;

(xiv) any Liability under this Agreement or any other document executed by the
Seller in connection with the Contemplated Transactions;

(xv) except for any Liability included in Schedule 2.4(a)(ix), all Liabilities,
if any, arising out of or relating to any prior acquisition or disposition by
Seller, including Seller’s acquisition of JKS Manufacturing on December 28,
2012, or set forth on Schedule 2.4(b)(xv);

(xvi) any Liability for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding made, or alleged to have been
made, by any Person with Seller or any of its Related Persons (or any Person
acting on behalf of any of them) in connection with any of the Contemplated
Transactions; and

(xvii) any other Liability of Seller arising after the Effective Time.

2.5 Allocation.

(a) The Purchase Price and any Liability or other amount that is properly
included in the amount realized by Seller or cost basis to Buyer with respect to
the sale and purchase of the Acquired Assets (the “Tax Purchase Price”) shall be
allocated among the Acquired Assets in accordance with Treasury Regulations §
1.1060-1(c). Buyer and Seller (i) shall, at or prior to the Closing, agree
(a) to reasonable allocation principles, in accordance with Treasury Regulations
§ 1.1060-1(c); and (b) on an allocation of a portion of the Tax Purchase Price
to be allocated to the Owned Real Property; and (ii) agree that the portion of
the Tax Purchase Price to be allocated to each of the Michigan Facilities shall
be equal to the Michigan Facilities’ Fair Market Value. Within 90 days after the
Closing Date, Buyer shall prepare and deliver to Seller a draft IRS Form 8594
reflecting the allocation of the Tax Purchase

 

- 16 -



--------------------------------------------------------------------------------

Price consistent with the principles of this Section 2.5, the allocation
principles agreed to at Closing and that takes into account any allocation of
the Purchase Price made pursuant to Section 7.2(e). If Seller does not give
written notice to Buyer within 30 days after receipt from Buyer of such draft
IRS Form 8594 that Seller disagrees with any part or all of such allocation,
then such allocation as so proposed by Buyer shall be deemed agreed by Seller
and Buyer for purposes of this Section 2.5. If Seller does so give notice of any
such objection, then from that time until the expiration of 120 days after the
Closing Date, Buyer and Seller shall negotiate in good faith to reach mutual
agreement regarding any matters subject to such objection and the allocation of
the Tax Purchase Price consistent with the requirements of this Section 2.5, and
if Buyer and Seller do reach such agreement within such period, then the
allocation so agreed upon shall be deemed agreed by the Parties for purposes of
this Section 2.5. In the event that Seller does give notice of any such
objection and Buyer and Seller are unable to reach agreement on all such
matters, then the allocation of the Tax Purchase Price, to the extent not so
agreed, shall be determined by Deloitte & Touche LLP, independent public
accountants (the “Independent Accountants”). The Parties agree that they shall
jointly instruct the Independent Accountants to (A) make their determination of
the allocation of the Tax Purchase Price based on their independent review
(which will be in accordance with the guidelines and procedures set forth in
this Agreement) and, at the Independent Accountants discretion, a one-day
conference concerning the amount in dispute, at which conference each of Buyer
and Seller shall have the right to present its respective position with respect
to such dispute and have present its respective advisors, counsel and
accountants, (B) render a final resolution in writing to Buyer and Seller (which
final resolution shall be requested by Buyer and Seller to be delivered not more
than 30 days following submission of such disputed matters), which shall be
final, conclusive and binding on the Parties with respect to the allocation of
the Tax Purchase Price as finally determined by the Independent Accountants, and
(C) provide a written report to Buyer and Seller, if requested by either of
them, which sets forth in reasonable detail the basis for the Independent
Accountants’ final determination. No appeal from such determination shall be
permitted. The fees and expenses of the Independent Accountants shall be borne
50% by each of Buyer and Seller. Judgment upon any decision by the Independent
Accountants may be enforced by any court having jurisdiction thereof. The final
allocation of Tax Purchase Price as agreed upon by Buyer and Seller or as
determined by the Independent Accountants is hereinafter referred to as the
“Allocation.”

(b) The Buyer shall be entitled to revise the Allocation, in accordance with
Code Section 1060 and the Treasury Regulations, to appropriately take into
account any payments made under this Agreement treated as an adjustment to the
consideration for federal, state and local income tax purposes, including,
without limitation, to implement the Adjustment Amount (to the extent the
Adjustment Amount has not been finally determined as of the time the Allocation
has been determined) and to account for the payment of any Earn-Out Amounts and
shall promptly provide the Seller with such revisions to the Allocation. The
Seller shall have the opportunity to object to such revisions pursuant to the
same provisions under Section 2.5(a) that are applicable to the original
Allocation, and any disputes shall be resolved in accordance with the provisions
of Section 2.5(a).

(c) The Parties agree that the Allocation is reasonable and covenant and agree
that they will (i) report, act and file Tax Returns, and any other filings,
declarations or reports with the IRS or other taxing authorities in respect
thereof including the reports required to be filed under Code Section 1060, in
all respects and for all purposes consistent with the Allocation (including any
adjustment thereto made pursuant to Section 2.5(a) of this Agreement) unless
otherwise required pursuant to a final determination (within the meaning of Code
Section 1313(a)(1) (but not (a)(2), (a)(3), or (a)(4) without all of the
Parties’ prior written consent)) or corresponding provision of state, local or
foreign Tax law); and (ii) promptly advise each other regarding the existence of
any Tax audit, controversy or litigation related to the Allocation.

 

- 17 -



--------------------------------------------------------------------------------

2.6 Closing. Unless this Agreement is earlier terminated pursuant to
Section 9.1, the closing of the Contemplated Transactions (the “Closing”) will
be held by electronic exchange of documents (a) two Business Days after the
conditions set forth in Section 6 are satisfied (other than those conditions
that by their nature are normally satisfied at the Closing, but subject to the
satisfaction of such conditions at the Closing) or waived, or (b) such other
time and place as the Parties may agree (the “Closing Date”).

2.7 Closing Deliveries. In addition to any other documents to be delivered or
other conditions to be satisfied or obligations to be performed under other
provisions of this Agreement, at or prior to Closing:

(a) Seller shall have delivered or otherwise provided (or caused to have been
delivered or otherwise provided) to Buyer;

(i) the Bill of Sale and Assignment and Assumption Agreement for all the
Acquired Assets and Assumed Liabilities in the form of Exhibit 2.7(a)(i) (the
“Bill of Sale and Assignment and Assumption Agreement”), duly executed by
Seller;

(ii) assignments of all Intellectual Property Rights and Licensed Rights, if
any, and separate assignments of all registered Intellectual Property Rights, if
any, in form and substance satisfactory to Buyer, duly executed by Seller;

(iii) for each interest in Leased Real Property, an assignment and assumption of
lease in customary form and substance reasonably satisfactory to Buyer and its
legal counsel and executed by Seller;

(iv) for each interest in Owned Real Property, a recordable warranty deed and
certificate of title insurance (not to exceed the amount of the Tax Purchase
Price that is allocated to the Michigan Facilities and the Owned Real Property
and with endorsements similar to the endorsements on Seller’s existing
certificates of title insurance), and other customary documents or instruments
of transfer in customary form and substance reasonably satisfactory to Buyer and
its legal counsel and executed by Seller;

(v) such other customary deeds, bills of sale, assignments, policies of title
insurance, documents and other instruments of transfer and conveyance as may
reasonably be requested by Buyer to consummate the Contemplated Transactions,
each in customary form and substance reasonably satisfactory to Buyer and its
legal counsel and executed by Seller;

(vi) a customary pay-off letter or letters for all Indebtedness secured by any
Encumbrance on the Acquired Assets, evidencing the total pay-off amount thereof
(the “Loan Payoff Amount”) and indicating the release, upon payment of the Loan
Payoff Amount, of all such Encumbrances and otherwise in form and substance
reasonably satisfactory to Buyer and its legal counsel.

(vii) an escrow agreement in substantially the form of Exhibit 2.7(a)(vii) (the
“Escrow Agreement”), executed by Seller;

(viii) a certificate, pursuant to and in the form described in Treasury
Regulations Section 1.1445-2(b)(2), certifying that Seller is not a foreign
person within the meaning of Code Sections 1445 and 897 (a “FIRPTA
Certificate”). Notwithstanding anything to the contrary in this Agreement, if
Buyer does not obtain a FIRPTA Certificate from Seller, Buyer shall be entitled
to proceed with the Closing and withhold from the Purchase Price (and any
adjustment

 

- 18 -



--------------------------------------------------------------------------------

thereto) otherwise payable to Seller the appropriate amounts required to be
withheld pursuant to Code Section 1445, provided that any such withholding shall
occur only in compliance with Code Section 1445;

(ix) a certificate of the Secretary (or equivalent thereof) of Seller
certifying, as complete and accurate as of the Closing, attached copies of the
Governing Documents of Seller, certifying and attaching all requisite
resolutions or actions of Seller’s board of directors and stockholders approving
the execution and delivery of this Agreement, the documents delivered hereby,
the consummation of the Contemplated Transactions and the change of name
contemplated by Section 7.9, and certifying to the incumbency and signatures of
the officers of Seller executing this Agreement and any other document relating
to the Contemplated Transactions, accompanied by the requisite documents for
amending the relevant Governing Documents of Seller required to effect such
change of name in form sufficient for filing with the appropriate Governmental
Body;

(x) the Consents and Governmental Authorizations set forth in Schedule
2.7(a)(x), duly executed by the applicable Governmental Body or other Third
Party;

(xi) if requested by Buyer, any Consents or other instruments that may be
required to permit Buyer’s qualification in each jurisdiction in which Seller is
licensed or qualified to do business as a foreign corporation or entity under
the name “Sport Truck USA” or any derivative thereof;

(xii) releases of all Encumbrances on the Acquired Assets (other than Permitted
Encumbrances), including all Encumbrances in favor of Southern Michigan Bank and
Trust pursuant to release documents satisfactory to Buyer;

(xiii) a certificate dated as of a date not earlier than fifteen calendar days
prior to the Closing as to the good standing of Seller, executed by the
appropriate officials of the state where Seller is organized and each
jurisdiction in which Seller is licensed or qualified to do business as a
foreign corporation or entity as specified in Schedule 3.1(a);

(xiv) evidence satisfactory to Buyer that Seller has, effective as of the
Closing, terminated all Current Employees;

(xv) an opinion, dated as of the Closing Date, issued to Seller ESOP by a
financial advisor to Seller ESOP (a copy of which Buyer may provide to Buyer’s
lender if requested or required by Buyer’s lender) that the Contemplated
Transactions are fair to Seller ESOP from a financial point of view;

(xvi) an opinion, dated as of the Closing Date, issued to Buyer in part by
counsel to Seller and in part by counsel to Seller ESOP (a copy of which Buyer
may provide to Buyer’s lender if requested or required by Buyer’s lender) in
form and substance reasonably satisfactory to Buyer, that the voting
requirements of Code Section 409(e)(3) and (5) with respect to the Contemplated
Transactions have been fully satisfied;

(xvii) a certificate, dated the Closing Date and signed by a duly authorized
officer of Seller, that each of the conditions set forth in Sections 6.2(a) and
6.2(b) has been satisfied; and

(xviii) an audited balance sheet of Seller as of December 31, 2013 and the
related audited statements of income, changes in owners’ equity and cash flows
for the fiscal year then ended, including in each case the notes thereto,
together with a report thereon of Plante & Moran, PLLC, independent certified
public accountants (the “2013 Audited Financial Statements”).

 

- 19 -



--------------------------------------------------------------------------------

(b) Buyer shall have delivered (or caused to have been delivered):

(i) to Seller, the Base Purchase Price plus the Estimated Adjustment Amount plus
any Additional EBITDA Purchase Price (to the extent determined at or prior to
the Closing) less any EBITDA Deficit Amount (to the extent determined at or
prior to the Closing) less the Escrow Amount less the Loan Payoff Amount by wire
transfer to an account or accounts and in such amounts specified by Seller in
writing;

(ii) to Seller, the Escrow Agreement and the Bill of Sale and Assignment and
Assumption Agreement, each duly executed by Buyer;

(iii) to the Escrow Agent in accordance with the Escrow Agreement, the Escrow
Amount;

(iv) to the Persons specified, and as directed, in the applicable pay-off
letters, the Loan Payoff Amount;

(v) to Seller, a certificate of the Secretary of Buyer certifying, as complete
and accurate as of the Closing, attached copies of the Governing Documents of
Buyer and certifying and attaching all requisite resolutions or actions of
Buyer’s board of directors approving the execution and delivery of this
Agreement and the consummation of the Contemplated Transactions and certifying
to the incumbency and signatures of the officers of Buyer executing this
Agreement and any other document relating to the Contemplated Transactions;

(vi) a certificate dated as of a date not earlier than fifteen calendar days
prior to the Closing as to the good standing of Buyer, certified by the
appropriate officials of the state where Buyer is organized; and

(vii) to Seller, a certificate, dated the Closing Date and signed by a duly
authorized officer of Buyer, that each of the conditions set forth in Sections
6.1(a) and 6.1(b) has been satisfied.

2.8 Adjustment Procedure.

(a) The “Adjustment Amount” (which may be a positive or negative number) will be
equal to the amount determined by subtracting the Reference Working Capital from
the Working Capital. For purposes of computing the Adjustment Amount, the
“Reference Working Capital” shall be $8,973,000.

(b) Buyer shall prepare financial statements (the “Closing Financial
Statements”) of the Acquired Assets and Assumed Liabilities as of the Effective
Time. Buyer shall then, using the same methodology as was used to calculate the
Estimated Working Capital, determine the Working Capital based upon the Closing
Financial Statements. Buyer shall deliver the Closing Financial Statements and
its determination of Working Capital and the Adjustment Amount to Seller within
60 days following the Closing Date.

(c) If within 45 days following delivery to Seller of the Closing Financial
Statements and, based thereon, Buyer’s determination of Working Capital and the
Adjustment Amount Seller has not

 

- 20 -



--------------------------------------------------------------------------------

given Buyer written notice of Seller’s objection to Buyer’s determination of the
Closing Financial Statements, Working Capital and the Adjustment Amount (which
notice shall state the basis of Seller’s objection in reasonable detail), then
the Closing Financial Statements, Working Capital and the Adjustment Amount as
so determined by Buyer shall be binding and conclusive on the Parties.

(d) If Seller duly gives Buyer such notice of objection, and if Seller and Buyer
fail to agree on the Adjustment Amount within 45 days of Buyer’s receipt of the
objection notice from Seller, either Seller or Buyer may at any time thereafter
elect, by written notice to the other Party, to have the Adjustment Amount
determined by the Independent Accountants. Upon delivery of such written notice,
each of Seller and Buyer shall promptly (and, in any case, no later than 10 days
thereafter) deliver to the Independent Accountants and to the other Party its
proposed Closing Financial Statements and, based thereon, its determination of
Working Capital and the Adjustment Amount. The Parties agree that they shall
jointly instruct the Independent Accountants to (A) make their determination of
the Closing Financial Statements, Working Capital and the Adjustment Amount
based on their independent review (which will be in accordance with the
guidelines and procedures set forth in this Agreement) and, at the Independent
Accountants discretion, a one-day conference concerning the amount in dispute,
at which conference each of Buyer and Seller shall have the right to present its
respective position with respect to such dispute and have present its respective
advisors, counsel and accountants, (B) render a final resolution in writing to
Buyer and Seller (which final resolution shall be requested by Buyer and Seller
to be delivered not more than 30 days following submission of such disputed
matters), which shall be final, conclusive and binding on the Parties with
respect to the Closing Financial Statements, Working Capital and the Adjustment
Amount as finally determined by the Independent Accountants, and (C) provide a
written report to Buyer and Seller, if requested by either of them, which sets
forth in reasonable detail the basis for the Independent Accountants’ final
determination. No appeal from such determination shall be permitted. The fees
and expenses of the Independent Accountants shall be borne by the Party whose
aggregate position was farthest from the Independent Accountants’ final
determination, but Buyer and Seller shall otherwise each bear its respective
fees and expenses incurred in connection with the dispute.

(e) If the Adjustment Amount as finally determined is:

(i) less than the Estimated Adjustment Amount by an amount that is greater than
$50,000, then: (1) the Purchase Price shall be decreased by the amount of such
shortfall, and (2) within three Business Days after such determination, Seller
and Buyer shall deliver a joint written resolution to the Escrow Agent
instructing the Escrow Agent to distribute the amount of such shortfall to Buyer
in accordance with the Escrow Agreement;

(ii) an amount that is not greater than the Estimated Adjustment Amount by more
than $50,000 or less than the Estimated Adjustment Amount by more than $50,000,
then: (1) the Purchase Price shall not be decreased or increased by any amount,
and (2) no payment shall be made to Buyer or to Seller pursuant to this
Section 2.8 or otherwise on account of the Adjustment Amount; or

(iii) greater than the Estimated Adjustment Amount by an amount that is greater
than $50,000, then (1) the Purchase price shall be increased by the amount of
such excess, and (2) Buyer shall, within three Business Days after such
determination, pay to Seller the amount of such excess by wire transfer of
immediately available funds to such bank account or accounts as Seller shall
specify to Buyer in writing.

2.9 Escrow of Escrow Amount. The Escrow Amount will be deposited with the Escrow
Agent in accordance with Section 2.7(b)(iii) of this Agreement and will be
maintained and distributed by the Escrow Agent in accordance with this Agreement
and the Escrow Agreement. The Escrow

 

- 21 -



--------------------------------------------------------------------------------

Agreement will provide for, among other things, deposit of the Escrow Amount
with the Escrow Agent and the maintenance and distribution thereof by the Escrow
Agent for, in respect of the Escrow Amount, for a period of 24 months from and
after the Closing, subject to the terms hereof and the Escrow Agreement.

2.10 Earn-Out.

(a) Subject to Section 8.2(b) and the terms and conditions set forth in this
Section 2.10, Buyer will pay to Seller up to an aggregate of $29,295,000 as
additional consideration for the Acquired Assets based on EBITDA of the Business
for the fiscal years ending December 31, 2014 (as determined and adjusted
pursuant to Section 2.10(c), “2014 Actual EBITDA”), December 31, 2015 (as
determined and adjusted pursuant to Section 2.10(c), “2015 Actual EBITDA”) and
December 31, 2016 (as determined and adjusted pursuant to Section 2.10(c), “2016
Actual EBITDA”); provided, however, that in no event shall such additional
consideration exceed $8,145,000 for the fiscal year ending December 31, 2014,
$9,900,000 for the fiscal year ending December 31, 2015, and $11,250,000 for the
fiscal year ending December 31, 2016. The amount of the additional consideration
actually earned by Seller for each of the fiscal years ending December 31,
2014, December 31, 2015 and December 31, 2016 (respectively, the “2014
Earn-Out,” “2015 Earn-Out” and “2016 Earn-Out” and, collectively, the “Earn-Out
Amounts”) shall be that amount which is determined as set forth in the table
below in the column titled “2014 Earn-Out,” “2015 Earn-Out,” or “2016 Earn-Out,”
as applicable, for each such fiscal year (each of which is mutually exclusive
and not cumulative and each such threshold, an “Earn-Out Target”):

 

Applicable

Year

  

Earn-Out Target

  

2014 Earn-Out

  

2015 Earn-Out

  

2016 Earn-Out

   2014 Actual EBITDA    $0.00    N/A    N/A    equal to or less than the      
      2014 EBITDA Threshold.             2014 Actual EBITDA of    An amount
equal    N/A    N/A    greater than the 2014    to three times the         
EBITDA Threshold but    excess of 2014       2014    less than the 2014   
Actual EBITDA          EBITDA Maximum.    over the 2013             EBITDA
Target.          2014 Actual EBITDA    Total 2014 Earn-    N/A    N/A    equal
to or greater than    Out of $8,145,000.          the 2014 EBITDA            
Maximum.             2015 Actual EBITDA    N/A    $0.00    N/A    equal to or
less than 2015             EBITDA Threshold.             2015 Actual EBITDA of
   N/A    An amount equal    N/A 2015    greater than the 2015       to three
times the       EBITDA Threshold but       excess of 2015       less than the
2015       Actual EBITDA       EBITDA Maximum.       over the 2014            
EBITDA Target.   

 

- 22 -



--------------------------------------------------------------------------------

   2015 Actual EBITDA    N/A    Total 2015 Earn-    N/A    equal to or greater
than       Out of $9,900,000.       2015 EBITDA Maximum.             2016 Actual
EBITDA    N/A    N/A    $0.00    equal to or less than the             2016
EBITDA Threshold.             2016 Actual EBITDA of    N/A    N/A    An amount
equal    greater than the 2016          to three times the    EBITDA Threshold
but          excess of 2016

2016

   less than the 2016          Actual EBITDA    EBITDA Maximum.          over
the 2015             EBITDA Target.    2016 Actual EBITDA    N/A    N/A    Total
2016 Earn-    equal to or greater than          Out of    the 2016 EBITDA      
   $11,250,000.    Maximum.         

(b) The 2014 Earn-Out shall be determined by comparing 2014 Actual EBITDA (as
determined and adjusted pursuant to Section 2.10(c))) to the above table,
identifying where 2014 Actual EBITDA falls in the various ranges of the
applicable Earn-Out Targets and calculating the corresponding 2014 Earn-Out. The
2015 Earn-Out shall be determined by comparing 2015 Actual EBITDA (as determined
and adjusted pursuant to Sections 2.10(c)) to the above table, identifying where
2015 Actual EBITDA falls in the various ranges of the applicable Earn-Out
Targets and calculating the corresponding 2015 Earn-Out. The 2016 Earn-Out shall
be determined by comparing 2016 Actual EBITDA (as determined and adjusted
pursuant to Section 2.10(c)) to the above table, identifying where 2016 Actual
EBITDA falls in the various ranges of the applicable Earn-Out Targets and
calculating the corresponding 2016 Earn-Out.

To illustrate the determination of the 2014 Earn-Out, if 2014 Actual EBITDA is
$9,000,000, then the 2014 Earn-Out would be equal to $5,850,000 (($9,000,000 -
$7,050,000 [2013 EBITDA Target])) x 3 = $5,850,000. Furthermore, in order to
avoid any doubt: (1) if 2014 Actual EBITDA does not exceed the 2014 EBITDA
Threshold, then Seller shall not be entitled to any 2014 Earn-Out, but may be
entitled to a 2015 Earn-Out or a 2016 Earn-Out if the applicable criteria are
satisfied; (2) if 2015 Actual EBITDA does not exceed the 2015 EBITDA Threshold,
then Seller shall not be entitled to any 2015 Earn-Out, but may be entitled to a
2014 Earn-Out or a 2016 Earn-Out if the applicable criteria are satisfied; and
(3) if 2016 Actual EBITDA does not exceed the 2016 EBITDA Threshold, then Seller
shall not be entitled to any 2016 Earn-Out, but may be entitled to a 2014
Earn-Out or a 2015 Earn-Out if the applicable criteria are satisfied.

 

- 23 -



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section 2.10, the EBITDA of
the Business shall be determined: (1) with respect to periods prior to the
Effective Time based on the EBITDA of Seller through the Effective Time, and
(2) with respect to periods beginning on the Effective Time based on the EBITDA
of the Business as operated by Buyer after the Effective Time. The “EBITDA of
the Business” for any applicable period shall mean the EBITDA of the Business
calculated as if the Business were being operated as an independent, standalone
corporation, regardless of physical location of the operation and the Acquired
Assets. In determining the EBITDA of the Business for purposes of this
Section 2.10:

(i) For periods after the Effective Time, net income shall be as set forth in
the audited financial statements of the Buyer for the applicable period, subject
to any adjustments that are required by Sections 2.10(c)(ii) through (vii);

(ii) EBITDA shall be computed without any deduction made for legal, accounting
or other out-of-pocket fees and expenses arising out of this Agreement or the
Contemplated Transactions;

(iii) EBITDA shall be computed without regard to extraordinary items of gain or
loss as defined in GAAP;

(iv) EBITDA shall not include any gains, losses or profits realized from the
sale of any assets other than Inventories in the ordinary course of business;

(v) EBITDA shall be computed without any deduction made for management fees,
general overhead expenses or other intercompany charges, of whatever kind or
nature, charged to Buyer by its Related Persons, other than charges for actual
services purchased or used in the ordinary course of the Business calculated as
if the Business had dealt with an independent party in an arms-length commercial
transaction;

(vi) EBITDA shall be computed without regard to any expenses of Seller with
respect to the release of shares of Seller’s stock by the Seller ESOP to
participants in the Seller ESOP; and

(vii) the purchase and sales prices of goods and services sold by the Business
to Buyer or its Related Persons or purchased by the Business from Buyer or its
Related Persons shall be at prices that reflect amounts that the Business would
have received or paid if dealing with an independent party in an arms-length
commercial transaction.

(d) For purposes of this Section 2.10, “2014 EBITDA Threshold” means $8,370,000,
“2015 EBITDA Threshold” means $10,800,000 and “2016 EBITDA Threshold” means
$13,500,000.

(e) For purposes of this Section 2.10, “2013 EBITDA Target” means $7,050,000,
“2014 EBITDA Target” means $9,300,000 and “2015 EBITDA Target” means
$12,000,000.

(f) For purposes of this Section 2.10, “2014 EBITDA Maximum” means $9,765,000,
“2015 EBITDA Maximum” means $12,600,000 and “2016 EBITDA Maximum” means
$15,750,000.

(g) Buyer shall prepare, and deliver to Seller, a statement evidencing in
reasonable detail the calculation of each of (i) 2014 Actual EBITDA and, based
thereon the 2014 Earn-Out, (ii) 2015 Actual EBITDA and, based thereon the 2015
Earn-Out, and (iii) 2016 Actual EBITDA and, based thereon the 2016 Earn-Out, in
each case within 30 days of Buyer’s receipt of its audited financial statements
for the applicable fiscal year. Buyer will make the work papers and back-up
materials used in calculating the Earn-Out Amounts and the books, financial
Records and financial staff of the Business and Buyer available to Seller and
its Representatives at reasonable times and upon reasonable notice in order to
facilitate Seller’s review of such statements and calculations.

(h) If within 30 days following delivery of the statement described in
Section 2.10(g), above, Seller has not given Buyer written notice of its
objection as to the calculations set

 

- 24 -



--------------------------------------------------------------------------------

forth therein (which notice shall state the basis of Seller’s objection in
reasonable detail), then the applicable Earn-Out Amount as calculated therein by
Buyer (including any portion of the calculation to which Seller does not object)
shall be binding and conclusive on the Parties. Within 10 days of each of the
2014 Earn-Out, 2015 Earn-Out and 2016 Earn-Out becoming binding and conclusive
upon the Parties, Buyer shall deliver, by wire transfer to an account or
accounts and in such amounts specified by Seller in a writing delivered to
Buyer, the 2014 Earn-Out, 2015 Earn-Out or 2016 Earn-Out, as applicable.

(i) If Seller timely gives Buyer such notice of objection described in
Section 2.10(h), above, and if Seller and Buyer fail to resolve the issues
outstanding with respect to the calculation of the applicable Earn-Out Amount
within 30 days of Buyer’s receipt of such objection notice, either Seller or
Buyer may elect, by written notice to the other Party, which written notice
shall be accompanied by a statement (the “Electing Party’s Earn-Out Statement”)
evidencing in reasonable detail such electing Party’s (1) basis of objection to
the other Party’s calculation of the applicable Earn-Out Amount and
(2) calculation of the applicable Earn-Out Amount, to have the applicable
Earn-Out Amount determined by either the Independent Accountants or the
Arbitration Panel, depending upon the Amount in Controversy. “Amount in
Controversy” means the amount of the discrepancy between Buyer’s calculation of
the applicable Earn-Out Amount and Seller’s calculation of the applicable
Earn-Out Amount.

(i) In the event the Amount in Controversy is less than or equal to $500,000,
the electing Party shall provide the Electing Party’s Earn-Out Statement to the
Independent Accounts contemporaneously with the provision of such statement to
the other Party as set forth in Section 2.10(i). Upon receipt by the
non-electing Party of the Electing Party’s Earn-Out Statement, such non-electing
Party shall promptly (but in no event later than 30 days thereafter) submit to
the electing Party and the Independent Accountants a statement evidencing in
reasonable detail its (1) basis of objection to the electing Party’s calculation
of the applicable Earn-Out Amount and (2) calculation of the applicable Earn-Out
Amount; provided, however, that if the non-electing Party fails to timely submit
such statement, then the applicable Earn-Out Amount shall be such amount as is
reflected in the Electing Party’s Earn-Out Statement. The Parties agree that
they shall jointly instruct the Independent Accountants to (A) make their
determination of the actual applicable Earn-Out Amount based on their
independent review (which will be in accordance with the guidelines and
procedures set forth in this Agreement) and, at the Independent Accountants
discretion, a one-day conference concerning the Amount in Controversy, at which
conference each of Buyer and Seller shall have the right to present its
respective position with respect to such dispute and have present its respective
advisors, counsel and accountants, (B) render a final resolution in writing to
Buyer and Seller (which final resolution shall be requested by Buyer and Seller
to be delivered not more than 30 days following submission of such disputed
matters), which shall be final, conclusive and binding on the Parties with
respect to the actual Earn-Out Amount as finally determined by the Independent
Accountants, and (C) provide a written report to Buyer and Seller, if requested
by either of them, which sets forth in reasonable detail the basis for the
Independent Accountants’ final determination. No appeal from such determination
shall be permitted. The fees and expenses of the Independent Accountants shall
be borne by the Party whose aggregate position was farthest from the Independent
Accountants’ final determination, but Buyer and Seller shall otherwise each bear
its respective fees and expenses incurred in connection with the dispute.
Judgment upon any decision by the Independent Accountants may be enforced by any
court having jurisdiction thereof.

(ii) In the event the Amount in Controversy is greater than $500,000, the
electing Party shall seek resolution of the applicable Earn-Out Amount through
binding arbitration administered by the American Arbitration Association (the
“AAA”) in accordance with its

 

- 25 -



--------------------------------------------------------------------------------

Commercial Arbitration Rules by three arbitrators, of whom each of Buyer and
Seller shall designate one in accordance with the “screened” appointment
procedure provided in Rule 5.4 of such rules and the third arbitrator shall be
designated as provided in such rules (collectively, the “Arbitration Panel”).
Each member of the Arbitration Panel shall be a certified public accountant. The
place of the arbitration hearing shall be Chicago, Illinois. Each of Buyer and
Seller shall submit to the Arbitration Panel within ten (10) days after the
appointment of the third arbitrator its respective determination of the Earn-Out
Amount, and a hearing before the arbitrators so appointed shall be held within
90 days after the appointment of the third arbitrator. Post-hearing briefs shall
be submitted by the Parties within 10 days after the end of such hearing. The
Parties agree that they shall jointly instruct the Arbitration Panel to (A) make
its determination based on an independent review (which will be in accordance
with the guidelines and procedures set forth in this Agreement), (B) render a
final resolution in writing to Buyer and Seller (which final resolution shall be
requested by Buyer and Seller to be delivered not more than 30 days following
the end of the hearing), which shall be final, conclusive and binding on the
Parties with respect to the actual applicable Earn-Out Amount as finally
determined by the Arbitration Panel and (C) provide a written decision to Buyer
and Seller, if requested by either of them, which sets forth in reasonable
detail the basis for the Arbitration Panel’s final determination. In the event
of a conflict between this Section 2.10(i)(ii) and the AAA rules or procedures,
this Section 2.10(i)(ii) shall govern. Disputes about arbitration procedure
shall be resolved by the Arbitration Panel or, failing resolution, the AAA. The
Arbitration Panel may render a final resolution notwithstanding the failure of
any Party to participate in the proceedings. The fees and expenses of the
Arbitration Panel shall be borne by the Party whose aggregate position was
farthest from the Arbitration Panel’s final determination, but Buyer and Seller
shall otherwise each bear its respective fees and expenses incurred in
connection with the dispute. Judgment upon any decision by the Arbitration Panel
may be enforced by any court having jurisdiction thereof.

(j) Buyer’s obligation to pay each of the Earn-Out Amounts to Seller in
accordance with this Section 2.10 is an independent obligation of Buyer and is
not otherwise conditioned or contingent upon the satisfaction of any conditions
precedent to any preceding or subsequent Earn-Out Amount and the obligation to
pay an Earn-Out Amount to Seller shall not obligate Buyer to pay any preceding
or subsequent Earn-Out Amount. For the avoidance of doubt and by way of example,
if the conditions precedent to the payment of the 2014 Earn-Out are not
satisfied, but the conditions precedent to the payment of the 2015 Earn-Out are
satisfied, Buyer would be obligated to pay the 2015 Earn-Out but not the 2014
Earn-Out.

(k) Buyer shall have the right to withhold from any amounts to be paid,
including any unearned amounts, pursuant to this Section 2.10 the amount
reasonably claimed (in accordance with and subject to the limitations set forth
in Article 8) pursuant to a timely filed claim and, upon final determination
thereof, set off against (pursuant to and subject to the limitations in Article
8) any amount due to be paid pursuant to this Section 2.10 the amount of any
Damages to which any Buyer Indemnified Persons is entitled.

(l) The Parties understand and agree that (i) the contingent rights to receive
any Earn-Out Amount shall not be represented by any form of certificate or other
instrument, are not transferable, except by operation of Legal Requirement and
do not constitute an equity ownership interest in Buyer, (ii) Seller shall not
have any rights as a security holder of Buyer as a result of Seller’s contingent
right to receive any Earn-Out Amount hereunder, and (iii) no interest is payable
with respect to any Earn-Out Amount.

 

- 26 -



--------------------------------------------------------------------------------

(m) Seller acknowledges that (i) there is no assurance that Seller will receive
any Earn-Out Amount and Buyer has not promised or projected any Earn-Out Amount,
and (ii) the Parties intend the express provisions of this Agreement to govern
their contractual relationship.

(n) Tax Treatment of Earn-Out.

(i) Buyer and Seller each agree that the sale and purchase of the Acquired
Assets pursuant to the terms of this Agreement represents a contingent payment
sale with a stated maximum selling price as contemplated by Treasury Regulations
Sections 15A.453-1(c)(1) – (2). As a result, any payment of the Earn-Out Amounts
(each an “Installment Sale Payment”) will constitute an installment sale for
purposes of Code Section 453.

(ii) In calculating the portion of each Installment Sale Payment that
constitutes interest, Buyer and Seller each agree that Buyer shall impute
interest to the Installment Sale Payment by applying the mid-term applicable
federal rate, as determined by Code Section 1274(d), for interest compounding
annually for the month in which the Closing Date occurs, and shall in writing
inform Seller of the amount of the imputed interest in each Tax year.

(iii) Buyer and Seller each agree that, for United States federal income Tax
purposes, each Installment Sale Payment shall be treated as additional purchase
price paid to Seller for the Acquired Assets except to the extent a portion of
an Installment Sale Payment constitutes interest for United States Tax purposes
pursuant to this Section 2.10(n).

2.11 Third Party Consents. To the extent that Seller’s rights under any Contract
or Governmental Authorization constituting an Acquired Asset, or any other
Acquired Asset, may not be assigned to Buyer without the consent of another
Person which has not been obtained, this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Seller, at its expense, shall use its
reasonable best efforts to obtain any consent(s) set forth on Schedule 2.11 as
promptly as possible. If any such consent shall not be obtained or if any
attempted assignment would be ineffective or would impair Buyer’s rights under
the Acquired Asset in question so that Buyer would not in effect acquire the
benefit of all such rights, Seller, to the maximum extent permitted by law and
the Acquired Asset, shall act after Closing as Buyer’s agent in order to obtain
for it the benefits thereunder and shall cooperate, to the maximum extent
permitted by Legal Requirement and the Acquired Asset, with Buyer in any other
reasonable arrangement designed to provide such benefits to Buyer.
Notwithstanding any provision in this Section 2.11 to the contrary, Buyer shall
not be deemed to have waived any of its rights under Section 6.2 with respect to
the delivery of the Consents and the Governmental Authorizations set forth on
Schedule 2.7(a)(x), if any, unless and until Buyer either provides written
waivers thereof or elects to proceed to consummate the Contemplated
Transactions.

2.12 EBITDA Adjustment Payments.

(a) In the event that Seller’s actual EBITDA for the fiscal year ended
December 31, 2013 based upon the 2013 Audited Financial Statements (the “2013
EBITDA”) exceeds $7,050,965 and is equal to or less than $7,200,965, Buyer shall
pay Seller an amount (the “Additional EBITDA Purchase Price”) equal to 6.22
times the difference between the 2013 EBITDA minus $7,050,965. If Buyer is
required to pay an Additional EBITDA Purchase Price pursuant to the terms of
this Section 2.12, either (i) in the event the Additional EBITDA Purchase Price
is finally determined at or prior to the Closing, pay such amount to Seller at
the Closing, or (ii) in the event the Additional EBITDA Purchase Price is
finally determined after the Closing Date, within 10 days of the determination
thereof in accordance with Section 2.12(c), Buyer shall deliver the Additional
EBITDA Purchase Price, by wire transfer to an account or accounts and in such
amounts specified by Seller in a writing to Buyer. Seller shall not be entitled
to, and Buyer shall not be required to pay, Additional EBITDA Purchase Price in
excess of $933,000.

 

- 27 -



--------------------------------------------------------------------------------

(b) In the event the 2013 EBITDA is less than $7,050,965 and greater than or
equal to $6,900,965, Buyer shall be permitted to recover from the Escrow Amount
an amount (the “EBITDA Deficit Amount”) equal to 6.22 times the difference
between $7,050,965 and the 2013 EBITDA. If Buyer is entitled to an EBITDA
Deficit Amount pursuant to the terms of this Section 2.12, either (i) in the
event the EBITDA Deficit Amount is finally determined at or prior to the
Closing, the amount deposited into the Escrow Amount by Buyer shall be reduced
by the amount of the EBITDA Deficit Amount, or (ii) in the event the EBITDA
Deficit Amount is finally determined following the Closing, Seller and Buyer
shall deliver a joint written resolution to the Escrow Agent instructing the
Escrow Agent to distribute the amount of the EBITDA Deficit Amount to Buyer in
accordance with the Escrow Agreement. Buyer shall not be entitled to recover
from Escrow (or to otherwise be paid) EBITDA Deficit Amount in excess of
$933,000.

(c) Determination of 2013 EBITDA.

(i) In the event the 2013 Audited Financials are delivered to Buyer at or prior
to the Closing, Buyer and Seller shall use their best commercial efforts to
mutually agree to 2013 EBITDA (based on the 2013 Audited Financials) and any
resulting Additional EBITDA Purchase Price or EBITDA Deficit Amount at or prior
to Closing. If Buyer and Seller agree upon the Additional EBITDA Purchase Price
or EBITDA Deficit Amount, as applicable, at or prior to Closing, such Additional
EBITDA Purchase Price or EBITDA Deficit Amount, as the case may be, shall be
paid at Closing to the applicable party in accordance with the terms of Sections
2.12(a) or (b), as applicable.

(ii) In the event that either (i) the 2013 Audited Financials are delivered to
Buyer at or prior to Closing but Buyer and Seller cannot mutually agree to 2013
EBITDA and any resulting Additional EBITDA Purchase Price or EBITDA Deficit
Amount at or prior to Closing, or (ii) the 2013 Audited Financials are not
delivered to Buyer at or prior to Closing and Buyer elects to waive the
condition set forth in Section 6.2(c) with respect to the delivery of the 2013
Audited Financial Statements and consummate the Closing, then, within 10 days
following the later of the Closing Date or the delivery of the 2013 Audited
Financial Statements pursuant to Section 7.14, as applicable, Buyer shall
prepare, and deliver to Seller, a statement evidencing in reasonable detail
Buyer’s calculation of the 2013 EBITDA and, based thereon the Additional EBITDA
Purchase Price or EBITDA Deficit Amount, as applicable.

(iii) If within 30 days following delivery of the statement described in
Section 2.12(c)(ii) above, Seller has not given Buyer written notice of its
objection as to the calculations set forth therein (which notice shall state the
basis of Seller’s objection in reasonable detail), then the 2013 EBITDA as
calculated therein by Buyer (including any portion of the calculation to which
Seller does not object) shall be binding and conclusive on the Parties.

(iv) If Seller timely gives Buyer such notice of objection described in
Section 2.12(c)(iii) above, and if Seller and Buyer fail to resolve the issues
outstanding with respect to the calculation of the 2013 EBITDA within 30 days of
Buyer’s receipt of such objection notice, either Seller or Buyer may elect, by
written notice to the other Party, which written notice shall be accompanied by
a statement (the “Electing Party’s 2013 EBITDA Statement”) evidencing in
reasonable detail such electing Party’s (1) basis of objection to the other
Party’s calculation of the 2013 EBITDA and (2) calculation of the 2013 EBITDA,
to have the 2013 EBITDA determined by either the Independent Accountants or the
Arbitration Panel,

 

- 28 -



--------------------------------------------------------------------------------

depending upon the EBITDA Amount in Controversy. “EBITDA Amount in Controversy”
means the amount of the discrepancy between Buyer’s calculation of the 2013
EBITDA and Seller’s calculation of the 2013 EBITDA.

(v) In the event the EBITDA Amount in Controversy multiplied by 6.22 is less
than or equal to $500,000, the electing Party shall provide the Electing Party’s
2013 EBITDA Statement to the Independent Accounts contemporaneously with the
provision of such statement to the other Party as set forth in
Section 2.12(c)(iii). Upon receipt by the non-electing Party of the Electing
Party’s 2013 EBITDA Statement, such non-electing Party shall promptly (but in no
event later than 30 days thereafter) submit to the electing Party and the
Independent Accountants a statement evidencing in reasonable detail its
(1) basis of objection to the other Party’s calculation of the 2013 EBITDA and
(2) calculation of the 2013 EBITDA; provided, however, that if the non-electing
Party fails to timely submit such statement, then the 2013 EBITDA shall be such
amount as is reflected in the Electing Party’s 2013 EBITDA Statement. The
Parties agree that they shall jointly instruct the Independent Accountants to
(A) make their determination of the 2013 EBITDA based on their independent
review (which will be in accordance with the guidelines and procedures set forth
in this Agreement) and, at the Independent Accountants discretion, a one-day
conference concerning the EBITDA Amount in Controversy, at which conference each
of Buyer and Seller shall have the right to present its respective position with
respect to such dispute and have present its respective advisors, counsel and
accountants, (B) render a final resolution in writing to Buyer and Seller (which
final resolution shall be requested by Buyer and Seller to be delivered not more
than 30 days following submission of such disputed matters), which shall be
final, conclusive and binding on the Parties with respect to the 2013 EBITDA as
finally determined by the Independent Accountants, and (C) provide a written
report to Buyer and Seller, if requested by either of them, which sets forth in
reasonable detail the basis for the Independent Accountants’ final
determination. No appeal from such determination shall be permitted. The fees
and expenses of the Independent Accountants shall be borne by the Party whose
aggregate position was farthest from the Independent Accountants’ final
determination, but Buyer and Seller shall otherwise each bear its respective
fees and expenses incurred in connection with the dispute. Judgment upon any
decision by the Independent Accountants may be enforced by any court having
jurisdiction thereof.

(vi) In the event the EBITDA Amount in Controversy multiplied by 6.22 is greater
than $500,000, the electing Party shall seek resolution of the 2013 EBITDA
through binding arbitration administered by the AAA in accordance with its
Commercial Arbitration Rules by the Arbitration Panel. Each member of the
Arbitration Panel shall be a certified public accountant. The place of the
arbitration hearing shall be Chicago, Illinois. Each of Buyer and Seller shall
submit to the Arbitration Panel within ten (10) days after the appointment of
the third arbitrator its respective determination of the 2013 EBITDA, and a
hearing before the arbitrators so appointed shall be held within 90 days after
the appointment of the third arbitrator. Post-hearing briefs shall be submitted
by the Parties within 10 days after the end of such hearing. The Parties agree
that they shall jointly instruct the Arbitration Panel to (A) make its
determination based on an independent review (which will be in accordance with
the guidelines and procedures set forth in this Agreement), (B) render a final
resolution in writing to Buyer and Seller (which final resolution shall be
requested by Buyer and Seller to be delivered not more than 30 days following
the end of the hearing), which shall be final, conclusive and binding on the
Parties with respect to the 2013 EBITDA as finally determined by the Arbitration
Panel and (C) provide a written decision to Buyer and Seller, if requested by
either of them, which sets forth in reasonable detail the basis for the
Arbitration Panel’s final determination. In the event of a conflict between this
Section 2.10(i)(v) and the AAA rules or procedures, this Section 2.10(i)(v)
shall govern. Disputes about arbitration procedure shall be resolved by the
Arbitration Panel or, failing

 

- 29 -



--------------------------------------------------------------------------------

resolution, the AAA. The Arbitration Panel may render a final resolution
notwithstanding the failure of any Party to participate in the proceedings. The
fees and expenses of the Arbitration Panel shall be borne by the Party whose
aggregate position was farthest from the Arbitration Panel’s final
determination, but Buyer and Seller shall otherwise each bear its respective
fees and expenses incurred in connection with the dispute. Judgment upon any
decision by the Arbitration Panel may be enforced by any court having
jurisdiction thereof.

 

3. REPRESENTATIONS AND WARRANTIES OF SELLER.

Seller represents and warrants to Buyer as follows:

3.1 Organization and Good Standing.

(a) Schedule 3.1(a)(1) contains a complete and accurate list of Seller’s
jurisdictions of incorporation and any other jurisdictions in which it is
qualified to do business as a foreign entity. Seller is duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, with full power and authority to conduct the
Business, to own or use the assets or property that it purports to own or use,
and to perform all its obligations under the Contracts. Except as set forth on
Schedule 3.1(a)(2), Seller is duly qualified to do business as a foreign entity
and is in good standing under the laws of each state or other jurisdiction in
which either the ownership or use of the assets or properties owned or used by
it, or the nature of the activities conducted by it, requires such
qualification, except to the extent that a failure to be so qualified or in such
good standing would not have a Material Adverse Effect.

(b) Except as disclosed in Schedule 3.1(b), Seller does not have any
Subsidiaries and Seller does not own any capital stock or other securities of
any other Person.

(c) Seller has made available to Buyer complete and accurate copies of the
Governing Documents of Seller, each as currently in effect.

3.2 Enforceability; Authority; No Conflict.

(a) This Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against it in accordance with its terms. Upon the execution
and delivery by Seller of the Escrow Agreement, and each other agreement to be
executed or delivered by Seller at the Closing (collectively, the “Seller
Closing Documents”), each such Seller Closing Document will constitute the
legal, valid and binding obligation of Seller, enforceable against it in
accordance with its terms. Seller has the full right, power and authority to
execute and deliver this Agreement and each Seller Closing Document to which it
is a party and to perform its respective obligations under this Agreement and
Seller Closing Documents, and such action has been duly authorized by all
necessary action of Seller’s respective board of directors (or equivalent
thereof) and, as of the Closing Date, by the stockholders.

(b) Assuming that all consents, approvals, authorizations and other actions
described in Section 3.2(c) are obtained, neither the execution and delivery of
this Agreement nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time): (i) contravene or conflict with the Governing Documents of Seller;
(ii) contravene or conflict with or constitute a violation of any provision of
any Legal Requirement or Order binding upon or applicable to Seller, the
Acquired Assets or the Business; (iii) give any Governmental Body or other
Person the right to exercise any remedy or obtain any relief under any Legal
Requirement or any Order to which Seller or any of the Acquired Assets may be
subject; (iv) contravene, conflict with or result in a violation or material
breach of any of the terms or requirements of, or give any

 

- 30 -



--------------------------------------------------------------------------------

Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held by Seller or that otherwise
relates to the Acquired Assets or to the Business; (v) materially breach any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any material Contract; or (vi) result in the
imposition or creation of any Encumbrance upon or with respect to any of the
Acquired Assets.

(c) Except as set forth in Schedule 3.2(c), Seller is not required to give any
notice to or obtain any Consent from any Person, whether pursuant to a
Governmental Authorization, Legal Requirement or material Contract, in
connection with the execution and delivery of this Agreement and Seller Closing
Documents or the consummation or performance of any of the Contemplated
Transactions.

3.3 Ownership of Seller. Seller ESOP owns of record and beneficially 100% of the
issued and outstanding shares of capital stock of Seller. Except as set forth in
Schedule 3.3, there are no Contracts relating to the issuance, sale or transfer
of any equity securities or other securities of Seller. None of the outstanding
equity securities of Seller was issued in violation of the Securities Act of
1933, as amended (the “Securities Act”), or any other Legal Requirement.

3.4 Financial Statements. Seller has delivered to Buyer: (a) an audited balance
sheet of Seller as at December 31, 2012 (including the notes thereto, the
“Balance Sheet”), and the related audited statements of income, changes in
owners’ equity and cash flows for the fiscal year then ended, including in each
case the notes thereto, together with a report thereon of Plante & Moran, PLLC,
independent certified public accountants; (b) audited balance sheets of Seller
as at December 31, 2011, and the related audited statements of income, changes
in owners’ equity and cash flows for the fiscal years then ended, including in
each case the notes thereto together with the report thereon of Plante & Moran,
PLLC, independent certified public accountants; (c) an unaudited balance sheet
of Seller as at December 31, 2013 and the related unaudited statement of income
for the fiscal year then ended, and (d) an unaudited balance sheet of Seller as
at January 31, 2014 (the “Interim Balance Sheet”) and the related unaudited
statement of income, for the one month then ended, including in each case the
notes thereto certified by Seller’s chief financial officer (or equivalent
thereof). Unless waived by Buyer, in accordance with Section 2.7(a)(xviii)
hereof, Seller will deliver at or prior to Closing an audited balance sheet of
Seller as at December 31, 2013, and the related audited statements of income,
changes in owners’ equity and cash flows for the fiscal year then ended,
including in each case the notes thereto, together with a report thereon of
Plante & Moran, PLLC, independent certified public accountants. Such financial
statements fairly present the financial condition and the results of operations,
changes in owners’ equity and cash flows of Seller as at the respective dates of
and for the periods referred to in such financial statements, all in accordance
with GAAP, but with respect to the unaudited balance sheets and statements,
including the Interim Balance Sheet, subject to the absence of footnotes, and
with respect to the Interim Balance Sheet, subject to the absence of customary
year-end adjustments. The financial statements referred to in this Section 3.4
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such financial statements.
The financial statements have been prepared from and are in accordance with the
accounting Records of Seller. Seller has delivered to Buyer all letters from
Seller’s auditors to Seller’s board of directors or the audit committee thereof
during the 36 months preceding the execution of this Agreement, together with
copies of all responses thereto.

3.5 Books and Records. Except as set forth on Schedule 3.5, the books of account
and other financial Records of Seller, all of which have been made available to
Buyer, are complete and correct in all material respects and represent actual,
bona fide transactions. Except as set forth on Schedule 3.5, the minute books of
Seller, all of which have been made available to Buyer, contain materially
accurate and complete records of meetings held, and corporate action taken, by
the stockholders, the boards of directors and committees thereof (and any
similar governing bodies and committees) of Seller since

 

- 31 -



--------------------------------------------------------------------------------

January 1, 2011, and no meeting of any of such stockholders, the boards of
directors and committees thereof (and any similar governing bodies and
committees) has at any time since January 1, 2011 been held for which minutes
have not been prepared or are not contained in such minute books.

3.6 Sufficiency of Assets. Except for the Excluded Assets and as set forth in
Schedule 3.6, the Acquired Assets (i) constitute all of the material property
and assets (real, personal or mixed, tangible and intangible), of every kind and
description, necessary to conduct the Business, and are adequate to conduct the
Business as currently conducted, and (ii) include all of the operating assets
and properties of Seller.

3.7 Owned Real Property. Other than the real property described in Schedule 3.7
(collectively, the “Owned Real Property”), Seller does not own, and has not at
any time owned, any parcel of real property or other interest in real property.

3.8 Leased Real Property; Michigan Facilities. Schedule 3.8 contains a complete
and correct list of each parcel of real property or interest in real property
(collectively, “Leased Real Property”) held under lease, sublease, license or
any other occupancy arrangement in which Seller holds an interest (each, a “Real
Property Lease”), together with a true, correct and complete list of all such
Real Property Leases (if any) and all amendments and supplements thereto. Except
as set forth on Schedule 3.8, Seller has good and valid leasehold title or
license to use in all Real Property Leases. The Leased Real Property and the
Owned Real Property includes all real property used in the conduct of the
Business and is adequate to conduct Seller’s operations as currently conducted.
Seller has not assigned its interest under any Real Property Lease or to the
Owned Real Property, or leased, subleased or sublicensed all or any part of the
space demised thereby, to any Person (other than Buyer). No option has been
exercised under any of the Real Property Leases, except options whose exercise
has been evidenced by a written document, a true, correct and complete copy of
which has been delivered to Buyer with the corresponding Real Property Lease.
Except as set forth on Schedule 3.8, each Real Property Lease is valid and
binding in all material respects upon Seller and, to the Knowledge of Seller,
each other party thereto. Seller is in compliance in all material respects with
the terms of each Real Property Lease and to the Knowledge of Seller, no event
has occurred and no condition exists which, with the giving of notice or the
lapse of time or both, would give rise to a right on the part of the landlord
thereunder to terminate a Real Property Lease.

3.9 Title to Assets; Encumbrances. Except as disclosed on Schedule 3.9, Seller
has good and marketable title to, or valid and subsisting leasehold or license
interests, in the Acquired Assets, including the Owned Real Property, free and
clear of all Encumbrances, except for Permitted Encumbrances. Upon consummation
of the Contemplated Transactions and subject to Section 2.11, Buyer will have
acquired good and marketable title to, or a valid and subsisting leasehold or
license interest in and to, each of the Acquired Assets, including the Owned
Real Property, free and clear of all Encumbrances, except for Permitted
Encumbrances.

3.10 Condition of Facilities.

(a) Except as set forth in Schedule 3.10(a) and except as disclosed in the
Environmental Reports:

(i) Use of the Owned Real Property and the Leased Real Property for the various
purposes for which used is and at all times since January 1, 2011 has, to
Seller’s Knowledge, been permitted under all applicable zoning Legal
Requirements.

(ii) The Owned Real Property and the Leased Real Property and all Improvements
thereon were in compliance with all applicable Legal Requirements in all
material respects when

 

- 32 -



--------------------------------------------------------------------------------

built, including those pertaining to zoning, building and the disabled, and are,
and at all times since Seller acquired an interest in such property have been,
in compliance with all applicable Legal Requirements that relate to zoning and
building in all material respects.

(iii) All material Improvements on the Owned Real Property and the Leased Real
Property are in good repair and in good condition, ordinary wear and tear
excepted, and are free from material patent defects.

(iv) No part of any of such Improvements encroaches on any real property not
included in the Owned Real Property or the Leased Real Property.

(v) To the Knowledge of Seller, all utility systems serving the Owned Real
Property or the Leased Real Property are adequate for the conduct of the
Business as currently conducted.

(vi) Each Owned Real Property and each Leased Real Property has adequate access
for ingress from and egress to a public way.

(vii) There is no pending or, to the Knowledge of Seller, threatened
condemnation, eminent domain or similar Proceeding with respect to any of the
Owned Real Property or the Leased Real Property.

(viii) To the Knowledge of Seller, neither any Owned Real Property nor any
Leased Real Property is located within any flood plain or area subject to
wetlands regulation or any similar restriction.

(b) Each item of material Tangible Personal Property is in good repair and
operating condition, ordinary wear and tear excepted, is suitable for its
current use in the ordinary course of business, consistent with past practice.
No item of material Tangible Personal Property is in need of repair or
replacement other than as part of routine maintenance. Except as disclosed in
Schedule 3.10(b), as of Closing, all Tangible Personal Property used in the
Business will be in the possession of Seller.

3.11 Accounts Receivable. Except as disclosed in Schedule 3.11: (a) the Accounts
Receivable reflected on the Interim Balance Sheet or, if arising since the date
of the Interim Balance Sheet, the books of account of Seller are bona fide,
represent valid obligations owing to Seller, and have arisen or were acquired in
the ordinary course of business, and in a manner substantially consistent with
past practice and with the regular credit practices of Seller; (b) Seller’s
provision for doubtful accounts reflected on the Interim Balance Sheet has been
determined in accordance with GAAP consistently applied; and (c) since the date
of the Interim Balance Sheet, Seller has not canceled, reduced, discounted,
credited or rebated or agreed to cancel, reduce, discount, credit or rebate, in
whole or in part, any Accounts Receivables, except in the ordinary course of
business, consistent with past practice. Schedule 3.11 contains a complete and
accurate list of all Accounts Receivable as of the date of the Interim Balance
Sheet, which list sets forth the aging of each such Account Receivable.

3.12 Inventories. Except for reserves reflected on the Interim Balance Sheet,
the Inventories of Seller (including that reflected on the Interim Balance
Sheet), taken as a whole, are in merchantable condition, are suitable and usable
or, in the case of finished goods, salable in the ordinary course of business,
consistent with past practice, for the purposes for which such Inventories were
intended, and have been reflected on the Interim Balance Sheet and carried on
the books of account of Seller at the lower of cost or market value.

 

- 33 -



--------------------------------------------------------------------------------

3.13 No Undisclosed Liabilities. Except as disclosed on Schedule 3.13 and except
for (a) Liabilities reflected, or reserved or accrued against or otherwise
disclosed in or on the Interim Balance Sheet or the Balance Sheet, (b) Current
Liabilities that were incurred in the ordinary course of business, consistent
with past practice, since the date of the Interim Balance Sheet, (c) Liabilities
of future performance under executory Contracts (d) obligations incurred in
connection with, or arising under or pursuant to this Agreement, or
(e) Liabilities otherwise disclosed in the Disclosure Schedules, Seller has no
material Liabilities.

3.14 Taxes.

(a) All Tax Returns required to be filed and relating in any manner to any of
the Acquired Assets or the Business have been timely filed. All such Tax Returns
(i) were prepared in the manner required by the applicable Legal Requirement and
(ii) are true, correct and complete in all material respects.

(b) Seller has paid, or caused to be paid, all Taxes due with respect to all of
the Acquired Assets or the Business whether or not shown (or required to be
shown) on a Tax Return; and such Taxes paid include those for which Seller may
be liable in its own right, or as the transferee of the assets of, or as
successor to, any other entity.

(c) There has been no notice of a deficiency or assessment or other claim
relating in any manner to any of the Acquired Assets or the Business from any
Governmental Authority which has not been fully paid or finally settled. There
are no current audits or examinations of, and no notice of audit or examination
of, any Tax Return that relates to any of the Acquired Assets or the Business.
Seller has not given nor has there been given on Seller’s behalf a waiver or
extension of any statute of limitations relating to the payment of Taxes
relating to any of the Acquired Assets or the Business.

(d) Seller has complied with all Legal Requirements, rules and regulations
relating to the withholding of Taxes and the payment thereof to the appropriate
Governmental Authority, including, without limitation, Taxes required to have
been withheld and paid in connection with amounts paid or owing to any current
or former employee or independent contractor, creditor, shareholder or Third
Party, and all IRS Forms W-2 and 1099 required with respect thereto have been
properly completed and filed.

(e) To the Knowledge of Seller, no claim has ever been made by any Governmental
Authority with respect to any of the Acquired Assets or the Business in a
jurisdiction where Seller does not file Tax Returns that Seller may be subject
to taxation in that jurisdiction.

(f) Except as disclosed on Schedule 3.14(f), to the Knowledge of Seller, there
are no Encumbrances on any of the Acquired Assets that arose in connection with
any failure (or alleged failure) to pay any Taxes and there are no Encumbrances
for any Tax upon any Acquired Asset except for liens for Taxes not yet due and
payable. Buyer will not be liable for, and none of the Acquired Assets will be
subject to an Encumbrance with respect to any Taxes arising out of, relating to
or in respect of the Business or any of the Acquired Assets for any Tax period
or portion thereof ending before the Effective Time, subject to the proration of
real property Taxes and personal property Taxes in Section 7.2.

(g) None of the Acquired Assets is (i) “tax-exempt use property” within the
meaning of Section 168(h) of the Code, (ii) “tax-exempt bond financed property”
within the meaning of Section 168(g)(5) of the Code or (iii) property that is
required to be treated as owned by another Person pursuant to the provisions of
Section 168(f)(8) of the Internal Revenue Code of 1954, as amended and in effect
immediately prior to the enactment of the Tax Reform Act of 1986.

 

- 34 -



--------------------------------------------------------------------------------

(h) Seller will not be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any “closing agreement” as
described in Code Section 7121 (or any corresponding provision of state, local
or non-U.S. income Tax law).

(i) None of the Assumed Liabilities is an obligation to make a payment that is
not deductible under Code Section 280G. Seller is not a party to any Tax
allocation or sharing agreement. Except as set forth on Schedule 3.14(i), Seller
(i) has not been a member of an affiliated group filing a consolidated federal
income Tax Return; and (ii) has no Liability for Taxes of any Person under
Treasury Regulations 1.1502-6 (or any similar provision of state, local or
non-U.S. law) as a transferee or successor, by contract or otherwise.

(j) Seller has not distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Code Section 355 or Code Section 361.

(k) Seller has not been a party to any “reportable transaction” as defined in
Code Section 6707A(c)(1) and Treasury Regulation Section 1.6011-4(b) or any
“listed transaction,” as defined in Code Section 6707A(c)(2) and Treasury
Regulation Section 1.6011-4(b)(2).

(l) Except as set forth on Schedule 3.14(l), the Acquired Assets do not include
any shares of capital stock of, or any other interest in, any other Person.

3.15 No Material Adverse Effect. Since the date of the Balance Sheet, there has
not been any Material Adverse Effect, and to the Knowledge of Seller no event
has occurred or circumstance exists that would reasonably be expected to have a
Material Adverse Effect.

3.16 Employee Benefits.

(a) Schedule 3.16(a) sets forth a list of each Company Benefit Plan.

(b) Except as set forth in Schedule 3.16(b), (i) each Company Benefit Plan (and
any related trust, insurance Contract or fund) complies in form and in operation
in all material respects with all applicable Legal Requirements, including, but
not limited to, ERISA and the Code, and may by their terms be amended and/or
terminated at any time without the consents of any other Person, subject to
applicable Legal Requirements; and (ii) all required contributions to, payments
to be made from, or premiums owing with respect to, any Company Benefit Plan for
all periods ending prior to the Effective Time have been paid or accrued in
accordance with GAAP. To the Knowledge of Seller, no litigation or governmental
administrative Proceeding (or investigation) or other Proceeding (other than
those relating to routine claims for benefits) is pending or threatened with
respect to any such Company Benefit Plan. Neither Seller nor any ERISA Affiliate
have any material Liability under any Company Benefit Plan or any other
“employee benefit plan” (within the meaning of Section 3(3) of ERISA) maintained
by or contributed to by Seller or any ERISA Affiliate that will become a
Liability of Buyer or result in any lien or Encumbrance on the Acquired Assets.
No event has occurred, and there exists no condition or set of circumstances in
connection with any Company Benefit Plan, under which Buyer could be subject to
any material Company Benefit Plan Liability under ERISA, the Code, or otherwise.

(c) Except as set forth in Schedule 3.16(c), Seller has complied in all material
respects with COBRA, and Seller has no obligation under any Company Benefit Plan
or otherwise to provide life or health insurance benefits to current or future
terminated or retired employees of Seller, or any other Person, except as
specifically provided by COBRA.

 

- 35 -



--------------------------------------------------------------------------------

(d) With respect to each Company Benefit Plan, complete and correct copies of
the following documents (if applicable to such Company Benefit Plan) have
previously been delivered or made available to Buyer: (i) all documents
embodying or governing such Company Benefit Plan, and any funding medium for
such Company Benefit Plan, trust agreement or insurance Contract, as they may
have been amended to the date hereof; and (ii) the most recent IRS determination
or approval letter with respect to any Company Benefit Plan that is qualified
under Code Section 401(a).

(e) No Company Benefit Plan is a “multiemployer plan,” as such term is defined
in Section 3(37) of ERISA, “multiple employer welfare association,” within the
meaning of Section 3(40) of ERISA, or any plan of the type described in Sections
4063 and 4064 of ERISA or in Section 413 of the Code (and any regulations
promulgated thereunder).

(f) No party in interest or disqualified person (as defined in Section 3(14) of
ERISA and Section 4975 of the Code) has engaged in a transaction with respect to
any Company Benefit Plan which could subject Seller or any ERISA Affiliates,
directly or indirectly, to a material Tax, penalty, or other Liability for
prohibited transactions under ERISA or the Code.

(g) No fiduciary of any Company Benefit Plan has breached any of the
responsibilities or obligations imposed upon fiduciaries under Title I of ERISA,
which breach would reasonably be expected to have a Material Adverse Effect on
Seller.

(h) No facts or circumstances exist with respect to any Company Benefit Plan,
that is subject to Title IV of ERISA, which could or would give rise to an
Encumbrance on the Acquired Assets under Section 4068 of ERISA or otherwise.

3.17 Compliance With Laws.

(a) Seller has all Governmental Authorizations necessary to lawfully carry on
the Business as it is currently being conducted, to own or hold under lease the
properties and assets it owns or holds under lease and to perform all of its
obligations under the Contracts, and Schedule 3.17(a) correctly describes each
such Governmental Authorization, together with the name of the Governmental Body
issuing such Governmental Authorization. Except as set forth on the Schedule
3.17(a), each such Governmental Authorization is valid and in full force and
effect, and none of the Governmental Authorizations will be terminated or
revoked or become terminable as a result of the Contemplated Transactions.
Seller has not received written notice that any Governmental Body intends to
cancel or terminate any such Governmental Authorizations. Upon consummation of
the Contemplated Transactions, Buyer will have all of Seller’s rights, title and
interests in and to all of the Governmental Authorizations listed on Schedule
3.17(a) to the extent that such rights, title and interests are transferable.

(b) Except as set forth on Schedule 3.17(b), (i) the Business is being and has
at all times since January 1, 2011 been conducted in compliance in all material
respects with all applicable Legal Requirements, including all applicable
Federal Motor Vehicle Safety Standards (“FMVSS”), and all Governmental
Authorizations required to be set forth on Schedule 3.17(a), and (ii) Seller has
not received any notice or other communication (whether oral or written) from
any Governmental Body regarding (A) any actual, alleged, possible or potential
violation of, or failure of Seller or the Business to comply with, any
applicable Legal Requirement or Governmental Authorizations required to be set
forth on Schedule 3.17(a) or (B) any actual, alleged, possible or potential
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any Remedial Action.

(c) Using the testing standards specified in FMVSS No. 126, as codified at 49
CFR 571.126, Seller has tested the products listed, in connection with the
vehicle chassis as set forth, on

 

- 36 -



--------------------------------------------------------------------------------

Schedule 3.17(c)(i), and, except as set forth on Schedule 3.17(c)(ii), such
vehicles tested with such products installed passed the testing requirements
established by FMVSS No. 126. To the Knowledge of Seller, Schedule 3.17(c)(iii)
identifies all current-market chassis on which Seller’s products can be
installed that Seller has not tested in accordance with the testing standards
specified in FMVSS No. 126.

3.18 Legal Proceedings. Except as set forth in Schedule 3.18, there is no
Proceeding pending or, to Seller’s Knowledge, threatened, that relates to, or
that may affect the Acquired Assets, the Assumed Liabilities or the Business, or
that challenges or may have the effect of preventing, delaying, making illegal
or otherwise interfering with this Agreement or any agreement to be delivered
hereby or any action taken or to be taken in connection with this Agreement or
the Contemplated Transactions. There are no outstanding Orders, writs, decrees
or settlements that apply, in whole or in part, to the Acquired Assets or the
Business that restrict the ownership or use of the Acquired Assets or the
Business. Except as set forth in Schedule 3.18, to the Knowledge of Seller, no
event (or series of related events) has occurred that would reasonably be
expected to give rise to or serve as a basis for the commencement of any such
Proceeding or Proceedings to the extent the damages payable to plaintiffs as a
result of such Proceedings would, in the aggregate, reasonably be expected to be
in excess of $25,000.

3.19 Absence of Certain Changes and Events. Except as set forth in Schedule
3.19, since the date of the Balance Sheet, Seller has conducted the Business
only in the ordinary course, consistent with past practice, and there has not
been any:

(a) Issuance, sale, or entry into any agreements or commitments to issue or sell
any equity securities or securities convertible into or exchangeable for equity;

(b) amendment to the Governing Documents of Seller;

(c) (i) increase (whether in cash, equity or property) in the base salary or
other compensation payable by Seller to any of its officers, directors or
Current Employees (other than such increases to Current Employees in the
ordinary course of business consistent with past practices), (ii) adoption of,
increase in the payments to (other than distributions to Seller ESOP in the
ordinary course of business that are contemplated as a result of the
Contemplated Transactions) or benefits under, any savings, insurance, pension,
retirement or other employee benefit plan or (iii) declaration, payment or
commitment or obligation of any kind by Seller for any severance or termination
payment or any bonus, profit sharing, deferred compensation or other additional
salary or compensation to any such person, other than pursuant to the terms of
any existing written agreement, policy or plan of Seller or the distributions to
Seller ESOP that are contemplated as a result of the Contemplated Transactions;

(d) material damage to or destruction or loss of any material asset or property
of Seller, whether or not covered by insurance;

(e) entry into, termination of, or receipt of notice of termination of any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement;

(f) entry into, termination of, or receipt of notice of termination of any
Contract or transaction other than in the ordinary course of business consistent
with past practice;

(g) sale (other than sales of Inventories in the ordinary course of business,
consistent with past practice), lease or other disposition of, or mortgage,
pledge or imposition of any Encumbrance on, any asset or property of Seller,
including any of the Intellectual Property Rights;

(h) material change in the accounting methods used by Seller;

 

- 37 -



--------------------------------------------------------------------------------

(i) commencement, settlement or agreement to settle any litigation or
Proceeding; or

(j) agreement or commitment by Seller to do any of the foregoing.

3.20 Contracts; No Defaults.

(a) Schedule 3.20(a) contains an accurate and complete list of:

(i) each Contract that involves the future performance of services or delivery
of goods or materials by Seller with an aggregate value of more than Twenty Five
Thousand Dollars ($25,000), including Seller’s agreements with distributors;

(ii) each Contract that involves future performance of services or delivery of
goods or materials to Seller with an aggregate value of more than Twenty Five
Thousand Dollars ($25,000);

(iii) each Contract that was not entered into in the ordinary course of
business, consistent with past practice;

(iv) each lease, rental, occupancy, license, installment, conditional sale or
similar Contract or arrangement affecting the ownership of, leasing of, title
to, use of, or any leasehold or other interest in, any real property providing
for future monthly rental payments;

(v) each lease, rental, license, installment, conditional sale or similar
Contract or arrangement affecting the ownership of, leasing of, title to, use
of, or any leasehold or other interest in, any Tangible Personal Property
providing for future monthly rental payments;

(vi) each licensing agreement or other applicable Contract with respect to
Seller’s Intellectual Property Rights and Licensed Rights (whether inbound or
outbound), including agreements with current or former employees, consultants,
or contractors regarding the appropriation or the nondisclosure of any of the
Intellectual Property Rights or Licensed Rights, but excluding licensing
agreements or other applicable Contracts with respect to commercial,
off-the-shelf software;

(vii) each collective bargaining, employment, deferred compensation, severance
and similar agreement, or any other type of Contract with any of Seller’s
officers, directors or employees, other than Employee Benefit Plans;

(viii) each franchise, joint venture, partnership, strategic alliance,
co-marketing, co-promotion, co-packaging or joint development Contract or
similar Contract involving a sharing of profits, losses, costs or liabilities by
Seller with any other Person;

(ix) each Contract containing covenants that in any way purport to restrict the
business activity of Seller or limit the freedom of Seller to engage in any line
of business or to compete with any Person or which contain any exclusivity,
non-competition, non-solicitation or no-hire provisions;

(x) each Contract providing for payments to or by any Person based on sales,
purchases, or profits, other than direct payments for goods or services;

(xi) each Contract for capital expenditures;

 

- 38 -



--------------------------------------------------------------------------------

(xii) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance by Seller extended by Seller;

(xiii) each Contract with a Government Body;

(xiv) each other Contract, if any, with outstanding obligations owing to or from
Seller in an amount in excess of Twenty Five Thousand Dollars ($25,000); and

(xv) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

Seller has delivered to Buyer accurate and complete copies of each written
contract that is listed on Schedule 3.20(a); provided that with respect to form
documents, Seller has delivered to Buyer a copy of the form document only.
Schedule 3.20(a) sets forth, with respect to each such Contract, the parties
thereto and the name and date thereof.

(b) Except as set forth in Schedule 3.20(b), no Related Person of Seller has or
may acquire any rights under, or has or may become subject to any Liability
under, any Contract.

(c) (i) Each Contract included in the Acquired Assets or the Assumed Liabilities
is legal, valid, binding and enforceable against Seller, and to the Knowledge of
Seller, against each other party thereto, is in full force and effect and will
continue to be so legal, valid, binding and enforceable and in full force and
effect following the assignment of such Contract at the Closing or pursuant to
other arrangements in accordance with this Agreement, as the case may be, and
(ii) Seller is not and, to Seller’s Knowledge, no other party is, in material
breach or default, and, to the Knowledge of Seller, no event has occurred which
would constitute (with or without notice or lapse of time or both) a material
breach (or give rise to any right of termination, modification, cancellation or
acceleration) under any such Contract.

(d) There are no current renegotiations of, or to the Knowledge of Seller
pending attempts to renegotiate, any material amounts paid or payable to Seller
under current or completed Contracts with any Person having the contractual or
statutory right to demand or require such renegotiation and no such Person has
made written demand for such renegotiation.

(e) Each Contract relating to the sale, design, manufacture or provision of
products or services by Seller has been entered into in the ordinary course of
business, consistent with past practice, of Seller and has been entered into
without (i) the commission of any act alone or in concert with any other Person,
or (ii) any consideration having been paid or promised, in each case in
violation of any Legal Requirement.

3.21 Insurance. Seller has in place adequate insurance policies with respect to
the Acquired Assets and the Business, and all such policies are valid and in
full force and effect. Schedule 3.21 contains a complete and accurate list of
all insurance policies currently maintained relating to the Acquired Assets or
the Business. Seller has delivered to Buyer complete and accurate copies of all
such policies together with (a) all riders and amendments thereto and (b) if
completed, the applications for each of such policies. Such policies are
current, valid and in full force and effect, and Seller and, if applicable, its
Related Persons, have complied in all material respects with the provisions of
such policies, and all such policies either specifically include Seller as named
insured or include omnibus named insured language which generally includes
Seller. All premiums due to date under such policies have been paid, no default
exists thereunder and, with respect to any material claims made under such
policies, no insurer has made any “reservation of rights” or refused to cover
all or any portion of such claims. Seller has not received any notice of any
proposed material increase in the premiums payable for coverage, or proposed

 

- 39 -



--------------------------------------------------------------------------------

reduction in the scope (or discontinuation) of coverage, under any insurance
policy. Seller’s Liability in respect of its 560Plus warranty program has not
been, and to Seller’s Knowledge, are not expected to be greater than the
applicable reserve for product warranty claims set forth, as applicable, on the
face of the Balance Sheet or the Interim Balance Sheet.

3.22 Environmental Matters. Except as disclosed as recognized environmental
conditions in the Environmental Reports and set forth on Schedule 3.22:

(a) Seller’s operation of the Business and operation of the Facilities is and
since Seller acquired an interest in the Business and Facilities and to Seller’s
Knowledge, prior to the time Seller acquired such interest, has been in
compliance in all material respects with all applicable Environmental Laws.

(b) Seller has obtained and complied in all material respects with, and is and
since Seller acquired an interest in the Business and Facilities and to Seller’s
Knowledge, prior to the time Seller acquired such interest has been in
compliance in all material respects with all Governmental Authorizations that
are required pursuant to Environmental Laws for the occupation of its Facilities
and the operation of its Business, and has timely filed all permit applications
and renewals necessary for the occupation of the Facilities and the operation of
the Business, each of which Governmental Authorizations is set forth on Schedule
3.17(a).

(c) There is no existing, pending or, to the Knowledge of Seller, threatened
Proceeding or Order under any Environmental Law with respect to Seller, the
Acquired Assets or any of the Facilities, and Seller has not received written
notice from any Person, including a Governmental Body, alleging Seller is or was
in violation of, or otherwise may be liable under, any Environmental Law.

(d) To Seller’s Knowledge, none of the following exists at any of the
Facilities: (i) underground storage tanks, (ii) asbestos containing material in
any form or condition, (iii) materials or equipment containing polychlorinated
biphenyls, or (iv) landfills, surface impoundments, or disposal areas, other
than disposal areas used in the ordinary course of Business in compliance with
Environmental Laws.

(e) To Seller’s Knowledge, there have been no Releases of Hazardous Materials on
or underneath any of the Facilities, or at any other location, in amounts that
would require or give rise to Remedial Action obligations on the part of Seller
or any Related Persons of Seller under any applicable Environmental Laws.

(f) Seller has not in violation of Environmental Laws or Occupational Health and
Safety Laws: (i) disposed of, emitted, discharged, handled, treated, recycled,
stored, transported, used or Released any Hazardous Materials, (ii) arranged for
the disposal, transportation, discharge, storage or Release of any Hazardous
Materials, or (iii) exposed any current or former employee or other individual
to any Hazardous Materials.

(g) Seller has provided to and made available for inspection by Buyer all
environmental audits and environmental assessments, including “Phase I,” “Phase
II” and “Baseline” environmental assessments, all Governmental Authorizations
required under Environmental Laws, and each Order, judgment, decree, consent
agreement, contract or similar document imposing obligations under Environmental
Laws on Seller or for or relating to the Facilities and the Business.

(h) To the Knowledge of Seller, no event, condition, circumstance, activity,
practice, action or plan of Seller has occurred or exists which could reasonably
be expected to materially prevent continued compliance of Seller or Buyer, as
applicable, in conducting the Business or operating any of the Facilities under
applicable Environmental Law.

 

- 40 -



--------------------------------------------------------------------------------

(i) Seller has no Knowledge or information that any Release of Hazardous
Materials has occurred in violation of Environmental Laws or Occupational Health
and Safety Laws at the Facilities, or that any land or resource use restrictions
may apply to the Facilities, requiring notification to Buyer pursuant to the
Michigan Natural Resources Environmental Protection Act: Mich. Comp. Laws
Section 324.20116.

3.23 Employees.

(a) Schedule 3.23(a) sets forth a true and complete list of (i) the names,
titles, annual salaries (or, for non-salaried employees, wage rates) and other
compensation of all current employees and independent contractors of the
Business as of February 7, 2014 (the “Current Employees”), and (ii) the names,
titles and general duties of any former employee of Seller whose employment was
terminated (whether voluntarily by such employee or otherwise) since February 7,
2013.

(b) Except as set forth on Schedule 3.23(b), Seller is not party to or bound by
any employment agreements, consulting agreements or termination, severance,
retention or continuation of benefits agreements in respect of any current or
former employee, consultant or independent contractor of the Business and Seller
has provided or made available to Buyer true, correct and complete copies of any
such agreements. Except as set forth on Schedule 3.23(b), all employees of the
business are “employees at will” and employed by the Company.

(c) Except as set forth on Schedule 3.23(c), there are no Contracts with respect
to Current Employees that would restrict restructuring or outsourcing or require
any severance payment to which Buyer, after the Closing Date, would be bound.

(d) To the Knowledge of Seller, no officer, director, Current Employee, or
agent, consultant, or contractor of Seller is bound by any material contract
that purports to limit the ability of such officer, director, agent, Current
Employee, consultant, or contractor to engage in or continue or perform any
conduct, activity, duties or practice relating to the Business.

3.24 Labor Disputes; Compliance.

(a) Since January 1, 2011, Seller has complied in all material respects with all
Legal Requirements relating to employment practices, terms and conditions of
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits and collective bargaining, the payment of social security and
similar Taxes and occupational safety and health. Seller is not liable for the
payment of any Taxes, fines, penalties, or other amounts, however designated,
for failure to comply with any of the foregoing Legal Requirements. No written
charge or complaint of employment discrimination or other employment law
violation has been made against the Company during the last year, or is pending
or, to the Knowledge of the Company, overtly threatened.

(b) No Current Employees are on strike or to the Knowledge of Seller threatening
any strike or work stoppage, and there is no pending or to the Knowledge of
Seller threatened union representation election or negotiation of a collective
bargaining agreement. Seller is not involved in any controversy with any of its
employees or any organization representing any of its employees.

 

- 41 -



--------------------------------------------------------------------------------

(c) All wages and benefits due to the employees have been paid in the normal
course of business up to and including Closing and there are no other monies due
from the Company to any employees (whether arising out of any formal or informal
arrangement).

3.25 Intellectual Property Assets.

(a) Schedule 3.25(a) sets forth a true and complete list of all of Seller’s
(i) registered Intellectual Property Rights, (ii) trademarks, trade names, and
service marks that are not registered but are material to the Business, and
(iii) Licensed Rights (other than Licensed Rights relating to commercial,
off-the-shelf software). Seller owns all right, title and interest in and to all
of Seller’s registered Intellectual Property Rights free and clear of any
Encumbrances, other than Permitted Encumbrances.

(b) The Intellectual Property Rights and the Licensed Rights included in the
Acquired Assets constitute all of the rights to Intellectual Property necessary
to the conduct of the Business as presently conducted. Neither the validity of
the Intellectual Property Rights and Seller’s title thereto nor the validity of
Seller’s use of the Licensed Rights (x) have been questioned in any prior
Proceeding; (y) are being questioned in any Proceeding; and (z) are to the
Knowledge of Seller the subject(s) of any threatened or proposed Proceeding.
Except as set forth on Schedule 3.25(b), to the Knowledge of Seller, none of the
Business, as presently conducted, the Intellectual Property Rights or the
Licensed Rights conflict with and, to the Knowledge of Seller, has not been
alleged to conflict with, any patents, trademarks, trade names, service marks,
copyrights or other intellectual property rights of any other Person. Subject to
Section 2.11, the consummation of the Contemplated Transactions will not result
in the loss or impairment of any of the Intellectual Property Rights or the
right to use any of the Licensed Rights in the Business. Except as set forth on
Schedule 3.25(b), there are no third parties authorized by Seller to use any of
the Intellectual Property Rights, and, to the Knowledge of Seller, there are no
third parties using any of the Intellectual Property Rights without
authorization from Seller. Except as set forth on Schedule 3.25(b), there are no
infringement or misappropriation Proceedings pending or, to Seller’s Knowledge,
threatened against Seller with respect to any Intellectual Property Rights or
Leased Rights.

(c) Except as set forth in Schedule 3.25(c), Seller has instituted, maintained
and enforced appropriate measures (including the entering into of appropriate
written agreements with present employees and consultants of the Business) to
maintain the ownership and confidentiality of the Intellectual Property Rights
and other Intellectual Property of the Business, and all such Contracts are
identified on Schedule 3.20(a).

(d) Schedule 3.25(d) identifies each computer software program owned, held or
used in the conduct of the Business that is used primarily for computer-aided
engineering, design, and manufacturing. Seller owns, or possesses sufficiently
broad and valid rights to use, all computer software programs that are material
to the conduct of, used or held for use in the Business. There are no
infringement Proceedings pending or, to Seller’s Knowledge, threatened against
Seller with respect to any software owned or licensed by Seller or used by
Seller in the Business.

3.26 No Options. There are no existing agreements, options, commitments or
rights with, of or to any Person to acquire any of Seller’s assets or properties
(including the Acquired Assets) or any rights or any interest in such assets or
properties.

3.27 Certain Payments. Neither Seller nor, to the Knowledge of Seller, any of
its Representatives has, whether directly or indirectly, offered, paid, promised
to pay or authorized the payment of any contribution, gift, bribe, rebate,
payoff, influence payment, kick back or other payment to any Person, private or
public, regardless of form, whether in money, property, or services, in material
violation of any Legal Requirement, including the United States Foreign Corrupt
Practices Act of 1977,as amended, in order to (a) to further the Business or
(b) to assist Seller in connection with any actual or proposed transaction in
connection with the operations of Seller.

 

- 42 -



--------------------------------------------------------------------------------

3.28 Customers and Suppliers. Schedule 3.28 sets forth a complete and accurate
list, for each of the fiscal years ended on December 31, 2012 and 2013 of
(a) each customer of Seller with aggregate purchases from Seller of $50,000 or
more during such periods, and (b) each supplier or vendor of materials, products
or services to Seller with aggregate sales to Seller of $50,000 for such
periods. To the Knowledge of Seller, except as set forth in Schedule 3.28, the
relationship of Seller with each of its material current customers and suppliers
is a good commercial working relationship and none of such customers or
suppliers has canceled, terminated or otherwise materially altered (including
any material reduction in the rate or amount of sales or purchases, material
increase in the prices charged or material reduction in the prices paid, as the
case may be) or notified Seller of any intention to do any of the foregoing or
to the Knowledge of Seller otherwise threatened to cancel, terminate or
materially alter (including any of the foregoing) its relationship with Seller.
Except as set forth on Schedule 3.28, to the Knowledge of Seller, there exists
no condition or state of facts or circumstances involving existing or
prospective customers or suppliers that would reasonably be expected to
materially impair the conduct of the Business after the Closing.

3.29 Relationships with Related Persons. Schedule 3.29 contains a complete and
correct list (and if oral, an accurate and complete description of all material
terms) of all material Contracts pursuant to which any loans, leases, goods,
services, materials or supplies are, or at any time since January 1, 2011 have
been, provided (a) by any Related Person of Seller to Seller or (b) by Seller to
any Related Person of Seller.

3.30 Brokers or Finders. Except as set forth in Schedule 3.30, neither Seller
nor any of its Related Persons or Representatives has incurred any Liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payments in connection with the sale of the Business or the
Acquired Assets or consummation of the Contemplated Transactions.

3.31 Warranties. Except as set forth in Schedule 3.31 (and except for other
liabilities for which there is a reserve which meets the standards described in
the following sentence), each product manufactured, sold, leased, licensed,
delivered or installed by Seller (collectively, the “Products”) since January 1,
2011 was when sold: (a) fit for the ordinary purposes for which it is intended
to be used in all material respects, and (b) in conformity in all material
respects with any and all contractual obligations, and express and implied
warranties made by Seller. Seller does not have any material Liability (and, to
the Knowledge of Seller, there is no basis for any present or future action
giving rise to any such material Liability) for replacement or repair of any
Products or other damages in connection with any Products, subject only to the
reserve for product warranty claims set forth, as applicable, on the face of the
Balance Sheet or the Interim Balance Sheet, as adjusted for the passage of time
in accordance with GAAP, applied on a consistent basis. Each Product contains
warnings that are adequate in all material respects, the content and display of
which conform in all material respect to applicable Legal Requirements.

3.32 Full Disclosure. Seller does not have Knowledge of any fact that has
specific application to Seller (other than general economic or industry
conditions) and that may have a Material Adverse Effect on the Acquired Assets
or the Business that has not been set forth in this Agreement or the Disclosure
Schedules.

 

- 43 -



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF BUYER.

Buyer represents and warrants to Seller as follows:

4.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
with full corporate power and authority to conduct the Business.

4.2 Enforceability; Authority; No Conflict.

(a) This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of the Escrow Agreement, and each other agreement to be
executed or delivered by Buyer at the Closing (collectively, the “Buyer Closing
Documents”), each of Buyer Closing Documents will constitute the legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms. Buyer has the full power and authority to execute and deliver this
Agreement and each Buyer Closing Document to which it is a party and to perform
its obligations under this Agreement and Buyer Closing Documents, and such
action has been duly authorized by all necessary action by Buyer’s board of
directors.

(b) Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time): (i) contravene or conflict with the
Governing Documents of Buyer or any resolution adopted by Buyer’s board of
directors or stockholders; (ii) contravene or conflict with or constitute a
violation of any provision of any Legal Requirement, judgment, injunction, Order
or decree binding upon or applicable to Buyer; (iii) give any Governmental Body
or other Person the right to challenge any of the Contemplated Transactions or
to exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which Buyer may be subject; (iv) contravene, conflict with or result in
a violation or breach of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held by Buyer; or (v) breach any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any contract or agreement to which Buyer is a
party or pursuant to which Buyer’s assets are bound; except with respect to the
occurrences set forth in clauses (iii) through (v), where any such occurrence
would not materially and adversely affect the ability of Buyer to consummate the
Contemplated Transactions.

4.3 Certain Proceedings. There is no pending Proceeding that has been commenced
against Buyer and that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions. To Buyer’s knowledge, no such Proceeding has been threatened.

4.4 Brokers or Finders. Except for fees payable to Compass Group Management LLC,
neither Buyer nor any of its Related Persons or Representatives has incurred any
Liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with the consummation of the
Contemplated Transactions.

4.5 Solvency. Buyer is and upon consummating the Contemplated Transactions will
be able to pay its Liabilities as its Liabilities become due in the ordinary
course of business, and Buyer’s total assets are and will be upon consummating
the Contemplated Transactions more than the sum of Buyer’s total liabilities,
all as determined in accordance with GAAP.

4.6 Exclusivity. Neither Buyer nor its Related Persons is initiating,
soliciting, entertaining, negotiating, or accepting discussion of, directly or
indirectly, any proposal or offer from any person or group of persons (other
than Seller) engaged in any business or enterprise which distributes, provides,

 

- 44 -



--------------------------------------------------------------------------------

renders or sells products or services which compete with the Business in any
respect to acquire all or any portion of the assets of such person or group of
persons, whether by merger, purchase of stock, purchase of assets, tender offer
or otherwise, or providing or accepting any non-public information to or from
any Third Party in connection with the foregoing, or entering into or
contemplating entering into any agreement, arrangement or understanding
requiring Buyer to abandon, terminate or fail to consummate the Contemplated
Transactions.

 

5. PRE-CLOSING COVENANTS

5.1 Pre-Closing Covenants of Seller. Seller covenants and agrees that, prior to
the Closing Date, except as otherwise consented to in writing by Buyer or as
permitted by this Agreement:

(a) Access and Investigation. Between the date of this Agreement and the Closing
Date, and upon reasonable advance notice received from Buyer, Seller shall
(i) afford Buyer and its Representatives (collectively, “Buyer Group”) full and
free access, during regular business hours, to Seller’s personnel, properties
(including subsurface testing), Contracts, Governmental Authorizations, books
and financial Records and other documents and data, such rights of access to be
exercised in a manner that does not unreasonably interfere with the operations
of Seller; (ii) furnish Buyer Group with copies of all such Contracts,
Governmental Authorizations, books and financial Records and other existing
documents and data as Buyer may reasonably request; (iii) furnish Buyer Group
with such additional financial, operating and other relevant data and
information as Buyer may reasonably request; (iv) assist Buyer in conducting an
observation of and accounting for all Inventories as of a reasonable time prior
to Closing, the results of which shall be mutually determined by Buyer and
Seller; and (v) otherwise cooperate and assist, to the extent reasonably
requested by Buyer, with Buyer’s investigation of the Acquired Assets and
financial condition related to Seller. In addition, Buyer shall have the right
to have the Owned Real Property, the Leased Real Property and Tangible Personal
Property inspected by Buyer Group, at Buyer’s sole cost and expense, for
purposes of determining the physical condition and legal characteristics
thereof. In the event subsurface or other destructive testing is recommended by
any of Buyer Group, Buyer shall be permitted to have the same performed to the
extent reasonable and not disruptive to the operations of the Business.

(b) Operation of the Business of Seller. Except (x) as otherwise required,
permitted or contemplated in this Agreement or (y) as set forth on Schedule
5.1(b), or (z) as consented to, in writing, by the Buyer, between the date of
this Agreement and the Closing, Seller shall:

(i) conduct the Business only in the ordinary course consistent with past
practice;

(ii) use commercially reasonable efforts to preserve intact its current business
organization, keep available the services of its officers, employees and agents
and maintain its relationships with suppliers, customers, landlords, creditors,
employees, agents and others having business relationships with it;

(iii) confer with Buyer prior to implementing major operational changes;

(iv) otherwise report periodically to Buyer concerning the status of the
Business, including the operations thereof and finances related thereto;

(v) make no voluntary material changes in management personnel;

(vi) maintain the Acquired Assets in the aggregate in their current state of
repair and condition consistent with ordinary course of the Business and past
practices;

 

- 45 -



--------------------------------------------------------------------------------

(vii) comply with all Legal Requirements and contractual obligations applicable
to the operations of the Business, in each case, in all material respects;

(viii) continue in full force and effect the insurance coverage under the
policies set forth in Schedule 3.21;

(ix) except as required to comply with ERISA, to maintain qualification under
Section 401(a) of the Code or to carry out the Contemplated Transactions, not
amend, modify or terminate any Company Benefit Plan other than Seller ESOP
without the express written consent of Buyer, and except as required under the
provisions of any Company Benefit Plan, not make any contributions to or with
respect to any Company Benefit Plan other than Seller ESOP without the express
written consent of Buyer, provided that Seller shall contribute that amount of
cash to each Company Benefit Plan necessary to fully fund all of the benefit
liabilities of such Company Benefit Plan on a plan-termination basis as of the
Closing Date;

(x) provide reasonable assistance to Buyer in obtaining the Governmental
Authorizations required by Buyer to operate the Business from and after the
Closing Date and use commercially reasonable efforts in transferring existing
Governmental Authorizations of Seller to Buyer as of the Effective Time, where
permissible; and

(xi) maintain all books and records of Seller relating to the Business in the
ordinary course consistent with past practice.

(c) Co-operation. Seller shall cooperate with Buyer as necessary to obtain all
consents and authorizations of third parties and to make all filings with and
give all notices to other Parties which may be necessary or reasonably required
in order to effect the consummation of the Contemplated Transactions.

(d) Required Approvals. As promptly as practicable after the date of this
Agreement (but, in any event, no later than the 7th Business Day thereafter),
Seller shall (i) take all actions necessary, including delivering to Seller ESOP
and the individual participants therein all information required to be provided
to them under applicable Legal Requirements in order to permit them to approve
the Contemplated Transaction for themselves and on behalf of Seller ESOP, and
(ii) make, or cause to be made, all filings, if any, required by Legal
Requirements to be made by it to consummate the Contemplated Transactions.

(e) Commercially Reasonable Efforts. Seller shall use commercially reasonable
efforts to cause the conditions in Section 6 to be satisfied.

(f) Further Disclosure. Prior to the Closing, Seller may supplement or amend the
Disclosure Schedules attached hereto with respect to any matter arising from
facts or circumstances occurring after the date hereof, which, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in the Disclosure Schedules (each a “Schedule Supplement”),
and each such Schedule Supplement shall be deemed to be incorporated into and to
supplement and amend the Disclosure Schedules as of the Closing Date. For
purposes of determining the accuracy of the representations and warranties
regarding Seller in Article 3, but not for purposes of determining the
satisfaction of the condition set forth in Section 6.2(a), the Disclosure
Schedules delivered by Seller pursuant to this Section shall be deemed to
include that information contained therein on the date of this Agreement and
also any information contained in any Schedule Supplement.

 

- 46 -



--------------------------------------------------------------------------------

5.2 Pre-Closing Covenants of Buyer. Buyer covenants and agrees that, prior to
the Closing Date, except as otherwise consented to in writing by Seller or as
permitted by this Agreement:

(a) Co-operation. Buyer shall cooperate with Seller as necessary to obtain all
consents and authorizations of third parties and to make all filings with and
give all notices to third parties which may be necessary or reasonably required
in order to effect the consummation of the Contemplated Transactions.

(b) Required Approvals. As promptly as practicable after the date of this
Agreement, Buyer shall make, or cause to be made, all filings, if any, required
by Legal Requirements to be made by it to consummate the Contemplated
Transactions.

(c) Best Efforts. Buyer shall use commercially reasonable efforts to cause the
conditions in Section 6 to be satisfied.

(d) Further Disclosure. From time to time prior to the Closing Date, Buyer shall
promptly disclose in writing to Seller any matter hereafter arising which, if
existing or occurring at the date of this Agreement, would have been required to
be disclosed as an exception to the representations and warranties of Buyer.

 

6. CONDITIONS TO CLOSE

6.1 Conditions Precedent to the Obligations of Seller. All obligations of Seller
under this Agreement are subject to the fulfillment, at or prior to the Closing
Date, of each of the following conditions, which conditions may be waived only
by Seller and, if not fulfilled, shall be deemed waived upon Closing:

(a) The representations and warranties of Buyer herein contained shall have been
true and correct as of the date hereof in all material respects and shall
continue to be true and correct as of the Closing Date in all material respects
with the same force and effect as though made as of the Closing Date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that date in all
respects), in each case without giving effect to any supplement to the
Disclosure Schedules; provided, however, that with respect to any representation
or warranty that contains an express materiality limitation, such representation
or warranty shall be true and correct in all respects.

(b) Buyer shall have performed or complied with all the obligations, agreements
and covenants of Buyer herein contained to be performed by it prior to or as of
the Closing Date.

(c) All deliveries required to be made by Buyer under Section 2.7(b) of this
Agreement on or before the Closing Date shall have been received by the
applicable Person or Persons.

(d) The terms and conditions of Buyer’s financing with respect to the
Contemplated Transactions shall not subordinate Buyer’s obligations to Seller to
Buyer’s obligations to Buyer’s lender.

 

- 47 -



--------------------------------------------------------------------------------

6.2 Conditions Precedent to the Obligations of Buyer. All obligations of Buyer
under this Agreement are subject to the fulfillment, at or prior to the Closing
Date, of each of the following conditions, which conditions may be waived only
by Buyer and, if not fulfilled, shall be deemed waived upon Closing:

(a) The representations and warranties of Seller herein contained shall have
been true and correct as of the date hereof in all material respects and shall
continue to be true and correct as of the Closing Date in all material respects
with the same force and effect as though made as of the Closing Date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that date in all
respects); provided, however, that with respect to any representation or
warranty that contains an express materiality limitation, such representation or
warranty shall be true and correct in all respects.

(b) Seller shall have performed or complied with all the obligations, agreements
and covenants of Seller herein contained to be performed by it prior to or as of
the Closing Date.

(c) All deliveries required to be made by Seller under Section 2.7(a) of this
Agreement on or before the Closing Date shall have been received by Buyer.

(d) Buyer shall have obtained, on terms and conditions substantially as set
forth in that certain commitment letter (the “Commitment Letter”) of SunTrust
Bank and SunTrust Robinson Humphrey, Inc. dated January 31, 2014, the financing
needs in order to fund the Base Purchase Price.

(e) Seller’s EBITDA for the fiscal year ending December 31, 2013, as determined
using the 2013 Audited Financial Statements, shall not have been less than
$6,900,965.

(f) Buyer shall have obtained a transaction risk insurance policy (the
“Representation and Warranty Insurance Policy”), to become effective at or prior
to Closing, that provides coverage for Breaches by Seller, as determined by
Buyer in its sole discretion, of not less than $15,000,000 with respect to the
Contemplated Transactions.

6.3 Conditions Precedent to the Obligations of Buyer and Seller. All obligations
of both Buyer and Seller under this Agreement are subject to the fulfillment, at
or prior to the Closing Date, of each of the following conditions, which
conditions may be waived only by both Buyer and Seller and, if not fulfilled,
shall be deemed waived upon Closing:

(a) No Proceeding by or before any court or any Governmental Authority shall
have been commenced or threatened, and no investigation by any Governmental
Authority shall have been commenced or threatened, seeking to restrain, prevent
or change the Contemplated Transactions or seeking judgments against any party
hereto or awarding substantial damages in respect of the Contemplated
Transactions.

(b) Seller ESOP fiduciaries shall have approved the Contemplated Transactions
after receiving participant directions in accordance with Code Section 409(e)
and considering the best interests of the participants as a whole.

 

7. ADDITIONAL COVENANTS.

7.1 Employees.

(a) In order to effectuate the transition of employment to Buyer, Seller will
terminate all of its respective employees employed in connection with the
Business contemporaneous with the Closing. Buyer shall ensure that all current
employees set forth on Schedule 7.1(a), will be offered employment to commence
immediately after the Closing.

 

- 48 -



--------------------------------------------------------------------------------

(b) Seller shall also pay out to the employees any bonuses, wages, commissions,
or other compensation earned as of the Closing in accordance with Legal
Requirements; Seller shall be solely liable for any severance or other payments
required to be made to its employees due to the Contemplated Transactions.

(c) Seller shall be solely responsible for (i) all Company Benefit Plans;
(ii) all assets held in trust or otherwise relating to any Company Benefit Plan
or the funding thereof; (iii) any insurance policy, contract, trust, Third Party
administrator contract, or other funding arrangement, and all obligations
thereunder, for any Company Benefit Plan; (iv) any monies held by or for the
benefit of Seller in any account dedicated to the payment of benefits or
insurance premiums relating to any Company Benefit Plan; and all severance
payments and other Liabilities arising out of the employment and termination of
its employees and for all accrued compensation, vacation pay, sick pay and other
benefits with respect to such employees whether or not such employees become
employees of Buyer on or after the Closing Date.

(d) The Buyer and Seller shall, to the extent possible cooperate with each other
to avoid the filing of more than one IRS Form W-2 with respect to each employee
of Seller hired by Buyer for the calendar year in which the Closing occurs. For
purposes of clarifying the previous sentence, (i) the Buyer shall assume
Seller’s entire obligation to prepare, file and furnish IRS Form W-2’s with
respect to any employees of Seller hired by Buyer for the year including the
Closing (and Seller shall take all actions, at Buyer’s expense, that may be
reasonably requested by the Buyer in furtherance thereof), and (ii) Seller and
the Buyer hereby agree to elect the “predecessor-successor” basis for filing IRS
Form W-2’s with respect to any employees of Seller hired by Buyer pursuant to
the alternate procedure proscribed by Section 5 of Revenue Procedure 2004-53, 34
Internal Revenue Bulletin 320. Notwithstanding the foregoing, Buyer is not
assuming any liability or obligation with respect to any employee of Seller
other than the obligation to prepare, file and furnish the IRS Form W-2’s as
described in this Section 7.1(d).

7.2 Payment of All Taxes Resulting from Sale of Acquired Assets by Seller.

(a) Responsibility for Taxes.

(i) In the case of any sales or use taxes, value-added taxes, employment taxes,
withholding taxes, and any Tax based on or measured by income, receipts or
profits, obligations shall be allocated to the Pre-Closing Tax Period or the
Post-Closing Tax Period, as applicable, by assuming that the Pre-Closing Tax
Period and the Post-Closing Tax Period consisted of two (2) taxable years or
periods, one which ended at the close of the Closing Date and the other which
began at the beginning of the day following the Closing Date and items of
income, gain, deduction, loss or credit shall be allocated between such two
(2) taxable years or periods on a “closing of the books basis” by assuming that
the books were closed at the close of the Closing Date. In the case of any other
Taxes, obligations shall be allocated to the Pre-Closing Tax Period and the
Post-Closing Tax Period based upon a fraction, the numerator of which is the
number of calendar days in the period ending on the close of the Closing Date,
in the case of an allocation to a Pre-Closing Tax Period, or the number of
calendar days in the period beginning the day following the Closing Date and
ending on the last day of the period, in the case of an allocation to a
Post-Closing Tax Period, and in each case the denominator of which is the number
of calendar days in the entire period.

(ii) Seller shall be liable for and shall indemnify Buyer (subject to the
limitations in Article 8) from and against, (1) all Taxes of Seller; (2) all
Taxes of entities other than Seller imposed on Seller, or for which Seller may
otherwise be liable, as a result of Seller having been a member of an
affiliated, combined or unitary group prior to the Closing Date (including such

 

- 49 -



--------------------------------------------------------------------------------

Taxes for which Seller may otherwise be liable pursuant to Treasury Regulations
§ 1.1502-6 or any similar provision); (3) all Taxes that are allocable to a
Pre-Closing Tax Period; (4) all Transfer Taxes for which the Seller is liable
pursuant to Section 7.2(e); and (5) all Taxes imposed by any Governmental
Authority with respect to any of the Acquired Assets or the Business resulting
from the Seller’s failure to file Tax Returns in the Governmental Authority’s
jurisdiction prior to the Effective Time.

(iii) Buyer shall be liable for and shall indemnify Seller (subject to the
limitations in Article 8) from and against, (1) all Taxes of entities other than
Buyer imposed on Buyer, or for which Buyer may otherwise be liable, as a result
of Buyer having been a member of an affiliated, combined or unitary group
(including such Taxes for which Buyer may otherwise be liable pursuant to
Treasury Regulations § 1.1502-6 or any similar provision); (2) all Transfer
Taxes for which the Buyer is liable pursuant to Section 7.2(e); (3) any Taxes
relating to the Acquired Assets that are not required to be indemnified by
Seller pursuant to this Section 7.2; and (4) any Taxes that arise as a result of
a voluntary transaction carried out or effected by the Buyer after the Effective
Time but on the Closing Date that is outside the ordinary course of the
Business.

(b) Tax Returns. With respect to Tax Returns (other than Seller’s income, sales,
and employment (IRS Forms 940 and 941 and similar state forms) Tax Returns
which, for the avoidance of doubt, shall be filed by the Seller), Buyer shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
with respect to the Acquired Assets that are required to be filed by Buyer after
the Closing Date. Seller and Buyer shall cooperate with respect to the filing of
any Tax Returns required to be filed in the Post-Closing Tax Period which
include Pre-Closing Tax Obligations (a “Shared Tax Return”). Buyer shall prepare
a draft of any Shared Tax Return (which, for the avoidance of doubt, do not
include Seller’s income and sales Tax Returns) and deliver it to Seller at least
45 days prior to the due date (including valid extensions) for such Shared Tax
Return (except in the case of a Tax Return where such 45-day period is not
practical, in which case as soon as is reasonably practical). If Seller does not
give notice to Buyer within 30 days after receipt from Buyer of such draft
Shared Tax Return that Seller disagrees with any part or all of such Shared Tax
Return, then such Shared Tax Return as so proposed by Buyer shall be deemed
agreed by Seller and Buyer for purposes of this Section 7.2(b). If Seller does
give notice of any such objection, then from that time until the expiration of
30 days after Seller’s receipt of the draft Shared Tax Return from Buyer, Buyer
and Seller shall negotiate in good faith to reach mutual agreement regarding any
matters subject to such objection, and if Buyer and Seller do reach such
agreement within such period, then the Shared Tax Return so agreed upon shall be
deemed agreed by the Parties for purposes of this Section 7.2(b). In the event
that Seller gives notice of any such objection and Buyer and Seller are unable
to reach agreement on all such matters, then the items on the Shared Tax Return,
to the extent not so agreed, shall be determined by the Independent Accountants.
The fees and expenses of the Independent Accountants shall be borne by the Party
whose aggregate position was farthest from the Independent Accountants’ final
determination, but Buyer and Seller shall otherwise each bear its respective
fees and expenses incurred in connection with the dispute. In no event shall the
provision of comments by Seller prevent Buyer from timely filing any such Tax
Return; provided however, that in the event that the Independent Accountants
have not resolved a dispute between Buyer and Seller prior to the deadline for
filing such Tax Return (including valid extensions), Buyer shall be entitled to
file such Tax Return (or amendment) as prepared by Buyer subject to amendment to
reflect the resolution when rendered by the Independent Accountants. Any
Pre-Closing Tax Obligations owed by Seller on a Shared Tax Return shall be paid
by Seller to Buyer by the due date of such Shared Tax Return.

(c) Buyer shall promptly notify Seller in writing upon receipt by Buyer of any
notice of any audits, examinations, adjustments, assessments, Proceedings or
other similar events relating to any Taxes imposed on the Acquired Assets
relating to a Pre-Closing Tax Period (a “Tax Proceeding”). Seller may elect,
within 30 days of receiving such notice, to direct any Tax Proceeding, at its
expense, that

 

- 50 -



--------------------------------------------------------------------------------

relates solely to a Pre-Closing Tax Period and for which Seller would solely be
liable pursuant to Section 7.2(a) for any Taxes that may result (a “Seller’s Tax
Contest”) and to employ counsel of its choice; provided, however, that Buyer
shall have the right, at its expense, to consult with Seller regarding a
Seller’s Tax Contest. Buyer, at its expense, shall have the right to control all
other the Tax Proceedings (a “Buyer’s Tax Contest”); provided, however, that
Seller shall have the right, at its expense, to consult with Buyer regarding a
Buyer’s Tax Contest if Seller would be liable pursuant to Section 7.2(a) for a
portion of the Taxes that may result from Buyer’s Tax Contest; and provided,
further, that Buyer may not agree to settle any Buyer’s Tax Contest without
Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, unless Buyer agrees to assume and become
liable for all Taxes resulting from Buyer’s Tax Contest.

(d) Buyer and Seller shall use commercially reasonable efforts to cooperate, as
and to the extent reasonably requested by the other Party, in connection with
the preparation and filing of Tax Returns pursuant to Section 7.2(b) or
otherwise and any audit, litigation or other Tax Proceeding with respect to
Taxes. Such cooperation shall include without limitation, the furnishing or
making available during normal business hours of personnel Records (as
reasonably required), books of account, powers of attorney or other materials or
authorizations necessary or helpful for the preparation and filing of such Tax
Returns or that are reasonably relevant to any audit, litigation or other Tax
Proceeding.

(e) Sales, Use and Other Taxes. Buyer and Seller shall cooperate in preparing,
executing and filing Tax Returns relating to any sales, use, real estate,
transfer, stamp duty, value-added, documentary, title, registration, recording,
and other similar Taxes (“Transfer Taxes”) relating to the purchase and sale of
the Acquired Assets, and also shall cooperate to minimize or avoid any Transfer
Taxes that might be imposed, to the extent permitted by Legal Requirements,
including, without limitation, by providing each other with resale certificates,
as applicable. Notwithstanding anything to the contrary in this Agreement,
including Section 7.2(a), all Transfer Taxes incurred in connection with the
purchase and sale of the Acquired Assets will be shared equally by the Buyer and
the Seller, and shall not be taken into account in the computation of Working
Capital to the extent paid by Seller. Within thirty (30) days after the Closing
Date, Seller and Buyer shall execute and deliver an agreement between them
regarding the allocation of Purchase Price (and any other consideration required
to be taken into account for purposes of determining the amounts of such
Transfer Taxes) with respect to Acquired Assets subject to such Transfer Taxes
consistent with the principles and requirements as for allocating Tax Purchase
Price as set forth in Section 2.5. Notwithstanding the foregoing, as set forth
in Section 2.5, the Parties agree that the portion of the Tax Purchase Price
allocated to the Owned Real Property shall be agreed at or prior to the Closing
and the portion of the Tax Purchase Price allocated to the Michigan Facilities
shall be equal to the Michigan Facilities’ Fair Market Value.

(f) Tax Treatment of Payments. Other than any payments that are made in
connection with the payment of Transfer Taxes, any payments made under this
Section 7.2 between the Buyer and the Seller shall be deemed to be, and each of
Buyer and Seller shall treat them, as adjustments to the Purchase Price for
federal, state, local and all other income Tax purposes.

7.3 Payment of Other Retained Liabilities. If any Retained Liabilities are not
paid, satisfied or provided for by Seller, and if Buyer reasonably determines
that failure to make any payments or provisions will impair Buyer’s use or
enjoyment of the Acquired Assets or conduct of the Business, Buyer may, at any
time after the Closing Date and upon providing at least 10 Business Days’ prior
written notice to Seller, elect to make all such payments directly (but shall
have no obligation to do so) and may give notice of a claim (pursuant to and
subject to the limitations in Article 8) for such amount pursuant to Article 8
and, if applicable, set off and deduct (pursuant to and subject to the
limitations in Article 8) the full amount of all such payments from any payments
due to Seller pursuant to this Agreement.

 

- 51 -



--------------------------------------------------------------------------------

7.4 Operation of the Business During the Earn-Out Period.

(a) In General. Subject to the terms of this Section 7.4, Buyer shall have sole
discretion with regard to all matters relating to the operation of the Business
following the Closing, including in respect of material initiatives that have
the effect of either reducing revenues of the Business or increasing the
selling, general and administrative (SG&A) expenses of the Business or otherwise
reducing the Earn-Out Amounts due and payable hereunder; provided, however, that
Buyer shall not, directly or indirectly, take any actions the intent of which is
to avoid or reduce any such Earn-Out Amounts.

(b) Affirmative Covenants. For the period beginning at the Effective Time and
continuing through December 31, 2016 (the “Earn-Out Period”), subject to
Section 7.4(f), Buyer shall:

(i) operate the Business as a standalone business of Buyer in accordance with
sound business practices;

(ii) maintain separate books and records for the Business and any additional
books and records necessary to calculate EBITDA of the Business and the other
components thereof; and

(iii) allow the Business to retain working capital sufficient to satisfy the
reasonable business needs of the Business consistent with the operation of the
Business by Seller prior to Closing.

(c) Acceleration Payments upon Change of Control. Without the prior consent of
Seller (but subject to Section 7.4(f)), promptly upon the consummation of
(A) the sale, lease, exchange or other transfer of substantially all of the
assets of Buyer (in one transaction or in a series of related transactions) to a
person or entity that is not controlled, directly or indirectly, by Buyer or
Guarantor, (B) a direct or indirect (whether by the sale of stock or merger of a
Related Person, or otherwise) sale, exchange, or other transfer of more than 50%
of the capital stock of Buyer to a person or entity that is not controlled by
the Guarantor, or (C) a merger or consolidation to which Buyer is a party if Fox
Factory, Inc. (a wholly-owned Subsidiary of Guarantor and the sole stockholder
of Buyer) does not have “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) immediately following the effective date of such merger or
consolidation of more than 50% of the combined voting power of the surviving
corporation’s outstanding securities ordinarily having the right to vote at
elections of directors, in each case during the Earn-Out Period, then Buyer
shall pay to Seller: (x) if such consummation occurs during the 2014 fiscal
year, $29,295,000; or (y) if such consummation occurs during the 2015 fiscal
year, $21,150,000; or (z) if such consummation occurs during the 2016 fiscal
year, $11,250,000 (such payment, as applicable, referred to herein as the
“Change of Control Acceleration Payment”). For the avoidance of doubt, an
Acceleration Payment shall not be triggered upon the consummation of any
transactions or series of related transactions pursuant to which there is a
change in control of either Guarantor or Fox Factory, Inc. or a sale or other
transfer by Guarantor of substantially all of its assets.

(d) Restrictive Covenants. During the Earn-Out Period but subject to
Section 7.4(f), Buyer shall not:

(i) without the prior written consent of Seller, relocate any material
operations of the Business that are currently conducted in the Michigan
Facilities to any facility other than the Michigan Facilities; or

 

- 52 -



--------------------------------------------------------------------------------

(ii) make a material modification to the Business or its operations (including
taking any action that would reasonably be expected to result in the diversion
of any material portion of the customers or business of the Business away from
the Business, whether by the transfer of any customer contract to Related
Persons of Buyer or otherwise) with the intention of avoiding or reducing the
Earn-Out Amounts.

(e) Acceleration Payments upon Breach. Subject to Section 7.4(f), upon a
material Breach by Buyer of the provisions of Section 7.4(d)(i) during the
Earn-Out Period that is not capable of cure or is not cured within 30 days
following written notice from Seller to Buyer, Buyer shall pay to Seller: (x) if
such material Breach occurs during the 2014 fiscal year, $29,295,000; or (y) if
such material Breach occurs during the 2015 fiscal year, $21,150,000; or (z) if
such material Breach occurs during the 2016 fiscal year, $11,250,000 (such
payment, as applicable, referred to herein as the “Breach Acceleration
Payment”); provided that in any event Buyer shall not be required to pay to
Seller both a Change of Control Acceleration Payment and a Breach Acceleration
Payment.

(f) Notwithstanding anything in this Section 7.4 to the contrary, neither Buyer
nor any of its Related Persons shall be subject to or bound by, and none of them
shall have any Liability to Seller or its Related Persons with respect to any
failure on its part to comply with (including any obligation to pay a Breach
Acceleration Payment or a Change of Control Acceleration Payment), any one or
more of its agreements and restrictions in clauses (a) through (e) of this
Section 7.4 in the event such failure to comply is required by any applicable
Legal Requirement or securities exchange rules or regulations.

(g) The provisions of this Section 7.4 shall be null and void, and all the
agreements and restrictions of Buyer and its Related Persons contained in this
Section 7.4 shall terminate, upon the earlier of (i) expiration of the Earn-Out
Period, and (ii) payment to Seller of a Change of Control Acceleration Payment
or a Breach Acceleration Payment; provided that Buyer shall retain the separate
books and records for the Business and any additional books and records
necessary to calculate EBITDA of the Business and the other components thereof
until all Earn-Out Amounts have been finally determined in accordance with
Section 2.10.

7.5 Restrictions on Seller’s Dissolution. Seller shall not dissolve prior to
March 1, 2017.

7.6 Removing Excluded Assets. Within 30 days after the Closing Date, Seller
shall, at its sole cost and expense, remove all Excluded Assets from all
Facilities and other Leased Real Property to be occupied by Buyer. Such removal
shall be done in such manner as to avoid any material damage to the Facilities
and other properties to be occupied by Buyer and any disruption of the business
operations to be conducted by Buyer after the Closing. Any damage to the
Acquired Assets or to the Facilities resulting from such removal shall be
promptly paid by Seller. Should Seller fail to remove the Excluded Assets as
required by this Section 7.6, Buyer shall have the right, but not the
obligation, (a) to remove the Excluded Assets at Seller’s sole cost and expense;
(b) to store the Excluded Assets and to charge Seller all storage costs
associated therewith; (c) to treat the Excluded Assets as unclaimed and to
proceed to dispose of the same under the laws governing unclaimed property; or
(d) to exercise any other right or remedy conferred by this Agreement or
otherwise available at law or in equity. Seller shall promptly reimburse Buyer
for all costs and expenses incurred by Buyer in connection with any Excluded
Assets not removed by Seller within 30 days of the Closing Date.

7.7 Assistance in Proceedings. Each of the Parties will cooperate with the other
Parties and their counsel in the contest or defense of, and make available its
personnel and provide any testimony and access to its books and Records related
thereto in connection with, any Proceeding involving or relating to (a) any
Contemplated Transaction or (b) the Business.

 

- 53 -



--------------------------------------------------------------------------------

7.8 Non-competition, Nonsolicitation, Non-disparagement and Confidentiality.

(a) Non-competition. For a period of five years after the Closing Date (the
“Restricted Period”), Seller shall not, and shall not permit its Subsidiaries
to, anywhere in the United States, directly or indirectly, invest in, own,
manage, operate, finance, control, advise, render services to or guarantee the
obligations of any Person engaged in or planning to become engaged in any
business or enterprise which distributes, provides, renders or sells products or
services which compete with the Business in any respect.

(b) Nonsolicitation. During the Restricted Period, Seller shall not, and shall
not permit its Subsidiaries to, directly or indirectly, through another Person
or entity:

(i) solicit the business of any Person who is a customer of Buyer or its Related
Persons;

(ii) cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of Buyer or any of its Related Persons to cease doing business with Buyer or any
of its Related Persons, to deal with any competitor of Buyer or any of its
Related Persons or in any way interfere with its relationship with Buyer or any
of its Related Persons;

(iii) cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of Seller on the Closing Date or within the two years preceding the Closing Date
to cease doing business with Buyer or its Related Persons, to deal with any
competitor of Buyer or its Related Persons or in any way interfere with its
relationship with Buyer or its Related Persons; or

(iv) hire, retain or attempt to hire or retain any employee or independent
contractor of Buyer or its Related Persons or in any way interfere with the
relationship between Buyer or its Related Persons and any of their respective
employees or independent contractors.

(c) Nondisparagement. After the Closing Date, Seller will not (and will cause
its subsidiaries to not) disparage Buyer or any of its Related Persons,
shareholders, directors, officers, employees, agents or affiliates.

(d) Confidentiality. Seller understands and acknowledges that, during Seller’s
affiliation with the Acquired Assets, Seller and its Related Persons had access
to and learned (i) confidential and proprietary information concerning the
operation and methodology of the Business and (ii) other information proprietary
to the Business, including trade secrets, processes, patent and trademark
applications, product development, prices, customer and supply lists, pricing
and marketing plans, policies and strategies, details of customer Contracts,
operations methods, product development techniques, business acquisition plans,
new personnel acquisition plans and all other information generally known by the
management of Seller as confidential information with respect to the Business of
Seller (collectively, “Proprietary Information”). Seller agrees to keep
confidential and not disclose, directly or indirectly, (other than to its
Representatives) any such Proprietary Information to any Third Party or the
existence of this Agreement or the terms hereof, except as required by
applicable law, both statutory and common. Seller agrees to not use or exploit,
or misuse or misappropriate such Proprietary Information in any way, other than
in connection with any dispute under or relating to this Agreement. The
restrictions contained herein shall not apply to any information which was
already generally available to the public at the time of disclosure, or
subsequently became available to the public, otherwise than by Breach of this
Agreement.

 

- 54 -



--------------------------------------------------------------------------------

(e) Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 7.8(a) through (d) is invalid or unenforceable, then the Parties agree
that the court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 7.8
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. This Section 7.8 is reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Acquired Assets and to prevent any unfair advantage conferred on Seller.

7.9 Change of Name. Within 30 days after the Closing Date, Seller shall
(a) amend its Governing Documents and take all other actions necessary to change
its name to one sufficiently dissimilar to Seller’s present name, in Buyer’s
judgment, to avoid confusion and (b) take all actions reasonably requested by
Buyer to enable Buyer to change its name to Seller’s present name.

7.10 Bulk Sales. Buyer and Seller hereby waive compliance with the bulk-transfer
provisions of any applicable Uniform Commercial Code (or any similar law) in
connection with the Contemplated Transactions.

7.11 Collection of Accounts Receivable.

(a) Seller shall deliver to Buyer (i) any cash, checks or other property that
Seller receives following the Closing to the extent relating to the Accounts
Receivable or other Acquired Assets or the Business, and (ii) a true copy of any
notice of a dispute as to the validity or enforceability of any Accounts
Receivable received from the debtor thereof.

(b) Effective upon the Closing Date, Seller hereby constitutes and appoints
Buyer and its successors and assigns the true and lawful attorney in fact of
Seller with full power of substitution, in the name of Buyer, or the name of
Seller, to collect the Accounts Receivable, and to endorse, without recourse,
checks, notes and other instruments constituting or relating to the Accounts
Receivable in the name of Seller. The foregoing power is coupled with an
interest and shall be irrevocable by Seller, directly or indirectly, whether by
the dissolution of Seller or in any manner or for any reason.

7.12 SEC Financial Statements, Auditor’s Consents and Audited Financial
Statements.

(a) After the Effective Time, upon Buyer’s request and at Buyer’s expense,
Seller will cooperate with and use its commercially reasonable efforts to assist
Buyer and Buyer’s designated independent auditor with respect to the preparation
of financial statements relating to the Business as Buyer is required to file
under regulation S-X of the U.S. federal securities laws (the “SEC Financial
Statements”), including by using commercially reasonable efforts to assist Buyer
within the time periods required by applicable securities laws and regulations
and securities exchange requirements.

(b) Seller hereby agrees to consent to the inclusion of such SEC Financial
Statements and information in any filings by Buyer with any securities
regulatory authority or exchange. To the extent required following the Effective
Time, Seller further hereby agrees to use commercially reasonable efforts, at
Buyer’s request and at Buyer’s expense: (a) to request Plante & Moran, PLLC to
provide to Buyer any such auditor’s consent to the inclusion of any such SEC
Financial Statements or the information contained therein, in any filings by or
on behalf of Buyer with any applicable securities regulatory authority or
securities exchange, and (b) to request that Plante & Moran, PLLC cooperate with
Buyer and its auditors in the preparation of the pro forma financial statements
required under Regulation

 

- 55 -



--------------------------------------------------------------------------------

S-X of the federal securities laws, including by using commercially reasonable
efforts to assist Buyer within the time periods required by applicable
securities laws and regulations and securities exchange requirements to reflect,
among other things, the elimination of the Excluded Assets and the Retained
Liabilities.

7.13 Further Assurances. The Parties shall cooperate reasonably with each other
and with their respective Representatives in connection with any steps required
to be taken as part of their respective obligations under this Agreement, and
shall (a) furnish upon request to each other such further information;
(b) execute and deliver to each other such other documents, provided that such
documents do not materially alter their rights and obligations under this
Agreement; and (c) do such other acts and things, all as any other Party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the Contemplated Transactions.

7.14 Delivery of 2013 Audited Financial Statements. In the event the Buyer
elects to waive the condition set forth in Section 6.2(c) hereof with respect to
the delivery of the 2013 Audited Financial Statements and consummate the
Closing, as soon as available after the Closing (but in no event later than
April 7, 2014), Seller will deliver to Buyer the 2013 Audited Financial
Statements.

 

8. INDEMNIFICATION; REMEDIES.

8.1 Survival. All representations and warranties in this Agreement, all
covenants and obligations in this Agreement to be performed after the Closing,
the certificates delivered pursuant to Section 2.7 and any other certificate or
document delivered pursuant to this Agreement shall survive the Closing and the
consummation of the Contemplated Transactions, subject to Section 8.6. The
waiver by Buyer of any condition to consummate the Contemplated Transactions
based upon the Breach of any representation or warranty made by Buyer shall not
affect the right of Buyer Indemnified Parties to indemnification, reimbursement
or other remedy based upon such Breach, provided that the acts, conditions or
circumstances that gave rise to such Breach occurred prior to the date of this
Agreement.

8.2 Indemnification and Reimbursement by Seller.

(a) Subject to the limitation set forth in Section 8.4 and Sections 8.6 through
8.11, Seller shall indemnify and hold harmless Buyer and its Representatives,
subsidiaries and Related Persons (collectively, the “Buyer Indemnified
Persons”), and will reimburse Buyer Indemnified Persons, for any loss,
Liability, claim, damage and expense (including costs of investigation and
defense and reasonable attorneys’ fees and expenses), whether or not involving a
Third-Party Claim (collectively, “Damages”), arising from or in connection with:

(i) any Breach of any representation or warranty made by Seller in this
Agreement or any certificate, document, writing or instrument delivered by
Seller pursuant to this Agreement;

(ii) any Breach of any covenant or obligation of Seller in this Agreement or in
any certificate, document, writing or instrument delivered by Seller pursuant to
this Agreement;

(iii) any Liability arising out of the ownership or operation of the Acquired
Assets or Business prior to the Effective Time other than the Assumed
Liabilities;

(iv) any Retained Liabilities;

(v) any Excluded Assets; or

 

- 56 -



--------------------------------------------------------------------------------

(vi) any Liability arising out of, and reasonable costs incurred by Buyer in
connection with, the matters described on Exhibit 8.2.

(b) Subject to the limitations set forth in Section 8.4 and Sections 8.6 through
8.11, Buyer Indemnified Persons shall be entitled to recover all or any portion
of Damages from, for so long as funds remain subject to the Escrow Agreement,
such escrowed funds in accordance with the provisions of the Escrow Agreement
and, to the extent Earn Out Amounts remain unpaid, Earn Out Amounts as they
become due and payable. All such Damages shall be paid, first, from any portion
of the Escrow Amount that is held in escrow pursuant to the Escrow Agreement,
second, by set off against any Earn Out Amounts then due and payable (but not
yet paid) and, finally, by set off against any Earn Out Amounts that later
become due and payable under the terms of this Agreement; provided, however,
that the Buyer Indemnified Parties shall use Reasonable Efforts seek full
recovery under the Representation and Warranty Insurance Policy.

(c) Notwithstanding anything in this Agreement to the contrary, Seller shall
have no obligation to indemnify or defend Buyer Indemnified Parties for any
Damages arising from Seller’s breach of the representations in Section 3.22
(Environmental Matters) or Retained Liabilities to the extent arising from
Buyer’s intrusive investigation of the subsurface conditions of the Facilities,
unless such investigation is conducted (i) as part of addressing the matters in
Exhibit 8.2 (Other Indemnification Matters) of this Agreement; (ii) to comply
with Environmental Laws; (iii) as part of, or as deemed appropriate by Buyer due
to conditions discovered as a result of, construction, renovation, maintenance,
repair, demolition, grading or other modification or alteration on the
Facilities or to the Improvements; (iv) pursuant to the request of a
Governmental Body; (v) pursuant to an Order, claim, or demand under
Environmental Laws or alleging the release or discharge of Hazardous Materials
from the Facilities or real property at which Seller conducted the Business;
(vi) to address a suspected or known release or discharge of Hazardous
Materials, or threat to human health and safety; (vii) as part of Buyer
obtaining, complying with or acting pursuant to Governmental Authorizations;
(viii) in order for Buyer to enter into a financial transaction related to or
involving the Facilities or Improvements; or (ix) as part of any lease, sale or
other business transaction related to the Facilities or Improvements, with
respect to which, in each of such case, Seller’s obligations to indemnify and
defend Buyer for Damages shall apply.

(d) Seller agrees that it shall have no right to require Buyer to enforce any
rights Buyer may have against any of the Financing Sources in regard to this
Agreement or any document related to the Contemplated Transactions (other than
the Escrow Agreement) and agrees that it has no rights against said Financing
Sources and acquires no such rights hereunder or under any of the documents or
agreements executed in connection herewith (other than the Escrow Agreement).

8.3 Indemnification and Reimbursement by Buyer. Subject to the limitation set
forth in Sections 8.5 and 8.6, Buyer shall indemnify and hold harmless Seller,
its Representatives and Related Persons (collectively, the “Seller Indemnified
Persons”) and will reimburse Seller Indemnified Persons, for any Damages arising
from or in connection with:

(a) any Breach of any representation or warranty made by Buyer in this Agreement
or in any certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;

(b) any Breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;

(c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Buyer (or any Person acting on Buyer’s behalf) in
connection with any of the Contemplated Transactions;

 

- 57 -



--------------------------------------------------------------------------------

(d) any Assumed Liabilities; or

(e) any Liability arising out of the ownership or operation of the Acquired
Assets or Business at or after the Effective Time, other than the Retained
Liabilities and the Liabilities set forth in Section 8.2(a)(vi).

8.4 Limitations on Amount – Seller. From and after Closing, Seller shall have no
Liability (for indemnification or otherwise) with respect to claims under
Section 8.2(a)(i) until the total of all Damages with respect to such matters
exceeds $200,000 (the “Deductible”) and then only for the amount by which such
Damages exceed the Deductible up to an amount equal to $4,385,700 (the “Cap”);
provided that the Cap will not apply to claims under or to matters arising in
respect of Sections 3.1 (only as to due organization), 3.2 (Enforceability;
Authority; No Conflict), 3.3 (Ownership of Seller), 3.14 (Taxes), and 3.22
(Environmental Matters) (collectively, the “Fundamental Representations”).
Notwithstanding the foregoing, Seller shall have no Liability for Damages with
respect to claims under or matters arising in respect of Sections 8.2(a) except
to the extent of the then remaining Escrow Amount and any then unpaid Earn-Out
Amounts.

8.5 Limitations on Amount – Buyer. From and after Closing, Buyer shall have no
Liability (for indemnification or otherwise) with respect to claims under
Section 8.3(a) until the total of all Damages with respect to such matters
exceeds the Deductible and then only for the amount by which such Damages exceed
the Deductible. However, the limitations in the foregoing sentence will not
apply to claims under or to matters arising in respect of Sections 4.1 (only as
to due organization), 4.2 (enforceability; authority; no conflict), and 4.5
(Solvency). In no event shall such Liability exceed the Cap.

8.6 Time Limitations.

(a) If Closing occurs, no claim under Section 8.2(a) or Section 8.3 shall be
brought after the date that is 24 months following the Closing Date, except that
the following claims may be brought until the date of the final determination of
the 2016 Earn-Out in accordance with Section 2.10: (i) claims arising under
Section 8.2(a)(i) with respect to Breaches of any Fundamental Representations,
(ii) claims arising under Sections 8.2(a)(ii) through 8.2(a)(vi), and
(iii) claims arising under Sections 8.3(b) through Section 8.3(d) (as
applicable, the “Survival Period”).

(b) For greater clarity, nothing contained in the foregoing sentence shall
prevent recovery under this Article 8 after the expiration of the Survival
Period so long as the party making a claim or seeking recovery complies with the
provisions of clause (i) and (ii) of the following sentence. No party shall have
any claim or right of recovery for any Breach of a representation, warranty,
covenant or agreement unless (i) written notice is given in good faith by that
party to the other party of the Breach of the representation, warranty, covenant
or agreement pursuant to which the claim is made or right of recovery is sought
setting forth in reasonable detail the basis for the purported Breach, the
amount or nature of the claim being made, if then ascertainable, and the general
basis therefor and (ii) such notice is given prior to the expiration of the
Survival Period applicable to the underlying claim.

8.7 Third-Party Claims.

(a) Except with respect to Tax matters which are governed by Section 7.2, in the
event that subsequent to the Closing, any Person that is entitled to
indemnification under this Agreement (an “Indemnified Person”) either receives
notice of the assertion of any claim, issuance of any Order or the commencement
of any action or Proceeding or otherwise learns of an assertion of a potential
claim, Order or action by any Third Party (a “Third-Party Claim”), against such
Indemnified Person, against

 

- 58 -



--------------------------------------------------------------------------------

which a Party to this Agreement is or may be required to provide indemnification
under this Agreement (an “Indemnifying Person”), the Indemnified Person shall,
as promptly as practicable, give written notice thereof together with a
statement of any available information regarding such claim to the Indemnifying
Person; provided, however, that the failure to notify the Indemnifying Person
will not relieve the Indemnifying Person of any Liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such claim, Order or action is prejudiced by
the Indemnified Person’s failure to give such notice.

(b) If any Third-Party Claim referred to in this Article 8 is brought against an
Indemnified Person and such Indemnified Person gives notice to the Indemnifying
Person of the commencement of such Third-Party Claim, the Indemnifying Person
will be entitled to participate in the defense of such Third-Party Claim and, to
the extent that it wishes (unless (i) the Indemnifying Person is also a party to
such Third-Party Claim and the Indemnified Person determines in good faith that
joint representation would be inappropriate, or (ii) the Indemnifying Person
fails to provide, upon request, reasonable assurance to the Indemnified Person
of its financial capacity to defend such Third-Party Claim and provide
indemnification with respect to such Third-Party Claim), to assume the defense
of such Third-Party Claim with counsel reasonably satisfactory to the
Indemnified Person and, after written notice (a “Control Notice”) from the
Indemnifying Person to the Indemnified Person of its election to assume the
defense of such Third-Party Claim, the Indemnifying Person will not, as long as
it diligently conducts such defense, be liable to the Indemnified Person under
this Article 8 for any fees of other counsel or any other expenses with respect
to the defense of such Third-Party Claim, in each case subsequently incurred by
the Indemnified Person in connection with the defense of such Third-Party Claim,
other than reasonable costs of investigation. The Indemnifying Person will have
ten (10) calendar days from receipt of a notice of a Third-Party Claim from an
Indemnified Person pursuant to Section 8.7(a) to assume the defense thereof. If
the Indemnifying Person does not, or is not pursuant to the preceding two
sentences permitted to, assume the defense of a Proceeding, the Indemnified
Person shall have the right to assume the defense and employ separate counsel to
represent such Indemnified Person and, subject to the limitations set forth in
Section 8.4, the reasonable fees and expenses of such separate counsel shall be
paid by such Indemnifying Person. If the Indemnifying Person assumes the defense
of a Third-Party Claim, (i) it will be conclusively established for purposes of
this Agreement that the claims made in that Third-Party Claim are within the
scope of and subject to indemnification under this Section 8; (ii) no compromise
or settlement of such claims may be effected by the Indemnifying Person without
the Indemnified Party’s consent unless (A) there is no finding or admission of
any violation of Laws by or any violation of the rights of any Person and no
effect on any other claims that may be made against the Indemnified Person, and
(B) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (iii) the Indemnified Person will have no Liability
with respect to any compromise or settlement of such claims effected without its
consent. If notice is given to an Indemnifying Person of the commencement of any
Third-Party Claim and the Indemnifying Person does not, within ten (10) calendar
days after the Indemnified Person’s notice is given, deliver a Control Notice to
the Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will, subject to the limitations set forth in
Section 8.4, be bound by any reasonable determination made in such Third-Party
Claim or any reasonable compromise or settlement effected by the Indemnified
Person.

(c) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise, or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any compromise or settlement effected
without its consent (which may not be unreasonably withheld).

 

- 59 -



--------------------------------------------------------------------------------

8.8 Procedures for Direct Claims. In the event any Indemnified Person should
have a claim for indemnity against any Indemnifying Person that does not involve
a Third Party Claim, the Indemnified Person shall deliver notice of such claim
with reasonable promptness to the Indemnifying Person. The failure by any
Indemnified Person to so notify the Indemnifying Person shall not relieve the
Indemnifying Person from any Liability that it may have to such Indemnified
Person with respect to any claim made pursuant to Sections 8.2 or 8.3 and in
accordance with this Section 8.8, it being understood that notices for claims in
respect of a Breach of a representation or warranty must be delivered prior to
the expiration of the Survival Period for such representation or warranty under
Section 8.6. If the Indemnifying Person does not notify the Indemnified Person
within 60 calendar days following its receipt of such notice that the
Indemnifying Person disputes its Liability to the Indemnified Person under this
Section 8, or the amount thereof, the claim specified by the Indemnified Person
in such notice shall be conclusively deemed a Liability of the Indemnifying
Person under this Section 8, and the Indemnifying Person shall cause the amount
of such Liability to be paid in accordance with Section 8.2(b). If the
Indemnifying Person has timely disputed its Liability with respect to such claim
as provided above, or the amount thereof, the Indemnifying Person and the
Indemnified Person shall resolve such dispute first by negotiation among
Representatives of Buyer and Seller and then by litigation, to the extent such
dispute is not so resolved.

8.9 Calculation of Damages; Treatment of Indemnity Payments.

(a) The amount of any Damages payable under this Article 8 by the Indemnifying
Person shall be (i) net of any amounts actually received by the Indemnified
Person under applicable insurance policies (including, but not limited to, the
Representation and Warranty Insurance Policy) or from any other Person alleged
to be responsible therefore or pursuant to any indemnity, contribution or other
similar payment by any Person with respect thereto, net of any expenses
reasonably incurred in connection with the collection thereof, including
deductibles and self-insured retentions, and (ii) net of any Tax benefits
actually realized by the Indemnified Person with respect thereto, as and to the
extent such benefits are realized as a refund, credit or other reduction in
Taxes (determined by comparing the Taxes that would have been payable taking
into account any deductions attributable to the Damages with those Taxes that
would have been payable in the absence of such deductions, assuming that such
deductions are the last item of deduction on any Tax return) in the Tax year in
which the Damages occurs or in the immediately subsequent Tax year. If the
Indemnified Person receives any amounts under applicable insurance policies, or
from any other Person alleged to be responsible for any Damages, subsequent to
an indemnification payment by the Indemnifying Person, then such Indemnified
Person shall promptly reimburse the Indemnifying Person for any payment made or
expense incurred by such Indemnifying Person in connection with providing such
indemnification payment up to the amount received by the Indemnified Person, net
of any expenses reasonably incurred by such Indemnified Person in collecting
such amount (including deductibles and self-insured retentions). The Buyer
Indemnified Parties shall use Reasonable Efforts to seek full recovery of any
Damages. The Indemnified Person shall use Reasonable Efforts to collect any
amounts available under such insurance coverage or from such other Person
alleged to have responsibility therefor; provided, however, that (i) doing so is
commercially reasonable and (ii) such obligation shall not be a condition to
making any claim for indemnification, or a limitation on indemnification rights,
under this Article 8. For purposes of this Article 8, “Reasonable Efforts” shall
mean the good faith efforts that a reasonably prudent Person desirous of
achieving a result would use in similar circumstances to ensure that such result
is achieved as reasonably expeditiously as possible (including, but not limited
to, making timely, complete and accurate claims under the Representation and
Warranty Insurance Policy for any amounts that would reasonably be expected to
be recoverable under such policy); provided, however, that the Buyer Indemnified
Parties shall not be obligated to incur expenses other than reasonable costs and
expenses incurred in the ordinary course in connection with the making of such
claims and the collection of any amounts under the Representation and Warranty
Insurance Policy and that making such efforts shall not be a condition to making
any claim

 

- 60 -



--------------------------------------------------------------------------------

for indemnification, or a limitation on indemnification rights, under this
Article 8 except to the extent of such amount, if any, by which Seller’s
indemnification obligation pursuant to this Agreement would have been reduced if
such Indemnified Persons had used Reasonable Efforts.

(b) The Indemnifying Person shall not be liable under this Article 8 for any
(i) Damages to the extent that the amount thereof, if any, was reflected in the
calculation of the Adjustment Amount, as finally determined pursuant to
Section 2.8, or (ii) Damages that are for special, punitive, exemplary or
consequential damages (including loss of profits), or Damages based on multiples
of earnings or EBITDA, except in the case of fraud or criminal or willful
misconduct and except to the extent such Damages were actually awarded, paid or
incurred in a Third Party Claim.

(c) Solely for purposes of calculating the amount of Damages incurred arising
out of or relating to any Breach of a representation or warranty (and not for
purposes of determining whether or not a Breach has occurred), the references to
“material” or “Material Adverse Effect” shall be disregarded.

(d) The Indemnified Person shall take, and shall cause its respective Related
Persons to take, all reasonable steps to mitigate and otherwise minimize their
Damages to the maximum extent reasonably possible upon and after becoming aware
of any event which would reasonably be expected to give rise to any Damages and
an Indemnifying Person shall not be liable for any Damages to the extent that
such Damages are attributable to the Indemnified Person’s failure to mitigate.

(e) If the Indemnified Person receives any payment from an Indemnifying Person
in respect of any Damages and the Indemnified Person could have recovered all or
a part of such Damages from a Third Party based on the underlying claim asserted
against the Indemnified Person, the Indemnified Person shall assign such of its
rights to proceed against such Third Party as are necessary to permit the
Indemnifying Person to recover from such Third Party the amount of such
indemnification payment.

(f) The Parties agree to treat any indemnity payment under this Agreement as an
adjustment to the Purchase Price to the extent permitted by applicable Legal
Requirement.

8.10 No Double Recovery. Notwithstanding the fact that any party may have the
right to assert claims for indemnification under or in respect of more than one
provision of this Agreement or another agreement entered into in connection
herewith in respect of any fact, event, condition or circumstance, no
Indemnified Person shall be entitled to recover the amount of any Damages
suffered by such Indemnified Person more than once under all such agreements in
respect of such fact, event, condition or circumstance, and an Indemnifying
Party shall not be liable for indemnification to the extent the Indemnified
Person has otherwise been fully compensated on a dollar-for-dollar basis for
such Damages pursuant to the Purchase Price adjustments under Section 2.8 or
Section 2.12.

8.11 Exclusion of Other Remedies. The Parties agree that, from and after the
Closing, the sole and exclusive remedies of the Parties for any Damages based
upon, arising out of or otherwise in respect of the matters set forth in this
Agreement (including representations, warranties, covenants and agreements) and
the Contemplated Transactions, whether based in contract or tort, are the
indemnification and reimbursement obligations of the Parties set forth in this
Article 8. The provisions of this Section 8.11 shall not, however, prevent or
limit a cause of action hereunder (a) with respect to fraud or criminal
misconduct or (b) to obtain an injunction or injunctions to prevent Breaches of
this Agreement, to enforce specifically the terms and provisions hereof or to
obtain other equitable remedies with respect hereto. Notwithstanding anything to
the contrary contained in this Agreement the Parties acknowledge and agree that
the obligations of the Financing Sources in connection with the Contemplated
Transactions

 

- 61 -



--------------------------------------------------------------------------------

(including this Agreement, but excluding the Escrow Agreement) are solely those
set forth in any commitment letter, term sheet, fee letter or credit agreement
related to the Financing, and that, except as contemplated thereby or in and
subject to the terms thereof, no Party shall have any right or claim (whether
based in contract, tort, strict liability or other theory of liability) against
any of the Financing Sources in connection with this Agreement, the Financing or
the other Contemplated Transactions.

 

9. TERMINATION

9.1 Termination Events. By notice given prior to or at the Closing, subject to
Section 9.2, this Agreement may be terminated as follows:

(a) by the mutual written consent of Buyer and Seller;

(b) by Buyer, if there has been a material Breach by Seller (through no fault of
Buyer) of any covenant, representation or warranty contained in this Agreement,
after, in the case of such Breaches that are capable of cure, notice and a
reasonable cure period, which has prevented the satisfaction of any condition to
the obligations of Buyer at the Closing and such Breach has not been waived by
Buyer;

(c) by Seller, if there has been a material Breach by Buyer (through no fault of
Seller) of any covenant, representation or warranty contained in this Agreement,
after, in the case of such Breaches that are capable of cure, notice and a
reasonable cure period, which has prevented the satisfaction of any condition to
the obligations of Seller at the Closing and such Breach has not been waived by
Seller; or

(d) by either Buyer or Seller if the Contemplated Transactions have not been
consummated by April 22, 2014, provided that neither Buyer nor Seller shall be
entitled to terminate this Agreement pursuant to this Section 9.1(d) if such
Party’s willful Breach has prevented the consummation of the Contemplated
Transactions.

9.2 Effect of Termination. Subject to Section 8.11, if a Party exercises its
right of termination under Section 9.1, such exercise shall be its sole and
exclusive remedy. If this Agreement is terminated pursuant to Section 9.1, all
obligations of the Parties under this Agreement will terminate, except that the
obligations of the Parties in this Section 9.2 and Section 11 (except for those
in Section 11.4) will survive.

 

10. GUARANTY.

10.1 Guaranty. Guarantor hereby guarantees the obligations of Buyer and its
Related Persons under each of Sections 2.7(b)(i), 2.7(b)(iii), 2.7(b)(iv), 2.8,
2.10, 7.2(a)(iii), 7.4, 8.3, 9.2 and 11.1 of this Agreement.

 

11. GENERAL PROVISIONS.

11.1 Expenses. Except as otherwise provided in this Agreement, each Party will
bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
Contemplated Transactions, including all fees and expense of its
Representatives. Buyer will pay one-half and Seller will pay one-half of the
fees and expenses of (a) the Escrow Agent and (b) the Representation and
Warranty Insurance Policy. If this Agreement is terminated, the obligation of
each Party to pay its own fees and expenses will be subject to any rights of
such Party arising from a Breach of this Agreement by another Party.

 

- 62 -



--------------------------------------------------------------------------------

11.2 Public Announcements. Seller shall not, and shall not permit its Related
Persons to, issue any press release or other public statements with respect to
the Contemplated Transactions. Buyer and its Related Persons may issue, any
press release or other public statements with respect to the Contemplated
Transactions as its deems appropriate, and will provide Seller an opportunity to
review and comment and will consider such comments as are reasonable, including,
without limitation (a) press releases issued or filings made by Buyer and/or its
Related Persons, and (b) disclosures in satisfaction of, or otherwise required
by, applicable Legal Requirements or securities exchange rules (including by
making a public announcement through issuance of a press release, filing of a
Current Report on Form 8-K or otherwise).

11.3 Notices. All notices, consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses, facsimile numbers or
e-mail addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a Party may designate by notice to the other Parties):

 

If to Buyer or Guarantor:   ST USA Holding Corp.   915 Disc Drive   Scotts
Valley, California 95066   Attention: David Haugen, General Counsel   Telephone
No.: (831) 274-8336   Facsimile No.: (831) 768-7024             with a copy to:
  Squire Sanders (US) LLP   221 E. Fourth Street, Suite 2900   Cincinnati, OH
45202   Attention: Toby D. Merchant   Telephone No.: (513) 361-1200   Facsimile
No.: (513) 361-1201 If to Seller:   Sport Truck USA Inc.   491 West Garfield
Avenue   Coldwater, Michigan 49036   Attention: Steve Olmstead   Telephone No.:
(517) 278-1234   Facsimile No.: (517) 278-2830

 

- 63 -



--------------------------------------------------------------------------------

with a copy to:   Foster Swift Collins & Smith, PC   313 South Washington Square
  Lansing, Michigan 48933   Attention: Steven J. Lowney   Telephone No.: (517)
371-8272   Facsimile No.: (517) 371-8200 with a copy to:   Mark Meldrum, as
Trustee of Seller ESOP   491 West Garfield Avenue   Coldwater, Michigan 49036  
Telephone No.: (517) 278-1232   Facsimile No.: (517) 278-2830

11.4 Enforcement of Agreement. Each Party acknowledges and agrees that the other
Party would be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that any Breach of
this Agreement could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which a
Party may be entitled, at law or in equity, it shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent Breaches or
threatened Breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

11.5 Waiver; Remedies Cumulative. The rights and remedies of the Parties to this
Agreement are cumulative and not alternative, except as limited herein. Neither
any failure nor any delay by any party in exercising any right, power or
privilege under this Agreement or any of the documents referred to in this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by one party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

11.6 Entire Agreement. Except for the Confidentiality and Nondisclosure
Agreement dated as of August 30, 2013 between the Parties, this Agreement
supersedes all prior agreements, whether written or oral, between the Parties
with respect to its subject matter (including the letter of intent between Buyer
and Seller dated December 23, 2013) and constitutes (along with the Disclosure
Schedules, Exhibits and other documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
Parties with respect to its subject matter.

11.7 Assignments, Successors and No Third-Party Rights. No party may assign any
of its rights or delegate any of its obligations under this Agreement without
the prior written consent of the other Parties, except that Buyer may assign its
rights hereunder, without consent of any other Party, for collateral security
purposes to any lender or lenders providing financing to Buyer or any of its
Related

 

- 64 -



--------------------------------------------------------------------------------

Persons in connection with the Contemplated Transactions. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
Parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the Parties any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement, except (i) such rights as shall inure to a successor or permitted
assignee pursuant to this Section 11.7 and (ii) Sections 8.2(d), 8.11, 11.7,
11.10, 11.12 and this Section 11.7, which are intended to benefit and may be
enforced by any of the Financing Sources to the extent any of said Persons are
involved in any Proceedings related hereto or arising hereunder.

11.8 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.9 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

11.10 Governing Law; WAIVER OF TRIAL BY JURY. All matters relating to the
interpretation, construction, validity and enforcement of this Agreement shall
be governed by and construed in accordance with the domestic laws of the State
of Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than the State of
Delaware; provided that, notwithstanding the foregoing, each of the Parties
hereby irrevocably consents and agrees that any suit, action or proceeding
arising out of or relating to the Financing shall be brought only in the Supreme
Court o the state of New York, County of New York, Borough of Manhattan, or, if
under applicable laws exclusive jurisdiction is vested in the Federal Courts,
the United States District Court for the Southern District of New York (and
appellate courts thereof). EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH OR ARISING OUT OF (I) THIS AGREEMENT, OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF AND (II)
THE FINANCING.

11.11 Exhibits and Schedules. The Exhibits and Schedules referred to in this
Agreement shall be construed with and as an integral part of this Agreement to
the same extent as if the same had been set forth in their entirety herein. It
is understood and agreed that the specification of any dollar amount in the
representations and warranties contained in this Agreement or the inclusion of
any specific item in the Exhibits or Schedules is not intended to imply that
such amounts or higher or lower amounts, or the items so included or other
items, are or are not material. All Schedules attached hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.

11.12 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties. Neither the failure nor any delay by any Party in exercising any right,
power or privilege under this Agreement will operate as a waiver of such right,
power or privilege. No waiver of any provision hereunder or any Breach or
default thereof shall extend to or affect in any way any other provision or
prior or subsequent Breach or default. Notwithstanding anything to the contrary
contained herein, none of the Sections 8.2(d), 8.11, 11.7, or 11.10 or this
Section 11.12 (or any other provision of this Agreement to the extent a
modification, waiver or termination of such provision would adversely modify the
substance of any of Sections 8.2(d), 8.11, 11.7, or 11.10 or this Section 11.12)
may be modified, waived or terminated in a manner that impacts oris otherwise
adverse in any respects to the Financing Sources without the prior written
consent of the Financing Sources or their authorized representative.

 

- 65 -



--------------------------------------------------------------------------------

11.13 Time Periods. Unless specified otherwise, any action required hereunder to
be taken within a certain number of days shall be taken within that number of
calendar days (and not Business Days); provided, however, that if the last day
for taking such action falls on a weekend or bank holiday in the United States,
the period during which such action may be taken shall be automatically extended
to the next Business Day.

11.14 Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. Any Party may execute this Agreement by electronic
signature (including facsimile or scanned email), and the other Parties will be
entitled to rely on such signature as conclusive evidence that this Agreement
has been duly executed by such Party.

11.15 Appointment of Seller Representative. The Seller does hereby irrevocably
appoint Steven Olmstead as its true and lawful attorney-in-fact and agent (the
“Seller’s Representative”), with full power of substitution or resubstitution,
to act solely and exclusivity on behalf of the Seller with respect to any
matters relating to this Agreement and any related agreements (such appointment
being coupled with an interest and irrevocable). In the event of the failure or
refusal of Steve Olmstead to act as the Seller’s Representative, in the absence
of a successor appointment, Mark Meldrum shall be the Seller’s Representative.
Buyer shall, to the extent it elects to rely on such actions, if any, taken or
authorized by the Seller’s Representative, be entitled to rely on all such
actions as being the binding acts of the Seller.

[Signature page immediately follows.]

 

- 66 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

BUYER:       SELLER: ST USA HOLDING CORP.,       SPORT TRUCK USA INC., a
Delaware corporation       a Michigan corporation By:  

/s/ John Boulton

      By:  

/s/ Glen Hard

Name:   John Boulton       Name:   Glen Hard Title:   Vice President      
Title:   Secretary and COO

GUARANTOR, SOLELY FOR PURPOSES OF THE GUARANTY SET FORTH IN SECTION 10.1:

 

FOX FACTORY HOLDING CORP.,

a Delaware Incorporation

By:  

/s/ Larry L. Enterline

Name:

 

Larry L. Enterline

Title:

 

CEO

Signature page to Asset Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT 2(a)(i)

FORM OF BILL OF SALE AND

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Bill of Sale and Assignment and Assumption Agreement, dated as of March
    , 2014 (this “Agreement”), is between ST USA Holding Corp. (“Buyer”), a
Delaware corporation, and Sport Truck USA, Inc. (“Seller”), a Michigan
corporation. Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed thereto in the Purchase Agreement (defined
below).

RECITALS

WHEREAS, Buyer and Seller are parties to that certain Asset Purchase Agreement
dated as of March 5, 2014 (the “Purchase Agreement”), pursuant to which Seller
has agreed to sell, convey, transfer, assign and deliver to Buyer all of
Seller’s right, title and interest in and to the Acquired Assets; and

WHEREAS, pursuant to the Purchase Agreement, Buyer has agreed to assume the
Assumed Liabilities.

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as set
forth below.

Section 1. Bill of Sale; Assignment of Assets.

(a) In respect of the payment by Buyer of the consideration specified in the
Purchase Agreement, the receipt and sufficiency of which is hereby acknowledged,
Seller does hereby sell, convey, transfer, assign and deliver to Buyer all of
Seller’s rights, title, and interests in and to all of the Acquired Assets, and
Buyer hereby accepts and assumes such sale, conveyance, transfer, assignment and
delivery.

(b) Seller hereby constitutes and appoints Buyer and its successors and assigns
as Seller’s true and lawful attorney with full power of substitution, in
Seller’s name and stead but on behalf of and for the benefit of Buyer and its
successors and permitted assigns, to demand and receive any and all of the
Acquired Assets and to give receipts for and in respect of the same, and any
part thereof, and from time to time to institute and prosecute, at the expense
and for the benefit of Buyer and its successors and permitted assigns, any and
all proceedings at law, in equity or otherwise, or to execute such documents,
which Buyer or its successors or permitted assigns may deem proper for the
collection or reduction to possession of, or recordation of ownership to, any of
the Acquired Assets or for the collection and enforcement of any claim or right
of any kind hereby sold, conveyed, transferred and assigned, or intended so to
be, and to do all acts and things in relation to the Acquired Assets which Buyer
or its successors or assigns shall deem desirable. The foregoing powers are
coupled with an interest and are and shall be irrevocable by Seller or by
dissolution of Seller or in any manner or for any reason whatsoever.



--------------------------------------------------------------------------------

Section 2. Assumption of Liabilities.

Buyer hereby assumes and agrees to undertake to pay, satisfy, discharge or
perform the Assumed Liabilities. From and after the date hereof, Seller shall
have no liability with respect to the Assumed Liabilities. Other than such
Assumed Liabilities, Buyer is not assuming and in no way agrees to undertake to
pay, satisfy, discharge, perform or be liable for, any Retained Liabilities.

Section 3. Further Assurances.

The parties shall cooperate reasonably with each other and with their respective
Representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement and the Purchase Agreement,
and shall (a) furnish upon request to each other such further information;
(b) execute and deliver to each other such other documents, provided that such
documents do not materially alter their rights and obligations under this
Agreement or the Purchase Agreement; and (c) do such other acts and things, all
as any other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the Purchase Agreement.

Section 4. Effectiveness.

Except as otherwise provided herein, the assignment and assumption contemplated
pursuant to Sections 1 and 2 hereof shall be deemed effective as of the date
hereof.

Section 5. Successors and Assigns; Third Party Beneficiaries.

Subject to the Purchase Agreement, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Nothing contained in this Agreement, express or implied,
shall confer unto any person other than the parties hereto or their respective
successors and assigns any right, obligation, remedy or benefit hereunder.

Section 6. Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law
principles.

Section 7. Execution in Counterparts.

This Agreement may be executed in two counterparts, each of which will be deemed
an original, but all of which together will constitute one and the same
agreement. Any counterpart may be executed and delivered by facsimile or an
email of a .pdf or similar file and such facsimile or .pdf signature shall be
deemed an original.

Section 8. Titles and Headings.

Titles and headings to Sections herein are inserted for convenience of reference
only, and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

Section 9. Rights and Liabilities.

Notwithstanding anything to the contrary contained herein, nothing contained
herein shall be deemed to grant Buyer any rights, or to cause Seller to incur
any liabilities, greater than or otherwise in excess of the rights and
liabilities, respectively, set forth in the Purchase Agreement. Nothing
contained in this Agreement shall be construed to limit, terminate or expand the
representations, warranties, covenants and agreements of Buyer and Seller set
forth in the Purchase Agreement.

[Signature page follows.]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed on its behalf as of the date first written above.

 

SELLER:

Sport Truck USA, Inc.,

a Michigan corporation

By:

 

 

Name:

Title:

BUYER:

ST USA Holding Corp.,

a Delaware corporation

By:

 

 

Name:

Title:

[Signature page to Bill of Sale and Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

Exhibit 2.7(a)(vii)

FORM OF ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), is made and entered into as of this
     day of March, 2014, by and among ST USA HOLDING CORP., a Delaware
corporation (the “Buyer”), SPORT TRUCK USA INC., a Michigan corporation (the
“Seller”), and SUNTRUST BANK, a Georgia banking corporation, as escrow agent
(the “Escrow Agent”). The Buyer, the Seller and the Escrow Agent are each
referred to herein as a “Party” and collectively as the “Parties.”

BACKGROUND

A. The Buyer and the Seller have entered into that certain Asset Purchase
Agreement (the “Purchase Agreement”), dated as of March 5, 2014, pursuant to
which the Buyer is, on the date hereof, acquiring substantially all the assets
of the Seller.

B. The Purchase Agreement provides that, at the Closing, the Buyer shall deposit
[Four Million Three Hundred Eighty-Five Thousand Seven Hundred Dollars
($4,385,700)]1 (the “Escrow Amount”) with the Escrow Agent, such funds to be
held and disbursed by the Escrow Agent in accordance with the terms and
conditions of this Escrow Agreement

C. The Escrow Agent is willing to act as escrow agent under this Agreement.

D. This Escrow Agreement and the Escrow Fund (as hereinafter defined) are
intended to provide assurance to the Buyer in respect of, and security for,
obligations of the Seller to the Buyer and the other Buyer Indemnified Persons
under the Purchase Agreement; and

E. The basis for claims for any indemnification, and any limitations thereon,
shall be governed by the Purchase Agreement, which, as among the Buyer and the
Seller, shall be controlling for all purposes of this Escrow Agreement to the
extent inconsistent with any provisions hereof.

 

1  To be reduced by the EBITDA Deficit Amount, if any, if determined prior to
execution and delivery of this Escrow Agreement.

 

- 1 -



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the premises and the mutual promises and agreements
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:

1. Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Purchase
Agreement.

2. The Escrow Agent Appointment. The Buyer and the Seller hereby appoint and
designate the Escrow Agent as the escrow agent to receive, hold, and distribute
the Escrow Fund and each component thereof in accordance with the terms of this
Agreement. The Escrow Agent hereby accepts such appointment and agrees to
receive, hold, and distribute the Escrow Fund and each component thereof in
accordance with the terms of this Agreement. All references to the “Escrow
Agent,” as that term is used herein, shall refer to the Escrow Agent solely in
its capacity as such, and not in any other capacity whatsoever, whether as
individual, agent, fiduciary, trustee or otherwise.

3. Escrow Fund. Pursuant to the terms of the Purchase Agreement, on the date
hereof, the Buyer has delivered to the Escrow Agent, by wire transfer of
immediately available funds, the Escrow Amount, and the Escrow Agent hereby
acknowledges receipt of the Escrow Amount to be held and disbursed by the Escrow
Agent as set forth herein. The term “Escrow Fund” as used herein refers to the
Escrow Amount, plus all earnings thereon from the investment thereof in
accordance with the terms of this Escrow Agreement, less disbursements or
payments thereof authorized and made hereunder.

3.1 Investment of Escrow Fund. Unless otherwise instructed in joint written
instructions signed by the Buyer and the Seller, the Escrow Agent shall invest
all funds held pursuant to this Agreement in accordance with the Investment
Selection Instructions set forth as Exhibit C hereto. The Escrow Agent shall
have no liability for any loss resulting from investments made in accordance
with the provisions of this Agreement. All income from such invested cash shall
be held and disbursed by the Escrow Agent as part of the Escrow Fund. Each of
the Seller and the Buyer has provided the Escrow Agent a completed Form W-9 or
W-8, whichever is appropriate.

3.2 Tax Matters.

 

  (a) For all income tax purposes, the Seller will be treated as the owner of
the Escrow Fund. The Buyer and the Seller agree that, for income tax reporting
purposes, all taxable interest on or other income, if any, attributable to the
Escrow Fund shall be allocable to the Seller. The Escrow Agent will report all
income, if any, that is earned on, or derived from, the Escrow Fund as income of
the Seller whether or not the income was distributed by the Escrow Agent during
any particular year, as and to the extent required under the provisions of the
Code, and shall prepare and deliver to the Seller a Form 1099-INT or equivalent
tax reporting form reflecting such income, if applicable.

 

  (b)

Subject to the obligation to prepare and distribute form 1099-INT or equivalent
tax reporting form pursuant to Section 3.2(a), any tax returns required to be
prepared and filed with respect to income earned on the Escrow Fund will be
prepared and filed by the Seller

 

- 2 -



--------------------------------------------------------------------------------

  with the Internal Revenue Service (“IRS”) in all years income is earned,
whether or not income is received or distributed in any particular tax year, and
the Escrow Agent shall have no responsibility for the preparation and/or filing
of any tax return with respect to any income earned by the Escrow Fund.
TheEscrow Agent shall have no responsibility for the tax consequences of this
Escrow Agreement to the Buyer and the Seller, and the Seller shall prepare and
file all required tax returns with the IRS and any other taxing authority as
required by law.

 

  (c) Any income taxes payable on income earned from the investment of any sums
held in the Escrow Fund shall be paid by the Seller, whether or not the income
was distributed by the Escrow Agent during any particular year.

 

  (d) For so long as the Escrow Fund remains held pursuant to this Escrow
Agreement, the Escrow Agent shall distribute to the Seller out of the Escrow
Fund, no later than five (5) days following the end of each calendar quarter
during which the Escrow Fund remains outstanding (and if the Escrow Fund is to
be distributed pursuant to Section 3.3, immediately prior to such final
distribution pursuant to Section 3.3), an amount equal to forty percent (40%) of
the income earned on the Escrow Fund (less any fees and expenses incurred in
connection with the investment of the Escrow Fund pursuant to Section 3.1) in
such calendar quarter (or, if applicable, other period).

3.3 Disbursement of the Escrow Fund. The Escrow Agent shall disburse the amounts
from time-to-time on deposit in the Escrow Fund as follows:

 

  (a)

At any time on or prior to the Escrow Release Date (as defined below), Buyer (or
any other Buyer Indemnified Person) may make a claim for payment from the Escrow
Fund pursuant to the terms of the Purchase Agreement (a “Claim”) by delivering
written notice of such claim (a “Claim Notice”) to Seller and the Escrow Agent
prior to the Escrow Release Date, specifying therein in reasonable detail the
events or circumstances which are the basis for and the amount (or, if the
amount cannot be determined, a good faith estimate of the amount) of such Claim.
If Seller objects to such claim, Seller shall give written notice of such
objection (a “Claim Objection Notice”) to Buyer and the Escrow Agent within
sixty (60) calendar days following receipt by Escrow Agent of the Claim Notice
(the “Claim Objection Period”) (together with evidence of receipt thereof by
Seller), specifying therein each such amount to which Seller objects. If no
Claim Objection Notice is received by the Escrow Agent within the Claim
Objection Period, the amount of the Claim set forth in the applicable Claim
Notice (or, if less,

 

- 3 -



--------------------------------------------------------------------------------

  the then remaining Escrow Fund) shall be paid by the Escrow Agent to or as
directed by Buyer therein out of the Escrow Fund within three (3) Business Days
following the end of the Claim Objection Period. If, with respect to any Claim,
Seller timely delivers a Claim Objection Notice to Buyer and the Escrow Agent,
(x) Buyer and Seller shall thereafter attempt in good faith to resolve all
disputes in connection therewith, and (y) the Escrow Agent shall not pay any
amounts in respect of such Claim except pursuant to a Joint Instruction (as
defined below) or a Final Decision (as defined below).

 

  (b) Promptly following receipt by the Escrow Agent of, and in accordance with
the instructions contained in, either (i) a joint written consent or agreement
of the Seller and the Buyer specifying the amount of the disbursement to be made
from the Escrow Fund and containing instructions for payment (a “Joint
Instruction”), or (ii) a Final Decision (as defined below) specifying the amount
of the disbursement and containing instructions for payment, the Escrow Agent
shall disburse from the Escrow Fund to the Buyer or the Seller or as otherwise
directed in such instructions for payment, as the case may be, such specified
disbursement amount.

 

  (c) On March     , 2016 (the “Escrow Release Date”), the Escrow Agent shall
distribute to the Seller an amount equal to the then-remaining Escrow Fund less,
to the extent that there are one or more Claims outstanding as of the Escrow
Release Date with respect to which the Escrow Agent has, prior to the Escrow
Release Date, received written notice from Buyer (each a “Pending Claim”), an
amount equal to the aggregate of the Pending Claim amounts as set forth in good
faith in such written notice delivered by Buyer to the Escrow Agent prior to the
Escrow Release Date.

 

  (d) “Final Decision” means (A) a written settlement signed jointly by the
Seller and the Buyer or (B) a judgment by a court of competent jurisdiction with
respect to amounts in the Escrow Fund, accompanied by a letter from outside
legal counsel to the party submitting such judgment that such judgment is not
appealable or that all applicable deadlines for appeal have lapsed without an
appeal being properly filed. The Escrow Agent shall be entitled to assume
conclusively and without independent investigation that evidence furnished to
the Escrow Agent of a Final Decision is sufficient and shall have no duty to
determine whether any such Final Decision complies with the Purchase Agreement.

 

  (e) Termination of Escrow Fund. The escrow provided for hereunder shall
terminate upon the disbursement, in full, of the last remaining component of the
Escrow Fund pursuant to the terms of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

4. Escrow Agent.

4.1 Duties. In performing its duties under this Agreement or upon the claimed
failure to perform its duties hereunder, the Escrow Agent shall have no
liability except for the Escrow Agent’s willful misconduct or gross negligence.
The Escrow Agent’s sole responsibility shall be for the safekeeping and
disbursement of the Escrow Fund in accordance with the terms of this Agreement.
The Escrow Agent shall have no implied duties or obligations and shall not be
charged with knowledge or notice of any fact or circumstance not specifically
set forth herein. The Escrow Agent shall be entitled to rely upon and shall be
protected in acting upon any request, instruction, statement or other
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained therein, which
the Escrow Agent shall in good faith believe to be genuine, to have been signed
or presented by the person or parties purporting to sign the same and to conform
to the provisions of this Agreement. In no event shall the Escrow Agent be
liable for incidental, indirect, special, consequential or punitive damages. The
Escrow Agent shall not be obligated to take any legal action or to commence any
proceeding in connection with the Escrow Fund, any account in which the Escrow
Fund is deposited, or this Agreement, or to appear in, prosecute or defend any
such legal action or proceedings. The Escrow Agent may consult legal counsel
selected by it in the event of any dispute or question as to the construction of
any of the provisions hereof or of any other agreement or of its duties
hereunder, and shall incur no liability and shall be fully protected from any
liability whatsoever in acting in accordance with the advice, opinion or
instruction of such counsel. The Buyer and the Seller shall be jointly and
severally liable for, and shall promptly pay, upon demand, the expenses
reasonably incurred by the Escrow Agent in performing its duties under this
Agreement. The Escrow Agent shall have no liability with respect to the transfer
or distribution of any funds effected by the Escrow Agent pursuant to wiring or
transfer instructions provided to the Escrow Agent in accordance with the
provisions of this Agreement. The Escrow Agent shall not be required to take
notice of or have any obligations or responsibilities in connection with the
Purchase Agreement, the transactions contemplated thereby or any other agreement
between any other parties to the Purchase Agreement, other than this Agreement.

4.2 Indemnification.

(a) From and at all times after the date of this Agreement, the Buyer and the
Seller shall, jointly and severally, to the fullest extent permitted by law and
to the extent provided herein, indemnify and hold harmless the Escrow Agent and
each director, officer, employee, attorney, agent and affiliate of the Escrow
Agent (collectively, the “Indemnified Parties”) against any and all actions,
claims (whether or not valid), losses, damages, liabilities, costs and expenses
of any kind or nature whatsoever (including, without limitation, reasonable
attorneys’ fees, costs and expenses) incurred by or asserted against any of the
Indemnified Parties from and after the date hereof in connection with the Escrow
Agent’s good faith acceptance of and performance of its duties and obligations
under this Agreement; provided, however, that no Indemnified Party shall have
the right to be

 

- 5 -



--------------------------------------------------------------------------------

indemnified hereunder for any liability (or any cost or expense related to such
liability, including, without limitation, attorneys’ fees, costs and expenses)
finally determined by a court of competent jurisdiction, subject to no further
appeal, tohave resulted from the gross negligence or willful misconduct of such
Indemnified Party. If any such action or claim shall be brought or asserted
against any Indemnified Party, such Indemnified Party shall promptly notify the
Buyer and the Seller in writing, and the Buyer and the Seller shall assume the
defense thereof, including the employment of counsel and the payment of all
expenses. Such Indemnified Party shall, in its sole discretion, have the right
to employ separate counsel in any such action and to participate in the defense
thereof, and the fees and expenses of such counsel shall be paid by such
Indemnified Party unless (i) the Buyer and the Seller agree in writing to pay
such fees and expenses, (ii) the Buyer and the Seller shall fail to assume the
defense of such action or proceeding or shall fail, in the reasonable discretion
of such Indemnified Party, to employ counsel reasonably satisfactory to the
Indemnified Party in any such action or proceeding, or (iii) the named parties
to any such action or proceeding (including any impleaded parties) include both
the Indemnified Party, on the one hand, and the Buyer or the Seller, on the
other hand, and the Indemnified Party shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the Buyer or the Seller. All such fees and
expenses payable by the Buyer and the Seller pursuant to the foregoing sentence
shall be paid from time to time as incurred, both in advance of and after the
final disposition of such action or claim. All of the foregoing losses, damages,
costs and expenses of the Indemnified Parties shall be payable upon demand of
such Indemnified Party, jointly and severally, by the Seller and the Buyer. The
obligations of the Buyer and the Seller under this Section 4.2 shall survive any
termination of this Agreement and the resignation or removal of the Escrow
Agent.

(b) The Seller and the Buyer agree, solely among themselves, that any obligation
for indemnification under this Section 4.2 shall be borne one-half by the Buyer
and one-half by the Seller.

4.3 Disputes. If, at any time, there shall exist any dispute between the Buyer
and the Seller with respect to the holding or disposition of any portion of the
Escrow Fund or any other obligations of the Escrow Agent hereunder, or if at any
time the Escrow Agent is unable to determine, to the Escrow Agent’s sole
satisfaction, the proper disposition of any portion of the Escrow Fund or the
Escrow Agent’s proper actions with respect to its obligations hereunder, or if
the Buyer and the Seller have not, within 30 days of the furnishing by the
Escrow Agent of a notice of resignation pursuant to Section 4.4 below, appointed
a successor escrow agent to act hereunder, then the Escrow Agent may, in its
sole discretion, take either or both of the following actions:

(a) suspend the performance of any of its obligations under this Agreement until
such dispute or uncertainty shall be resolved to the sole satisfaction of the
Escrow Agent or until a successor escrow agent shall have been appointed (as the
case may be); or

 

- 6 -



--------------------------------------------------------------------------------

(b) petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction, for instructions with respect to
such dispute or uncertainty or otherwise pay into or deposit with any court of
competent jurisdiction all property held under the Agreement and thereupon the
Escrow Agent shall be discharged from all further obligations as Escrow Agent
under this Agreement.

The Escrow Agent shall have no liability to the Buyer, the Seller or any other
person with respect to any such suspension of performance or disbursement into
court, specifically including any liability that may arise, or be alleged to
have arisen, out of or as a result of any delay in the disbursement of funds
held in the Escrow Fund or any delay in or with respect to any other action
required or requested of the Escrow Agent.

4.4 Resignation of Escrow Agent. The Escrow Agent may resign from the
performance of its duties hereunder at any time by giving 30 days’ prior written
notice to the Buyer and the Seller or may be removed, with or without cause, by
the Buyer and the Seller, acting jointly, at any time by the giving of ten days’
prior written notice to the Escrow Agent. Such resignation or removal shall take
effect upon the appointment of a successor escrow agent as provided herein. Upon
any such notice of resignation or removal, the Buyer and the Seller, acting
jointly, shall appoint a successor escrow agent hereunder. In the event the
Buyer and the Seller shall fail to appoint a successor escrow agent within 30
days after the resignation or removal of the Escrow Agent, as contemplated
hereby, the Escrow Agent may deposit the Escrow Fund into the registry of a
court of competent jurisdiction and shall thereupon be discharged from all
further duties as Escrow Agent under this Agreement. Upon the acceptance in
writing of any appointment as Escrow Agent hereunder by a successor escrow
agent, such successor escrow agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Escrow Agent,
and the retiring Escrow Agent shall be discharged from its duties and
obligations under this Agreement, but shall not be discharged from any liability
for actions taken as Escrow Agent hereunder prior to such succession. After any
retiring Escrow Agent’s resignation or removal, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Escrow Agent under this Agreement. The Escrow Agent shall have no
duty or obligation to name or seek the appointment of any successor escrow
agent.

4.5 Expenses. The Buyer and the Seller jointly and severally agree to reimburse
the Escrow Agent for its costs and expenses reasonably incurred in performing
its obligations hereunder, all in accordance with the provisions of Exhibit A
hereto, which is incorporated herein by reference and made a part hereof. The
obligations of the Buyer and the Seller under this Section 4.5 shall survive any
termination of this Agreement and the resignation or removal of the Escrow
Agent.

 

- 7 -



--------------------------------------------------------------------------------

5. Miscellaneous.

5.1 Notices. All notices, communications and deliveries required or made
hereunder must be made in writing signed by or on behalf of the Party making the
same and shall be delivered personally or by telecopy transmission or by email
or by a national overnight courier service or by registered or certified mail
(return receipt requested) (with postage and other fees prepaid) as follows:

 

If to Escrow Agent:    SunTrust Bank    Attn: Escrow Services, SunTrust Bank   
Mail Code HDQ-5307    919 E. Main Street,    Richmond VA 23219    Attn: Escrow
Services    Telephone: (804)782-7610    Facsimile: (804)782-5858    EMAIL:
nickida.dooley@suntrust.com If to Buyer:    Sport Truck USA Inc.    c/o Steven
Olmstead    491 W. Garfield Avenue    Coldwater MI 49036    Telephone: (517)
278-1234    Facsimile: (517) 278-2830    E-mail: slolmstead@sportruckusainc.com
   Tax identification #:                                                  with
copy to:            Foster, Swift, Collins & Smith, P.C.    c/o Stephen J.
Lowney    313 S. Washington Square    Lansing, MI 48933    Telephone: (517)
371-8272    Facsimile: (517) 371-8200    E-mail: slowney@fosterswift.com If to
Seller:    ST USA Holding Corp.    915 Disc Drive    Scotts Valley, California
95066    Attention: David Haugen, General Counsel    Telephone: (831) 274-8336
   Facsimile: (831)768-7024    E-mail: dhaugen@ridefox.com    Tax identification
#: EIN 38-2124827

or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing. Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery, if delivered in person, or (b) upon transmission by facsimile or
email, (c) on the first Business Day following timely delivery to a national
overnight courier service or (d) on the fifth Business Day following it being
mailed by registered or certified mail.

 

- 8 -



--------------------------------------------------------------------------------

5.2 Time of the Essence; Computation of Time. Time is of the essence for each
and every provision of this Agreement. Whenever the last day for the exercise of
any privilege or the discharge of any duty under this Agreement shall fall upon
a Saturday, Sunday or any date on which banks in Michigan are closed, the Party
having such privilege or duty may exercise such privilege or discharge such duty
on the next succeeding day which is a regular business day.

5.3 Assignment; Successors in Interest. No assignment or transfer by any Party
of such Party’s rights and obligations under this Agreement shall be made except
with the prior written consent of the other Parties to this Agreement. This
Agreement will be binding upon and will inure to the benefit of the Parties and
their respective successors (including any party which acquires all or
substantially all the assets of any of the Parties, with the consent of the
other Parties to this Agreement, as contemplated by this Section 5.3) and
permitted assigns, and any reference to a Party shall also be a reference to the
successors and permitted assigns thereof.

5.4 Captions. The titles, captions and table of contents contained in this
Agreement are inserted in this Agreement only as a matter of convenience and for
reference and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any provision of this Agreement.

5.5 Waiver. Any agreement on the part of a Party to any extension or waiver of
any provision of this Agreement shall be valid only if set forth in an
instrument in writing signed on behalf of such Party. A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty shall not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any Party of the
performance of any act will not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time.

5.6 Construction. The provisions of this Agreement shall be construed according
to their fair meaning and neither for nor against any Party hereto irrespective
of which Party caused such provisions to be drafted. Each of the Parties
acknowledges that it has been represented by an attorney in connection with the
preparation and execution of this Agreement.

5.7 No Limitation. The Parties (other than the Escrow Agent) agree that the
rights and remedies of any Party under this Agreement shall not operate to limit
any other rights and remedies otherwise available to any party under the
Purchase Agreement.

5.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement or the terms of this Agreement to produce or
account for more than one of such counterparts. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, email or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

5.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render

 

- 9 -



--------------------------------------------------------------------------------

unenforceable such provision in any other jurisdiction. To the extent permitted
by Law, each Party hereby waives any provision of Law that renders any such
provision prohibited or unenforceable in any respect.

5.10 Governing Law and Choice of Forum. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE
OF THE FOREGOING, THE INTERNAL LAWS OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

5.11 Other Transactions with the Buyer or the Seller. The Escrow Agent and any
stockholder, director, officer or employee of the Escrow Agent may become
pecuniarily interested in any transaction in which the Buyer or the Seller may
be interested, and contract and lend money to the Buyer or the Seller and
otherwise act as fully and freely as though it were not Escrow Agent under this
Agreement. Nothing herein shall preclude the Escrow Agent from acting in any
other capacity for the Buyer, the Seller or for any other entity.

5.12 Authorized Signatures. Contemporaneously with the execution and delivery of
this Agreement and, if necessary, from time to time thereafter, each of the
parties to this Agreement (other than the Escrow Agent) shall execute and
deliver to the Escrow Agent a Certificate of Incumbency substantially in the
form of Exhibit B-1 and B-2 hereto (a “Certificate of Incumbency”) for the
purpose of establishing the identity and authority of persons entitled to issue
notices, instructions or directions to the Escrow Agent on behalf of each such
party. Until such time as the Escrow Agent shall receive an amended Certificate
of Incumbency replacing any Certificate of Incumbency theretofore delivered to
the Escrow Agent, the Escrow Agent shall be fully protected in relying, without
further inquiry, on the most recent Certificate of Incumbency furnished to the
Escrow Agent. Whenever this Agreement provides for joint written notices, joint
written instructions or other joint actions to be delivered to the Escrow Agent,
the Escrow Agent shall be fully protected in relying, without further inquiry,
on any joint written notice, instructions or action executed by persons named in
such Certificate of Incumbency.

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT:

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. When
Client opens an account, Bank will ask for Client’s name, address, date of
birth, or other appropriate information that will allow Bank to identify Client.
Bank may also ask to see Client’s driver’s license or other identifying
documents.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above written.

 

SunTrust Bank, as Escrow Agent By:  

 

Title:  

 

Buyer: ST USA Holding Corp. By:  

 

Title:  

 

Seller: Sport Truck USA Inc. By:  

 

Title:  

 

Signature page to Escrow Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SunTrust Bank Schedule of Fees & Expenses

Acceptance/Legal Review Fee: $Waived – one time only payable at the time of
signing the escrow agreement

The Legal Review Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of SunTrust Bank. The fee also includes
setting up the required account(s) and accounting records, document filing, and
coordinating the receipt of funds/assets for deposit to the Escrow Account. This
is a one-time fee payable upon execution of the Escrow Agreement. As soon as
SunTrust Bank’s attorney begins to review the escrow agreement, the legal review
fee is subject to payment regardless of whether the parties decide to appoint a
different escrow agent or a decision is made that the escrow agreement is not
needed.

Administration Fee: $Waived – payable at the time of signing the escrow
agreement and on the anniversary date thereafter, if applicable

The Administration Fee includes providing routine and standard services of an
Escrow Agent. The fee includes administering the escrow account, performing
investment transactions, processing cash transactions (including wires and check
processing), disbursing funds in accordance with the Agreement (note any pricing
considerations below), and providing trust account statements to applicable
parties for a twelve (12) month period. If the account remains open beyond the
twelve (12) month term, the parties will be invoiced each year on the
anniversary date of the execution of the Escrow Agreement. Additional fees will
be billed for processing claim notices and/or objections. Extraordinary
expenses, including legal counsel fees, will be billed as out-of-pocket. The
Administration Fee is due upon execution of the Escrow Agreement. The fees shall
be deemed earned in full upon receipt by the Escrow Agent, and no portion shall
be refundable for any reason, including without limitation, termination of the
agreement.

Out-of-Pocket Expenses:At Cost

Out-of-pocket expenses such as, but not limited to, postage, courier, overnight
mail, insurance, money wire transfer, long distance telephone charges,
facsimile, stationery, travel, legal (out-of-pocket to counsel) or accounting,
will be billed at cost.

SunTrust Bank

Deborah Spitale

404.588.7191

Deb.Spitale@Suntrust.com



--------------------------------------------------------------------------------

EXHIBIT B-1

Certificate of Incumbency

(List of Authorized Representatives)

Re: Escrow Agreement dated March     , 2014 among SunTrust Bank, ST USA Holding
Corp. and Sport Truck USA Inc.(the “Escrow Agreement)

 

Buyer: ST USA Holding Corp.

As an Authorized Officer of the above referenced entity, I hereby certify that
the each person listed below is an authorized signor for such entity, and that
the title and signature appearing beside each name is true and correct.

 

Name

  

Title

  

Signature

  

Contact Number

Zvi Glasman

              

David Haugen

                                                                                
 

IN WITNESS WHEREOF, this certificate has been executed by the duly authorized
officer whose name and title are set forth below:

 

By:  

 

    Date:  

 

Title:  

 

     



--------------------------------------------------------------------------------

EXHIBIT B-2

Certificate of Incumbency

(List of Authorized Representatives)

Re: Escrow Agreement dated March     , 2014 among SunTrust Bank, ST USA Holding
Corp. and Sport Truck USA Inc. (the “Escrow Agreement)

 

Seller: Sport Truck USA Inc.

As an Authorized Officer of the above referenced entity, I hereby certify that
the each person listed below is an authorized signor for such entity, and that
the title and signature appearing beside each name is true and correct.

 

Name

  

Title

  

Signature

  

Contact Number

Steven Olmstead

              

Mark Meldrum

                                                                                
 

IN WITNESS WHEREOF, this certificate has been executed by the duly authorized
officer whose name and title are set forth below:

 

By:  

 

    Date:  

 

Title:  

 

     



--------------------------------------------------------------------------------

EXHIBIT C

 

To: SunTrust Bank

I direct and authorize you to invest all temporary cash and the portion of my
account(s) that is appropriate to maintain in cash or cash equivalents in a
SunTrust Deposit Option as follows:

Check One:

 

x    SunTrust Institutional Money Market    ¨    SunTrust Non-Interest Deposit
Option    Deposit Option      

I acknowledge and consent that:

 

1. I understand that investments in the SunTrust Institutional Money Market
Deposit Option are insured, subject to the applicable rules and regulations of
the Federal Deposit Insurance Corporation (the “FDIC”), in the standard FDIC
insurance amount of $250,000, including principal and accrued interest. The
Parties understand that deposits in the SunTrust Institutional Money Market
Deposit Option are not secured. Further, I understand that the SunTrust
Institutional Money Market Deposit Option has monthly withdrawal/disbursement
restrictions of a maximum of 6 per month and that should the maximum be reached
in any one calendar month, the funds will be moved to a SunTrust Bank
non-interest bearing deposit option until the beginning of the following month
unless an alternate investment vehicle is selected for this purpose.

Alternate Investment Vehicle:                                          
                                       

 

2. I have full power to direct and authorize investments in account(s)
identified below.

This direction and authorization shall continue in effect until revoked by
written instruction delivered to the Bank. Until a replacement fund is provided
to the Bank all funds will be held in cash.

 

Date:

    

Account Name and

Number:

    

X

   X

Name (printed or typed)

   5.12.a.i.1.1.1 Signature